 



Exhibit 10.61
Exhibit 1.1 -D
FORM OF DISTRIBUTION-TRANSMISSION
INTERCONNECTION AGREEMENT
by and between
ITC Midwest LLC
as Transmission Owner
and
Interstate Power and Light Company
as Local Distribution Company
Dated as of December 17, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
Article 1. Definitions
    1  
Article 2. Operational Requirements
    7  
Article 3. Operation and Maintenance
    10  
Article 4. Supervisory Control and Data Acquisition, SCADA
    15  
Article 5. Revenue Metering
    16  
Article 6. Protective Relaying and Control
    19  
Article 7. Planning and Obligation to Serve
    21  
Article 8. New Construction and Modification
    23  
Article 9. Access to Facilities
    24  
Article 10. Notifications and Reporting
    25  
Article 11. Safety
    26  
Article 12. Environmental Compliance and Procedures
    27  
Article 13. Billings and Payment
    28  
Article 14. Applicable Regulations and Interpretation
    29  
Article 15. Force Majeure
    29  
Article 16. Limitation of Liability
    30  
Article 17. Indemnification
    30  
Article 18. Insurance
    31  
Article 19. Several Obligations
    32  
Article 20. Confidentiality
    32  
Article 21. Breach, Default and Remedies
    34  
Article 22. Term
    36  
Article 23. Amendment
    37  
Article 24. Assignment/Change in Corporate Identity
    37  
Article 25. Subcontractors
    38  
Article 26. Dispute Resolution
    38  
Article 27. Miscellaneous Provisions
    39  

i



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit 1
  Identification of the Interconnection Points and Equipment
 
   
Exhibit 2
  Contact Information for Local Distribution Company’s Site Representatives and
Transmission Owner’s Site Representatives
 
   
Exhibit 3
  Transmission Owner Switching Procedures
 
   
Exhibit 4
  Local Distribution Company Switching Procedures
 
   
Exhibit 5
  [Reserved]
 
   
Exhibit 6
  [Reserved]
 
   
Exhibit 7
  Form of Easement
 
   
Exhibit 8
  Metering Specifications
 
   
Exhibit 9
  Dispute Resolution Procedures
 
   
Exhibit 10
  [Reserved]

ii



--------------------------------------------------------------------------------



 



FORM OF DISTRIBUTION-TRANSMISSION INTERCONNECTION AGREEMENT
     This Distribution-Transmission Interconnection Agreement (“Agreement”) is
entered into as of the 17th day of December, 2007 by and between the Interstate
Power and Light Company (IPL), an Iowa corporation (“Local Distribution
Company”), having a place of business at 200 First Street SE, Cedar Rapids, IA,
52401 and ITC Midwest LLC, a Michigan limited liability company (“Transmission
Owner”). Transmission Owner and Local Distribution Company are individually
referred to herein as a “Party” and collectively as “Parties.”
     WHEREAS, pursuant to the Asset Sale Agreement between Transmission Owner
and Local Distribution Company, dated as of December 18, 2007 (the “Asset Sale
Agreement”), Transmission Owner has purchased from Local Distribution Company
all elements of the Transmission System that are presently interconnected with
the Distribution System;
     WHEREAS, Local Distribution Company will own and/or operate existing and/or
new Distribution System facilities from present and/or new locations; and
     WHEREAS the existing Distribution System facilities currently are connected
to the Transmission System and Local Distribution Company will continue to
connect the existing Interconnection Equipment to the Transmission System on the
terms set forth herein; and
     WHEREAS, Transmission Owner requires access to parts of Local Distribution
Company’s assets, and Local Distribution Company requires access to parts of
Transmission Owner’s assets; and
     WHEREAS, Transmission Owner is willing to continue to own and/or operate
the Transmission System in accordance with Good Utility Practice; and
     WHEREAS, the Parties have agreed to execute this mutually acceptable
Interconnection Agreement in order to provide interconnection of the Local
Distribution Company with the Transmission Owner and to define the continuing
rights, responsibilities, and obligations of the Parties with respect to the use
of certain of their own and the other Party’s property, assets, and facilities;
     NOW, THEREFORE, in consideration of their respective commitments set forth
herein, and intending to be legally bound hereby, the Parties covenant and agree
as follows:
Article 1. Definitions
     Wherever used in this Agreement with initial capitalization, the following
terms shall have the meanings specified or referred to in this Article 1.

1.1   Agreement means this Distribution-Transmission Interconnection Agreement
between Local Distribution Company and Transmission Owner, including all
attachments hereto, as the same may be amended, supplemented, or modified in
accordance with its terms.

1.2   Asset Sale Agreement shall have the meaning specified in the recitals.

1



--------------------------------------------------------------------------------



 



1.3   Black Start Capability shall mean a generating unit that is capable of
starting without an outside electrical supply.   1.4   Common Facilities shall
mean substation assets at jointly occupied sites that benefit both Local
Distribution Company and Transmission Owner, but that are owned by either Local
Distribution Company or Transmission Owner individually (the “Owning Utility”).
Common Facilities include, but are not limited to, perimeter fencing and other
barriers, control house(s) and other structures and associated foundations,
grading and surfacing, fire protection equipment, Station Power facilities,
battery banks, lighting, lightning masts, and grounding to the extent located on
the substation properties identified in Exhibit 1.

1.5   Confidential Information shall have the meaning set forth in Section 20.1
hereof.   1.6   Balancing Authority/Control Area means an entity that maintains
Resource to Load (as those capitalized terms are defined in the OATT)
interchange balance within a Balancing Authority/Control Area and supports
interconnection and frequency in real-time.

1.7   Balancing Authority/Control Area Operator shall mean the entity that has
the ability and the obligation to operate the Balancing Authority/Control Area
to ensure that the aggregate electrical demand and energy requirements of the
load are met at all times, taking into account scheduled and reasonably expected
unscheduled outages of system elements.   1.8   Dispute shall have the meaning
set forth under Section 26.1 hereof.   1.9   Distribution System shall mean the
equipment and facilities and the Interconnection Equipment owned by Local
Distribution Company and used to deliver power and energy to end users,
including transformers, switches, and feeders with an operating voltage of less
than 34 kV or such other facilities as may be designated by the applicable
regulatory agency. Such facilities are identified in Exhibit 1.   1.10  
Distribution Transformer shall mean an electrical transformer that has its
secondary low side windings rated at Nominal Voltage of 34 kV or less or such
other facilities as may be designated by the applicable regulatory agency. Such
facilities are identified in Exhibit 1.   1.11   Due Diligence shall mean the
exercise of good faith efforts to perform a required act on a timely basis and
in accordance with Good Utility Practice using the necessary technical and
personnel resources.   1.12   Easements shall have the meaning set forth under
Section 9.2 hereof.   1.13   Effective Date shall be the Closing Date, as
defined in the Asset Sale Agreement.   1.14   Eligible Customer shall have the
meaning specified in the OATT on file with the FERC.

2



--------------------------------------------------------------------------------



 



1.15   Emergency means a condition or situation that, in the reasonable good
faith determination of the affected Party based on Good Utility Practice, causes
or is reasonably likely to cause an imminent physical threat of danger to life
or a significant threat to health, property or the environment.   1.16   ERO
means the Electric Reliability Organization certified by FERC, or its successor.
  1.17   FERC shall mean the Federal Energy Regulatory Commission or its
successor federal agency.   1.18   FERC Standards of Conduct shall mean the
standards of conduct set forth in 18 CFR §358 or its successor regulations.  
1.19   Force Majeure shall have the meaning set forth under Article 15 hereof.  
1.20   Forced Outage shall mean in the case of the Distribution System, taking
the Distribution System, in whole or in part, out of service by reason of an
Emergency or Network Security Condition, unanticipated failure or other cause
beyond the reasonable control of Local Distribution Company, when such removal
from service was not scheduled in accordance with Section 3.7.2, and, in the
case of the Transmission System, taking the Transmission System, in whole or in
part, out of service by reason of an Emergency or Network Security Condition,
unanticipated failure, or other cause beyond the reasonable control of
Transmission Owner when such removal from service was not scheduled in
accordance with Section 3.7.2.   1.21   Good Utility Practice shall mean the
practices, methods and acts engaged in or approved by a significant portion of
the electric utility industry during the relevant time period, including
compliance with applicable ERO and RRO reliability standards, or any of the
practices, methods and acts that, in the exercise of reasonable judgment in
light of the facts known at the time the decision was made, could have been
expected to accomplish the desired result at a reasonable cost consistent with
good business practices, reliability, safety and expedition. Good Utility
Practice is not intended to be limited to the optimum practice, method, or act
to the exclusion of all others, but rather includes all acceptable practices,
methods, or acts generally accepted in the region.   1.22   Governmental
Authority shall mean any foreign, federal, state, local or other governmental
regulatory or administrative agency, court, commission, department, board, or
other governmental subdivision, legislature, rulemaking board, tribunal,
arbitrating body, or other governmental authority; provided such entity
possesses valid jurisdictional authority to regulate the Parties and the terms
and conditions of this Agreement.   1.23   Interconnection Equipment shall mean
all the equipment that is necessary for the interconnection of the Distribution
System with the Transmission System as set forth in Exhibit 1 hereto as it may
be revised from time to time.   1.24   Interconnection Point(s) shall mean the
point(s) at which the Distribution System is connected with the Transmission
System, as set forth in Exhibit 1 hereto as it may be revised from time to time.

3



--------------------------------------------------------------------------------



 



1.25   Interconnection Service shall mean the services provided by Transmission
Owner for the interconnection of the Distribution System with the Transmission
System. Interconnection Service does not include the right to transmission
service on the Transmission System, which service shall be obtained in
accordance with the provisions of the OATT.   1.26   Interconnection Standards
shall be those standards provided by Transmission Owner to Local Distribution
Company or by mutual agreement of the Parties to establish and maintain
interconnected operation in compliance with the applicable standards of ERO, and
RRO, and applicable state or federal regulations.   1.27   Interest Rate shall
mean the interest rate calculated in accordance with the methodology specified
for interest on refunds in the FERC regulations at 18 C.F.R. §
35.19a(a)(2)(iii).   1.28   Jointly Used Assets shall have the meaning specified
in Section 3.10.4.   1.29   Knowledge shall mean actual knowledge of the
corporate officers or managers of the specified Person charged with
responsibility for the particular function as of the Effective Date of this
Agreement, or, with respect to any certificate delivered pursuant to this
Agreement, the date of delivery of the certificate.   1.30   Local Distribution
Company shall mean Interstate Power and Light Company and its successors and
assigns.   1.31   Local Distribution Company’s Site Representative shall be that
person or persons identified in Exhibit 2 as the point of contact for day-to-day
operations of the Distribution System.   1.32   Material Adverse Change shall
have the meaning specified in Section 22.3(a).   1.33   MISO shall mean the
Midwest Independent Transmission System Operator, Inc., or any successor
organization.   1.34   Multiple Use Transmission Structures shall have the
meaning specified in Section 3.12.   1.35   Network Security shall mean the
ability of the Transmission System to withstand sudden disturbances such as
unforeseen conditions, electric short circuits or unanticipated loss of system
elements consistent with reliability principles used to design, plan, operate,
and assess the actual or projected reliability of an electric system that are
(i) established by any Governmental Authority, ERO, or RRO and (ii) implemented
by Transmission Owner or required of Transmission Owner to be in compliance with
Reliability Coordinator directives.   1.36   Network Security Condition shall
mean a condition or situation in which, in the reasonable good faith
determination of Transmission Owner, Network Security is not satisfied or is
threatened.

4



--------------------------------------------------------------------------------



 



1.37   Nominal Voltage shall mean an accepted standard voltage level offered by
Transmission Owner, at various points on the Transmission System, including but
not limited to 34.5 kV, 69 kV, 115 kV, 138 kV, 161 kV, 230 kV, and 345 kV.  
1.38   Normal System Condition shall mean any operating conditions of the
Transmission System other than an Emergency or Network Security Condition.  
1.39   Open Access Transmission Tariff or OATT shall mean the Open Access
Transmission Tariff on file with FERC under which transmission service is
provided using the Transmission System. Presently the effective OATT is the MISO
Transmission and Energy Markets Tariff.   1.40   Owning Utility shall have the
meaning set forth in Section 1.4.   1.41   Party and Parties shall have the
meanings set forth in the introductory paragraph of this Agreement.   1.42  
Person shall mean any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, or governmental entity
or any department or agency thereof.   1.43   Planned Outage shall mean action
by: (i) Local Distribution Company to take its equipment, facilities or systems
out of service, partially or completely, to perform work on specific components
that is scheduled in advance and has a predetermined start date and an
approximate duration pursuant to the procedures set forth in Section 3.7.4, or
(ii) Transmission Owner to take its equipment, facilities and systems out of
service, partially or completely, to perform work on specific components that is
scheduled in advance and has a predetermined start date and an approximate
duration pursuant to the procedures set forth in Section 3.7.4.   1.44  
Protective Relay is a device that detects abnormal power system conditions and,
in response, initiates automatic control action.   1.45   Protective Relay
System is a group of Protective Relays and associated sensing devices and
communications equipment that detects system abnormalities and performs
automatic control action to mitigate or reduce adverse effects of such
abnormalities.   1.46   Qualified Personnel shall mean individuals trained for
their positions pursuant to Good Utility Practice.   1.47   Release shall mean
spill, leak, discharge, dispose, pump, pour, emit, empty, inject, leach, dump,
or allow to escape into or through the environment.   1.48   Reliability
Coordinator shall mean the ERO-approved entity that provides the security
assessment and emergency operations coordination for one or more Balancing
Authority/Control Areas or Transmission Owners and that has operational
authority over Transmission Owner under ERO standards. Presently the Reliability
Coordinator is MISO.

5



--------------------------------------------------------------------------------



 



1.49   Revenue Quality Metering System shall mean a system that includes current
and voltage instrument transformers, secondary wiring, test switches, meter
transducer(s), meter and loss compensation as set forth in Article 5.   1.50  
RRO shall mean the applicable regional reliability organization, or its
successor. Presently the RRO is the Midwest Reliability Organization.   1.51  
RTO shall mean a Regional Transmission Organization, as designated by FERC.
Presently the RTO is MISO.   1.52   RTU — Remote Terminal Unit shall mean a
device connected by a communication system to one or more master computers with
appropriate software placed at various locations to collect data and perform
remote control. A Remote Terminal Unit may also perform intelligent autonomous
control of electrical systems and report the results back to the master
computer(s).   1.53   Shared Distribution Substations shall have the meaning
specified in Section 3.10.2.   1.54   Shared Transmission Stations shall have
the meaning specified in Section 3.10.1.   1.55   Station Power shall be the
energy needed to serve the auxiliary loads within the substation, including
heating, lighting service to panels, etc at a Shared Transmission or Shared
Distribution substation.   1.56   Supervisory Control and Data Acquisition
(SCADA) shall mean a system that provides data acquisition, supervisory control
and alarm display and control from remote field locations to control centers.  
1.57   Surviving Distribution Entity shall have the meaning specified in
Section 24.2.   1.58   Surviving Transmission Entity shall have the meaning
specified in Section 24.1.   1.59   System Restoration Plan shall mean a plan
utilizing Black Start Capability designed and implemented by Transmission Owner
in conjunction with its interconnected generation and distribution customers,
Balancing Authority/Control Area Operators, other electric systems, Reliability
Coordinator and RRO to energize portions of the Transmission System that are
de-energized as a result of a widespread system disturbance.   1.60   Term shall
have the meaning set forth in Section 22.1 hereof.   1.61   Transmission Owner
shall mean ITC Midwest LLC and its successors and assigns.   1.62   Transmission
Owner’s Site Representative shall be that person or persons identified in
Exhibit 2 as the point of contact of day-to-day operations of the Transmission
System.   1.63   Transmission System shall mean all facilities of Transmission
Owner through which Transmission Owner provides transmission service under the
OATT.

6



--------------------------------------------------------------------------------



 



1.64   Transmission System Operations Center(s) shall mean the Transmission
System control center(s) that is/are responsible for monitoring and controlling
the Transmission System in real time.

Article 2. Operational Requirements

2.1   Subject to the terms and conditions of this Agreement, Transmission Owner
shall provide Local Distribution Company Interconnection Service for each
Interconnection Point identified in Exhibit 1, from the Effective Date for the
Term of this Agreement.   2.2   The Interconnection Points between the
Transmission System and Distribution System, including the locations thereof and
all associated equipment are described and shown on Exhibit 1 hereto. The
Parties shall amend Exhibit 1 to reflect additions to or modifications of any
Interconnection Points or any such equipment.   2.3   Exhibit 2 shall list Local
Distribution Company’s Site Representatives and Transmission Owner’s Site
Representatives, as may be modified from time to time by the respective Parties.
  2.4   Interconnection Standards.

  2.4.1   The Interconnection Point(s) shall be established and maintained in
accordance with Good Utility Practice and Federal, State, ERO, RRO and RTO
standards and policies applicable to Transmission Owner’s interconnection
service to Local Distribution Company.     2.4.2   Reactive Power. Transmission
Owner and Local Distribution Company recognize and further agree that Local
Distribution Company and Transmission Owner have a mutual responsibility for
maintaining voltage at each Interconnection Point, in accordance with applicable
ERO Standards, Reliability Coordinator and RRO protocols and policies:

  (i)   Local Distribution Company shall maintain a system average power factor
of at least 98% leading or lagging, as measured at the distribution side of the
Interconnection Point(s), at load levels greater than 90% of the Local
Distribution Company’s monthly system peak load.     (ii)   Local Distribution
Company shall maintain a system average power factor between 90% leading and 90%
lagging, as measured at the distribution side of the Interconnection Point(s),
at load levels less than 90% of the Local Distribution Company’s monthly system
peak load.     (iii)   The Transmission Owner shall have the ability to request
the Local Distribution Company to correct power factor(s) at delivery points in
an area or region requiring reactive support. Local Distribution Company shall
use reasonable efforts to correct power factor in a timely fashion.

7



--------------------------------------------------------------------------------



 



  (iv)   Transmission Owner recognizes that there may be situations where power
factor correction is best accomplished on the Transmission System. The
Transmission Owner shall use reasonable efforts to make appropriate changes to
the system to compensate for reactive power losses.     (v)   The Parties agree
to cooperate in the installation and management of reactive power resources
connected to their respective systems.

2.5   (a) Local Distribution Company shall comply with Transmission Owner’s
operating requirements and/or switching procedures. Such operating requirements
and switching procedures are set forth in Exhibit 3.

  (b)   Transmission Owner shall comply with Local Distribution Company’s
operating requirements and/or switching procedures. Such operating requirements
and switching procedures are set forth in Exhibit 4.     (c)   Representatives
of Local Distribution Company and Transmission Owner shall meet annually to
review both Parties’ operating requirements and switching procedures set forth
in Exhibits 3 and 4 and adopt any mutually agreed amendments to Exhibits 3 and 4
in accordance with the requirements of Section 23.2.

2.6   Local Distribution Company shall be required to comply in all respects
with the requests, orders, directives and requirements of Transmission Owner
including those issued to implement directives of the Reliability Coordinator.
Any such requests, orders, directives or requirements of Transmission Owner or
the Reliability Coordinator must be: (a) issued pursuant to Good Utility
Practice, (b) not unduly discriminatory, (c) otherwise in accordance with
applicable tariffs or applicable federal, state or local laws, and (d)
reasonably necessary to maintain the integrity of the Transmission System.   2.7
  Transmission Owner shall verbally notify Local Distribution Company if
Transmission Owner is unable to comply with Section 2.5(b) at any time during
the Term of this Agreement. If the failure to comply is due to Local
Distribution Company’s actions or inactions, Transmission Owner will verbally
notify Local Distribution Company to correct such condition as soon as possible.
  2.8   Load Shedding

  2.8.1   Local Distribution Company shall install and/or maintain automatic
under-frequency load shedding equipment as required to maintain compliance with
mandatory standards set forth by ERO, and RRO.

  (i)   Transmission Owner recognizes that as of the date of this contract the
Local Distribution Company has a large portion of its under-frequency load that
is shed from the Transmission System. The Parties agree that the Local
Distribution Company will transition all or most of its under

8



--------------------------------------------------------------------------------



 



      frequency load to the Distribution System on a schedule mutually agreed to
by the Parties.     (ii)   Transmission Owner agrees to perform all required
testing and maintenance of the under-frequency load shedding equipment that is
installed on the Transmission System and provide the test data and maintenance
records to the Local Distribution Company. Local Distribution Company will
reimburse Transmission Owner for any expenses incurred that are in excess of the
Transmission Owner’s normal maintenance practices.

  2.8.2   Local Distribution Company shall install and/or maintain under-voltage
load shedding equipment as required to maintain compliance with mandatory
standards set forth by ERO, and RRO. The equipment selection and location shall
be determined by mutual agreement of the Parties.     2.8.3   If directed to do
so by the Reliability Coordinator or Transmission Owner, Local Distribution
Company shall shed load to maintain the reliability and integrity of the
Transmission System, provided that the Reliability Coordinator or Transmission
Owner shall make load-shedding determinations on an equitable,
non-discriminatory basis with respect to all loads interconnected with the
Transmission System whose interruption is necessary to permit safe and reliable
operation and maintenance of the Transmission System;.

2.9   Not a Reservation for Transmission Service

  2.9.1   Local Distribution Company, as an Eligible Customer under the OATT,
shall be responsible for making arrangements under the OATT for transmission and
any ancillary services associated with the delivery of capacity and/or energy
purchased or produced by Local Distribution Company, which services shall not be
provided under this Agreement.     2.9.2   Local Distribution Company and
Transmission Owner make no guarantees to each other under this Agreement with
respect to the availability of transmission service under the OATT or any other
tariff under which transmission service may be available in the region. Nothing
in this Agreement shall constitute an express or implied representation or
warranty with respect to the current or future availability of transmission
service.

2.10   Local Distribution Company, or its agent, shall have and maintain an
appropriate agreement with each Balancing Authority/Control Area with
responsibility for the load served via an Interconnection Point, under which
such Balancing Authority/Control Area shall perform balancing of such load with
generation. Local Distribution Company shall provide a copy of each such
agreement to Transmission Owner.

9



--------------------------------------------------------------------------------



 



Article 3. Operation and Maintenance

3.1   The Parties agree to coordinate the operation of their electrical systems
at the Interconnection Points in compliance with Good Utility Practice to
prevent or minimize detrimental impacts on either Party’s system. The Parties
agree to operate their respective systems in synchronism at the Interconnection
Points that are operated closed.   3.2   Each Party shall operate any equipment
that might reasonably be expected to have an impact on the operations of the
other Party in a safe and efficient manner and in accordance with all applicable
federal, state, and local law, operating practices specified by ERO, RRO and
Good Utility Practice, and otherwise in accordance with the terms of this
Agreement. Each Party shall comply with such reasonable operating requests,
orders, directives and requirements of the other Party as are authorized under
this Agreement.

3.3  (a)    Without limiting the generality of Section 3.1, Local Distribution
Company shall own, operate and maintain the Distribution System in a manner
consistent with Good Utility Practice to prevent degradation of voltage or of
interconnection service of the Transmission System. Local Distribution Company
shall be responsible for the costs of maintaining, operating, repairing or
replacing the Distribution System and Local Distribution Company’s
Interconnection Equipment.

  (b)   Without limiting the generality of Section 3.1, Transmission Owner shall
own, operate and maintain the Transmission System in a manner consistent with
Good Utility Practice to prevent degradation of voltage or of interconnection
service of Local Distribution Company’s Distribution System. Transmission Owner
shall be responsible for the costs of maintaining, operating, repairing or
replacing the Transmission System and Transmission Owner’s Interconnection
Equipment.

3.4  (a)    Except during an Emergency, Local Distribution Company shall not,
without prior Transmission Owner authorization, operate any Transmission Owner
circuit, including transformer, line or bus elements. Local Distribution Company
shall retain the right to operate Transmission Owner equipment during an
Emergency to address an imminent threat to the safety of personnel, to maintain
the integrity of the Transmission System, to prevent damage to equipment and to
maintain the integrity of the Distribution System. When practical, prior to
operation of such equipment, Local Distribution Company shall provide immediate
notice to Transmission Owner. Local Distribution Company shall not operate any
Transmission System circuit if upon notice Transmission Owner expressly refused
to grant permission to Local Distribution Company. Within five (5) working days
of such Emergency, Local Distribution Company shall provide written explanation
of such Emergency to Transmission Owner.

  (b)   Except during an Emergency, Transmission Owner shall not, without prior
Local Distribution Company authorization, operate any Local Distribution Company
circuit, including transformer, line or bus elements. Transmission Owner shall

10



--------------------------------------------------------------------------------



 



      retain the right to operate Local Distribution Company equipment during an
Emergency to address an imminent threat to the safety of personnel, to maintain
the integrity of the Transmission System, and to prevent damage to equipment.
When practical, prior to operation of such equipment, Transmission Owner shall
provide immediate notice to Local Distribution Company. Transmission Owner shall
not operate any Distribution System circuit if upon notice Local Distribution
Company expressly refused to grant permission to Transmission Owner. Within five
(5) working days of such Emergency, Transmission Owner shall provide written
explanation of such Emergency to Local Distribution Company.

3.5   Local Distribution Company and Transmission Owner shall design, install,
test, calibrate, set, and maintain their respective Protective Relay equipment
in accordance with Good Utility Practice, applicable federal, state or local
laws, ERO, RRO and RTO requirements and this Agreement, as set forth in
Article 6 hereof.

3.6  (a)    If Transmission Owner reasonably determines that (i) any of Local
Distribution Company’s Interconnection Equipment fails to perform in a manner
consistent with Good Utility Practice and applicable ERO, RRO, and RTO
requirements or this Agreement, or (ii) Local Distribution Company has failed to
perform proper testing or maintenance of its Interconnection Equipment in
accordance with Good Utility Practice or this Agreement, Transmission Owner
shall give Local Distribution Company written notice to take corrective action.
Such written notice shall be provided by Transmission Owner to Local
Distribution Company’s Site Representative as soon as practicable upon such
determination. If Local Distribution Company fails to initiate corrective action
promptly and in any event within seven (7) days after the delivery of such
notification, and if in Transmission Owner’s reasonable judgment leaving Local
Distribution Company’s Distribution System connected with Transmission System
would create an Emergency or Network Security Condition, Transmission Owner may,
with as much prior verbal notification to Local Distribution Company and
Balancing Authority/Control Area Operator as practicable, open only the
Interconnection Point(s) needing corrective action connecting Local Distribution
Company and Transmission Owner until appropriate corrective actions have been
completed by Local Distribution Company, as verified by Transmission Owner.
Transmission Owner’s judgment with regard to an interruption of service under
this paragraph shall be made pursuant to Good Utility Practice and subject to
Section 3.1 hereof. In the case of such interruption, Transmission Owner shall
immediately confer with Local Distribution Company regarding the conditions
causing such interruption and Local Distribution Company’s recommendation
concerning timely correction thereof. Both Parties shall act promptly to correct
the condition leading to such interruption and to restore the connection.

  (b)   If Local Distribution Company reasonably determines that (i) any of
Transmission Owner’s Interconnection Equipment fails to perform in a manner
consistent with Good Utility Practice and applicable ERO, RRO, and RTO
requirements or this Agreement, or (ii) Transmission Owner has failed to perform
proper testing or maintenance of its Interconnection Equipment in accordance
with Good Utility

11



--------------------------------------------------------------------------------



 



      Practice or this Agreement, Local Distribution Company shall give
Transmission Owner written notice to take corrective action. Such written notice
shall be provided by Local Distribution Company to Transmission Owner’s Site
Representative as soon as practicable upon such determination. If Transmission
Owner fails to initiate corrective action promptly and in any event within seven
(7) days after the delivery of such notification, and if in Local Distribution
Company’s reasonable judgment leaving Transmission System connected with Local
Distribution Company’s Distribution System would create an Emergency, Local
Distribution Company may, with as much prior verbal notification to Transmission
Owner and Balancing Authority/Control Area Operator as practicable, open only
the Interconnection Point(s) needing corrective action connecting Transmission
Owner and Local Distribution Company until appropriate corrective actions have
been completed by Transmission Owner, as verified by Local Distribution Company.
Local Distribution Company’s judgment with regard to an interruption of service
under this paragraph shall be made pursuant to Good Utility Practice and subject
to Section 3.1 hereof. In the case of such interruption, Local Distribution
Company shall immediately confer with Transmission Owner regarding the
conditions causing such interruption and Transmission Owner’s recommendation
concerning timely correction thereof. Both Parties shall act promptly to correct
the condition leading to such interruption and to restore the connection.

3.7   Outages

  3.7.1.   Outage Authority and Coordination. In accordance with Good Utility
Practice and applicable ERO, RRO, and RTO requirements, each Party may, in close
cooperation with the other, remove from service its system elements that may
impact the other Party’s system as necessary to perform maintenance or testing
or to replace installed equipment. Absent an Emergency, the Party scheduling a
removal of a system element from service will use good faith efforts to schedule
such removal on a date mutually acceptable to both Parties, in accordance with
Good Utility Practice. The Parties shall comply with RTO procedures relating to
notification requirements for scheduled outages.     3.7.2   The Parties shall
coordinate inspections, Planned Outages, and maintenance of their respective
equipment, facilities and systems so as to minimize the impact on the
availability, reliability and security of both Parties’ systems and operations
when any such outage is likely to have a materially adverse impact on the other
Party’s system. Subject to the confidentiality provisions of Article 20 and
FERC’ s Standard of Conduct, on or before November 1 of each year during the
Term hereof, the Parties may exchange non-binding Planned Outage schedules,
which shall be developed and followed in accordance with Good Utility Practice,
for the following one-year period for the Distribution System and the
Transmission System. The Parties shall keep each other updated regarding any
changes to such schedules. Each Party shall use commercially reasonable efforts
to minimize the costs of any cancellation or rescheduling of a Planned Outage
that affects the other Party’s system.

12



--------------------------------------------------------------------------------



 



  3.7.3   Forced Outage. In the event of a Forced Outage of a system element of
the Distribution System adversely affecting the Transmission System, Local
Distribution Company will use Good Utility Practice to restore that system
element to service promptly. In the event of a Forced Outage of a system element
of the Transmission System adversely affecting the Distribution System,
Transmission Owner will use Good Utility Practice to restore that system element
to service promptly.     3.7.4   Planned Outage. In the event of a Planned
Outage of a system element of the Distribution System adversely affecting the
Transmission System, Local Distribution Company will act in accordance with Good
Utility Practice to restore that system element to service promptly in
accordance with its schedule for the work that necessitated the Planned Outage.
In the event of a Planned Outage of a system element of the Transmission System
adversely affecting the Distribution System, Transmission Owner will act in
accordance with Good Utility Practice to restore that system element to service
promptly in accordance with its schedule for the work that necessitated the
Planned Outage.

3.8   The Parties shall use commercially reasonable efforts consistent with Good
Utility Practice to coordinate operations in the event of any Forced or Planned
Outage.   3.9   System Restoration Plan Participation. In accordance with Good
Utility Practice, Local Distribution Company agrees to participate in
Transmission Owner’s System Restoration Plan for the Distribution System and the
Transmission System, as well as any verification testing of Black Start
Capability.   3.10   Shared Transmission Stations and Distribution Substations.

  3.10.1   Each Party shall be responsible for the operation and maintenance of
their respective equipment located in stations that house facilities of both the
Transmission Owner and Local Distribution Company. In the case where the
Transmission Owner is the majority owner of the stations, they shall be referred
to as the “Shared Transmission Stations” and in the case where the Local
Distribution Company is the majority owner of the stations, they shall be
referred to as the “Shared Distribution Substations”).     3.10.2   At least
once each year, the Parties shall meet and review the Parties’ respective
operational and maintenance responsibilities at all Shared Transmission Stations
and Shared Distribution Substations and, if necessary, alter such
responsibilities as the Parties deem appropriate.     3.10.3   Transmission
Owner and Local Distribution Company understand and agree that at each Shared
Transmission Station or Shared Distribution Substation, there are facilities
that each Party utilizes (e.g. station batteries, some protective relay
equipment, etc.). These Jointly Used Assets will be owned by the owner of the
Shared Station who shall be responsible for operating and maintaining such
Jointly Used Assets and for all costs associated with such operation and

13



--------------------------------------------------------------------------------



 



    maintenance. Each Party shall operate and maintain their respective Jointly
Used Assets in accordance with Good Utility Practice and all applicable
provisions of this Agreement.     3.10.4   Maintenance of Common Facilities.
Notwithstanding its obligation to comply with Good Utility Practice, as
identified elsewhere in this Agreement, the Owning Utility of Shared
Transmission Stations and Shared Distribution Substations shall perform the
following maintenance activities with respect to Common Facilities of each
substation: (1) maintain the integrity of the perimeter fencing, including
code-required signage; (2) maintain the functionality of yard lighting; (3) keep
the control house secure and take reasonable efforts to control rodents therein;
(4) perform periodic cleaning of the control house in order to minimize
equipment damage due to dirt and grit; (5) weatherize control house(s) in the
spring and fall in order to maintain proper ventilation and adequate heat and
avoid a negative impact on the serviceability of equipment; (6) weed treat the
substation yard annually and maintain adequate stone to maintain step and touch
potentials at safe levels; and (7) keep station access drives in drivable
condition and free of snow and ice, maintaining a path to the control house(s)
and around the perimeter of the equipment where possible.

3.11   Station Power. The Parties agree that (i) Local Distribution Company’s
system losses include the Station Power supplied by Local Distribution Company
to the Purchased Transmission Assets (as defined in the Asset Sale Agreement),
and accordingly that (ii) Local Distribution Company shall supply Station Power
to the Purchased Transmission Assets at no cost to Transmission Owner. The
Transmission Owner may request, from the Local Distribution Company or
appropriate service provider, additional Station Power sources to the Purchased
Transmission Assets (as defined in the Asset Sale Agreement), or to new
transmission station(s). In such circumstances, the provision of such additional
Station Power sources shall be subject to the terms and rates of the Local
Distribution Company’s, or appropriate service provider’s, applicable tariff for
such service.   3.12   Multiple Use Transmission Structures. The Parties
acknowledge and understand that the Transmission System includes certain
transmission structures with both transmission and distribution lines attached
thereto (“Multiple Use Transmission Structures”). With regard to the operation
and maintenance of such Multiple Use Transmission Structures, the Parties agree
that:

  3.12.1   Subject to Sections 3.12.2 and 3.12.3, Transmission Owner shall allow
Local Distribution Company to maintain without charge attachments of those
distribution lines existing as of the Effective Date to the Multiple Use
Transmission Structures.     3.12.2   For Facilities that have been designed as
Multiple Use Transmission Structures prior to the Effective Date and can
accommodate attachment of distribution lines, there shall be no charge by
Transmission Owner for attachments.

14



--------------------------------------------------------------------------------



 



  3.12.3   Transmission Owner shall be responsible for the costs associated with
maintaining, relocating, upgrading or implementing other changes to the
transmission structures designated as Multiple Use Transmission Structures;
provided, however, that Local Distribution Company shall be responsible for all
costs associated with the distribution lines attached to such Multiple Use
Transmission Structures, including, but not limited to, costs associated with
maintaining, relocating, upgrading or implementing other changes to such
distribution lines.     3.12.4   Transmission Owner shall provide Local
Distribution Company reasonable advance notice of any planned change to Multiple
Use Transmission Structures that may require Local Distribution Company to
relocate or otherwise change its distribution lines attached thereto. If it is
necessary under generally accepted utility practice for the Local Distribution
Company’s distribution lines to be removed from Multiple Use Transmission
Structures then the Transmission Owner shall allow Local Distribution Company’s
distribution lines to remain attached to the Multiple Use Transmission
Structures for a commercially reasonable period in order to allow Local
Distribution Company to develop a suitable alternative for its distribution
lines; provided, however, that such interim use of Multiple Use Transmission
Structures by Local Distribution Company shall neither impair the provision of
non-discriminatory, open access transmission service over the Transmission
System nor interfere with any planned additions or upgrades to such facilities
proposed by Transmission Owner or directed by the RTO, FERC or any other
Governmental Authority with jurisdiction to require such addition or expansion
to the Transmission System. Local Distribution Company shall act in good faith
and exercise Due Diligence in developing and implementing a suitable alternative
for its distribution lines.

Article 4. Supervisory Control and Data Acquisition, SCADA

4.1   Interconnection Points containing SCADA and communications equipment
installed prior to the Effective Date shall be considered to satisfy the terms
and conditions of this Article 4. Local Distribution Company shall install and
operate such SCADA and communications equipment as is necessary consistent with
Good Utility Practice, and ERO and RRO requirements for Transmission Owner to
perform monitoring, state estimation and contingency analysis for (i)
Interconnection Points that existed prior to the Effective Date and did not
contain SCADA and communications equipment or (ii) new Interconnection Points
installed after the Effective Date. Each Interconnection Point or other mutually
agreeable location with SCADA and communications equipment shall have one
dedicated communications path to Balancing Authority/Control Area Operator’s
control center for the RTU data. Additional data paths and communications
equipment requested, either emanating from the substation or the Balancing
Authority/Control Area Operator’s control center, will be at the expense of the
requestor. The SCADA and communications equipment may provide data and status
information in real time or with a time delay acceptable to Transmission Owner
and shall provide data and control via an industry standard protocol such as
ICCP or another method agreed by

15



--------------------------------------------------------------------------------



 



    the Parties. Such data may include, but not be limited to megawatts,
megavars, voltage, amperes, device status and communication system status.   4.2
  Transmission Owner reserves the right (at Transmission Owner’s expense) to
require Local Distribution Company to install or cause to be installed at any
new or modified Interconnection Point a dual port RTU within Local Distribution
Company’s substation to provide data and control directly to the Transmission
Owner. Local Distribution Company will assist in furnishing desired inputs and
outputs for such RTU.   4.3   The operating metering system shall consist of
instantaneous values of MW, MVAR, voltage and current (amperes). Amperes may be
measured directly or calculated based on measured values.

  4.3.1   Values shall be inputted to a Remote Terminal Unit (RTU) or comparable
communication device for communication with the Balancing Authority/Control Area
Operator.     4.3.2   Transducers may utilize the voltage transformers and
current transformer secondary circuits also utilized by the revenue metering
equipment for a particular interconnection. In such case, the performance
criteria listed in Exhibit 8 hereto for the voltage transformers and the current
transformers shall apply. Relaying class voltage transformers and current
transformers are not to be utilized unless mutually agreed by all the owners of
the metering equipment and the Balancing Authority/Control Area Operator.    
4.3.3   Transducers shall have at most 0.3% inaccuracy. Transducers shall be
field calibrated at least once every ten (10) years, or as necessary, and
documentation shall be retained showing the calibration results until three
(3) years after the last calibration. The Transmission Owner and Local
Distribution Company agree that, as to all Interconnection Points in existence
as of the Effective Date, no new or different equipment shall be installed to
meet the requirements of this section.

4.4   To the extent new SCADA and associated communications equipment is to be
installed, Local Distribution Company shall install or facilitate installation
of SCADA and associated communications equipment as soon as practicable,
provided that installation shall be accomplished within a time period of no more
than 180 days following notice by Transmission Owner or prior to installation of
any new Interconnection Points.

Article 5. Revenue Metering

5.1   Local Distribution Company shall own, operate, test and maintain or
contract for the metering equipment at the Interconnection Points with
Transmission Owner, as required by this Article 5. Transmission Owner and Local
Distribution Company agree that, as to all Interconnection Points in existence
as of the Effective Date, no new or different metering equipment or arrangements
shall be required. For existing Interconnection Points where low-side metering
exists without loss compensation, Parties will agree to loss compensation
factors. To the extent existing metering equipment is replaced or new metering
equipment is installed at Interconnection Points in existence as of the
Effective

16



--------------------------------------------------------------------------------



 



    Date, such replacements or installations shall meet the standards set in
Section 5.2. Local Distribution Company shall install metering equipment that
meets the standards set forth in Section 5.2 at all new Interconnection Points.

5.2   The Revenue Quality Metering System shall consist of all instrument
transformers (current and voltage), secondary wiring, test switches and meter(s)
required to determine the metering values for record for any given metering
point.

  5.2.1   Metering shall be form 9, 3 element for 4 wire systems and form 5, 2
element for 3 wire systems.     5.2.2   Meters shall measure, at a minimum,
megawatt hours and megavar hours and have bi-directional capability, where
applicable. All measured values shall have individual outputs, (such as DNP and
KYZ), where applicable and a minimum 35- day interval data recording capability
for each measured value.     5.2.3   Revenue-quality loss-compensated metering
shall be acceptable if the metering facilities and the Interconnection Point are
not at the same physical location. The metering shall account for real power
losses between the location of the meter and the Interconnection Point and
no-load losses of the power transformer. Real power losses between the location
of the meter and the Interconnection Point must be agreed upon by both parties.
The meter data management system for determining such losses shall be MV-90 or
an equivalent meter data management system.     5.2.4   The Party that owns the
metering equipment shall maintain records that demonstrate compliance with all
meter tests and maintenance conducted in accordance with Good Utility Practice
for the life of the Interconnection Point. The non-owning Party shall have
reasonable access to the records.     5.2.5   For installations where the
metering is performed using loss compensation, the factory certified test
results of the power transformer, including load, no-load losses and calculated
meter loss calculations, shall be recorded in writing. The non-owning Party
shall have reasonable access to the records. If factory certified test results,
including load and no-load losses are not available, then both parties shall
endeavor to agree on the loss compensation value.     5.2.6   Records showing
metering instrument transformers’ factory certified or utility test shop test
results showing compliance with applicable metering test standards shall be
maintained by the meter owner. The non-owning Party shall have reasonable access
to the records. Metering transformers must be at least .3% accuracy class.    
5.2.7   A meter’s factory certified or utility test result, showing compliance
with applicable metering test standards, shall be maintained by the meter owner.
The non-owning Party shall have reasonable access to the records.     5.2.8  
Metering equipment shall be tested by the Party owning said equipment at
suitable intervals agreed upon by the Parties. Such test intervals shall not
exceed

17



--------------------------------------------------------------------------------



 



      4 years. The meters’ accuracy shall be maintained at a minimum in
accordance with applicable regulatory standards. At the request of either Party,
special tests, outside the agreed upon test interval, shall be made. If any
special meter test discloses the metering device to be registering within
acceptable limits of accuracy as specified herein, then the Party requesting
such special meter test shall bear the expense thereof. Otherwise, the expense
of such test shall be borne by the owner. Representatives of each Party shall be
afforded opportunity to be present at all routine or special tests and upon
occasions when any readings for purposes of settlements hereunder are taken from
meters not producing an automatic record.

  5.2.9   If, as a result of any test, any meter shall be found to be
registering more than one (1) per cent above or below one hundred (100) percent
of accuracy, the account between the Parties hereto shall be corrected, for a
period equal to one-half of the elapsed time since the last prior test,
according to the percentage of inaccuracy so found, except that if the meter
shall have become defective or inaccurate at a reasonably ascertainable time
since the last prior test of such meter, the correction shall extend back to
such time. No meter shall be left in service if found to be more than
0.5 percent above or below one hundred (100) percent of accuracy at series full
and light load, unity power factor. Should metering equipment at any time fail
to register, the energy delivered shall be determined from the best available
data. All meters shall be kept under seal, such seals to be broken only when the
meters are to be tested or adjusted.     5.2.10   Test switches shall be
installed to allow independent testing and/or replacement of each meter and
transducer utilizing the secondary circuit. No other piece of equipment shall be
in the revenue metering secondary circuit.     5.2.11   In substations where an
RTU or other remote data collecting and telecommunication device is present,
meters shall have form C, 3-wire outputs with programmable values determined by
Local Distribution Company for bi- directional MWHs and MVARs. Such form C, 3
wire outputs shall be connected to an isolation relay before connecting to the
RTU. Alternatively, real time SCADA (Watts, Vars, Voltage, PF, Current,
Frequency, etc.) and equivalent pulse accumulator values may be electronically
ported from the revenue meter to the station RTU when technically feasible and
upon agreement of the parties.     5.2.12   In interconnecting substations where
electrical energy is resold to another local distribution company other than the
one interconnecting with the Transmission Owner at such substation, revenue
meters shall also be equipped with modems connected to a land phone circuit. The
land line shall be provided and paid for by Local Distribution Company. Also
acceptable is using a meter and equipment so the meter can be accessed by using
a TCP/IP address.     5.2.13   In the event of an interconnection meter needing
replacement or repair, a representative from the non-owning party shall be given
a reasonable opportunity to be present during such repair or replacement.

18



--------------------------------------------------------------------------------



 



  5.2.14   Transmission Owner shall have the right to read the revenue meters
remotely, and in a secure manner, as reasonably necessary to facilitate billing
and calculation and verification of revenues.

Article 6. Protective Relaying and Control

6.1   Transmission Owner shall have the right, using Good Utility Practice, to
review and approve all new Protective Relaying logic equipment, including
equipment settings, protective relay schemes, drawings, and functionality
associated with each Interconnection Point. Local Distribution Company shall
have the right, using Good Utility Practice, to review all new Protective
Relaying logic equipment, including equipment settings, protective relay
schemes, drawings, and functionality associated with each Interconnection Point.
Protective Relaying logic equipment and schemes installed before the Effective
Date shall be considered to satisfy the terms and conditions of this Article 6.
When existing equipment or schemes installed prior to the Effective Date are
replaced or when new equipment or schemes are installed pursuant to this
Article 6 or in association with new Interconnection Points, then such
replacement or installation shall be performed in accordance with the terms and
conditions of this Article 6.   6.2   To the extent that there is generation on
the Distribution System that, in the reasonable judgment of either Party, may
contribute material amounts of current to a fault on the Transmission System,
Local Distribution Company shall have and enforce standards to ensure the
provision, installation and maintenance of relays, circuit breakers, and all
other devices necessary to remove promptly any fault contribution of such
generation to any short circuit occurring on the Transmission System and not
otherwise isolated by the Transmission Owner equipment. Such protective
equipment shall include, without limitation, a disconnecting device or switch
with load interrupting capability to be located between the generation and the
Transmission System at an accessible, secure, and satisfactory site selected
upon mutual agreement of the Parties. Transmission Owner shall not be
responsible for protection of such generation.   6.3   Any Protective Relay
System that causes any Transmission Owner protective device or Local
Distribution Company protective or switching device connected to a Transmission
Owner bus to operate shall be maintained and tested in accordance with the
provisions of this Article 6.   6.4   Transmission Owner shall, in accordance
with Good Utility Practice, own, operate, maintain and test those Protective
Relays, current transformers, and potential transformers listed in Exhibit 1
that provide protection for the Transmission System. Local Distribution Company
shall, in accordance with Good Utility Practice, own, operate, maintain, and
test any remaining Protective Relays governed by this Article 6. The Parties
shall maintain, and, as necessary, upgrade their respective Protective Relay
Systems in accordance with Good Utility Practice, and each Party shall provide
the other Party with access to copies of operation and maintenance manuals and
test records for all relay equipment.

19



--------------------------------------------------------------------------------



 



6.5   The Parties shall test their respective relays associated with the
Interconnection Points for correct calibration and operation in accordance with
Good Utility Practice. Complete functional testing of the relay protection
schemes shall be performed at the same time. Parties shall coordinate design,
installation, operation, and testing of Protective Relay schemes to insure that
such relays operate in a coordinated manner so as to not cause adverse operating
conditions on the other Party’s system.   6.6   Local Distribution Company shall
be responsible for maintenance, calibration and functional testing of Protective
Relay systems that protect Local Distribution Company’s equipment associated
with the Interconnection Points and that protect Transmission Owner from Local
Distribution Company’s Interconnection Equipment to the extent such calibration
and testing are consistent with Good Utility Practice. All such maintenance and
testing must be performed by Qualified Personnel selected by Local Distribution
Company. In addition, Local Distribution Company shall allow Transmission Owner
to conduct regularly scheduled, visual inspection of all Protective Relaying and
associated maintenance records. Related maintenance and operational records
shall be maintained by Local Distribution Company in accordance with Good
Utility Practice. Upon completion of all Protective Relay calibration testing
and relay functional testing, Local Distribution Company shall make available
copies of all test reports and related records for review by Transmission Owner.
Local Distribution Company shall review all test reports and document that
Protective Relay System’s tests and settings, as shown on such test reports,
have been done in accordance with the equipment’s specifications and Good
Utility Practice.

6.7  (a)   As Transmission Owner’s system protection requirements change and as
system protection technology advances, Transmission Owner will upgrade its
Protective Relay System in accordance with Good Utility Practice. If these
upgrades affect the serviceability and acceptability of the Protective Relay
Systems on the Interconnection Equipment installed, owned, and operated by Local
Distribution Company, Local Distribution Company must (at its own expense)
upgrade its Protective Relay Systems as necessary to bring them into
compatibility with, and adopt the technological standards of, the Protective
Relay Systems installed by Transmission Owner. Transmission Owner shall give
Local Distribution Company notice of any such upgrade as soon as practicable
prior to the anticipated date of such upgrade.     (b)   As Local Distribution
Company’s system protection requirements change and as technology advances,
Local Distribution Company will upgrade its Protective Relay System in
accordance with Good Utility Practice. If these upgrades affect the
serviceability and acceptability of the Protective Relay Systems on the
Interconnection Equipment installed, owned, and operated by Transmission Owner,
Transmission Owner must (at its own expense) upgrade its Protective Relay
Systems as necessary to bring them into compatibility with, and adopt the
technological standards of, the Protective Relay Systems installed by Local
Distribution Company. Local Distribution Company shall give Transmission Owner
notice of any such upgrade as soon as practicable prior to the anticipated date
of such upgrade.

20



--------------------------------------------------------------------------------



 



  (c)   Exhibit 1 shall be updated by the Parties to reflect any changes in
Protective Relay Systems as they are made.

6.8   Local Distribution Company shall provide the necessary space to install or
expand relay panels for substation system protection if requested by
Transmission Owner. Any incremental costs required to accommodate such a request
shall be the responsibility of Transmission Owner.   6.9   Transmission Owner
shall provide the necessary space to install or expand relay panels for
substation system protection if requested by Local Distribution Company. Any
incremental costs required to accommodate such a request shall be the
responsibility of Local Distribution Company.

Article 7. Planning and Obligation to Serve

7.1   Adequacy Obligation. Subject to applicable regulatory approvals, including
the principles of least-cost long-term planning applicable to maintaining the
overall reliability of the transmission and distribution system in the planning
horizon, and subject to the oversight and direction of the RTO (or any successor
regional transmission organization) where applicable, Transmission Owner shall
have a public utility duty to operate, maintain, plan and construct the
Transmission System so that the system is adequate:

  (a) (i)   to support effective competition in energy markets without favoring
any market participant;       (ii)   to deliver on a reliable basis the
reasonable, projected needs of all loads on the electric distribution systems
connected to and dependent upon the Transmission Owner’s facilities for delivery
of reliable, low-cost and competitively-priced electricity to such distribution
systems; and       (iii)   to provide needed support to the distribution systems
interconnected to the Transmission System; and

  (b)   In meeting these obligations, the Transmission Owner shall treat the
needs of each electric distribution system interconnected with the Transmission
system, and the electric loads on each system in a nondiscriminatory manner. The
costs of additions to the Transmission System to meet this adequacy obligation
shall not be directly assigned or charged to a distribution system, or to end
users separately, unless approved or required by the appropriate regulatory
agency.

7.2   Local Distribution Company and Transmission Owner shall discuss, at
appropriate intervals, the needs of Local Distribution Company and the plans of
Transmission Owner that could affect Local Distribution Company. The Parties
agree to cooperate and coordinate as necessary on planning and construction of
projects that affect Local Distribution Company.   7.3   If the Parties agree
upon the need for any such project, they shall cooperate and coordinate in
seeking all necessary regulatory approval for such project. The Parties shall

21



--------------------------------------------------------------------------------



 



    coordinate and cooperate with each other with respect to all communications
and commitments to municipal, county, and state agencies involved in such
project.

7.4   If Local Distribution Company proposes construction of a transmission
project and Transmission Owner does not agree that such project is needed, Local
Distribution Company shall have the right to petition the applicable
Governmental Authority for a declaratory ruling on whether the proposed project
is needed pursuant to Transmission Owner’s public-utility duty to plan and
construct a reliable, adequate system. The Parties agree that the ruling of the
applicable Governmental Authority will be binding upon them.   7.5   Load Growth
and Reliability Needs. Transmission Owner is obligated to plan and install any
Transmission System components that may be necessary to accommodate Local
Distribution Company’s planned load growth and planned reliability improvements.
Transmission Owner will construct new interconnections with Local Distribution
Company facilities in accordance with Transmission Owner’s planning criteria,
other agreements in effect between the Parties, and Good Utility Practice.
Transmission Owner shall bear the responsibility for such planning and
installing in accordance with this Article 7. Transmission Owner’s obligations
under this Section 7.5 shall include the planning and installation of any new
Interconnection Points that may be necessary to accommodate Local Distribution
Company’s planned load growth and planned reliability improvements. Recovery of
the cost of such additions shall be in accordance with Section 7.1.   7.6   To
facilitate planning and construction discussions under Section 7.2, Local
Distribution Company, or its designated representative, shall annually submit
the following information, on a commercially reasonable efforts basis, to
Transmission Owner:

  (a)   no later than November 1 of each year, the most recent actual summer and
winter peak demands in megawatts (MW) and megavars (MVAR) for each
Interconnection Point with the Transmission System, coincident with Local
Distribution Company’s peak demand for these seasons, and     (b)   no later
than February 1 of each year:

  (i)   seasonal peak demand forecasts (MW and MVAR) for each Local Distribution
Company Interconnection Point with the Transmission System for the next ten
(10) years as required by the RRO, RTO or ERO for the Transmission Owner’s
model; and     (ii)   planned facility connections (new Interconnection Points)
with the Transmission System for the next ten (10) years.

    Transmission Owner will treat all information disclosed by Local
Distribution Company under this Section 7.6 as Confidential Information

22



--------------------------------------------------------------------------------



 



Article 8. New Construction and Modification

8.1   Subject to this Article 8, Transmission Owner may construct additional
Transmission System elements or modify the existing Transmission System and
Local Distribution Company may construct additional Distribution System elements
or modify the existing Distribution System. All such modifications and
construction provided for herein, shall be conducted in accordance with Good
Utility Practice and all applicable ERO, and RRO standards. Each Party shall
only be responsible for the costs to modify its own system elements and the
costs to construct new elements of its system and shall not be responsible for
the costs imposed on the other party as a result of such modification or new
construction. However, during the period while such modification or new
construction is under way, the Party modifying system elements or constructing
new system elements shall maintain the transmission, distribution and
communications capabilities of the other Party using Good Utility Practice to
avoid or minimize any adverse impact on the other Party.   8.2   Notwithstanding
the foregoing, no modifications to, or new construction of, facilities, or
access thereto, including but not limited to rights-of-way, fences, and gates,
shall be made by either Party that might reasonably be expected to have a
material effect upon the other Party with respect to operations or performance
under this Agreement, without providing such other Party (a) prior written
notification as set forth in this Article 8, and (b) sufficient information
regarding the work prior to commencement to enable such other Party to evaluate
the impact of the proposed work on its operations. The information provided must
be sufficiently detailed to enable reasonable review by such other Party and
satisfy such other Party’s reasonable operational requirements. Each Party shall
use reasonable efforts to minimize any adverse impact on the other Party.   8.3
  If any Party intends to install any new facilities, equipment, systems, or
circuits or any modifications to existing or future facilities, equipment,
systems or circuits that could reasonably be expected to have a material effect
upon the operation of the other Party, the Party desiring to perform said work
shall, in addition to the requirements of Section 8.2, provide the other Party
with drawings, plans, specifications and other necessary documentation for
review at least 60 days prior to the start of the construction of any such
installation. This notice period shall not apply to modifications or new
installations made to resolve or prevent pending Emergency or Network Security
Conditions.   8.4   The Party reviewing any drawings, plans, specifications, or
other necessary documentation shall promptly review the same and provide any
comments to the performing Party no later than 30 days prior to the start of the
construction of any installation. The performing Party shall incorporate all
requested modifications to the extent required to maintain Good Utility Practice
and compliance with this Agreement.   8.5   Within 180 days after any
modification or construction subject to this Article 8 is placed in service, the
Party initiating the work shall provide “as built” drawings, plans and related
technical data to the other Party. Approval or review of any document referenced
herein shall not relieve the initiating party of its responsibility for the
design or

23



--------------------------------------------------------------------------------



 



    construction of any proposed facility, nor shall it subject the other Party
to any liability, except with respect to the confidentiality provisions of
Article 20.

8.6   Each Party shall, at its own expense, have the right to inspect or observe
all maintenance activities, equipment tests and installation, construction, and
modification of facilities of the other Party that could have a material effect
upon the facilities or operations of the first Party.

Article 9. Access to Facilities

9.1   The Parties hereby agree to provide each other such access to facilities,
properties, equipment and records as may be necessary and appropriate to enable
each Party to maintain its respective facilities, equipment and property in a
manner consistent with Good Utility Practice. Such access shall be provided in a
manner so as not to interfere unreasonably with the ongoing business operations,
rights, and obligations of either Party. Any such access shall be subject to
applicable federal, state and local laws and regulations and the rules and
operation guidelines of the Party owning such facilities or properties,
including without limitation any requirement of such Party that personnel make
communication with the other Party upon entering such Party’s facilities or
properties.   9.2   Without limiting the generality of Section 9.1, Transmission
Owner shall have access to all of its equipment, systems, and facilities located
on Local Distribution Company’s property through easements granted to
Transmission Owner and substantially in the form of Exhibit 7 (“Easements”), and
Local Distribution Company shall have access to all its equipment, systems and
facilities located on Transmission Owner’s property through similar Easements. A
schedule of easement agreements that will be governed by the terms of this
Agreement is attached hereto and incorporated herein by this reference as
Exhibit 7, Schedule 1. Transmission Owner and Local Distribution Company
acknowledge and agree that Exhibit 7, Schedule 1 may be revised and supplemented
from time to time to add and/or delete easements as additional facilities are
added or retired. Such supplementation shall not require formal amendment to
this Agreement. Each Party shall furnish at no cost to the other Party any
necessary access, easements, licenses, and/or rights of way upon, over, under,
and across lands owned or controlled by either Party and/or its affiliated
interests for the construction and operation of necessary lines, substations,
and other equipment to accomplish interconnection of such other Party’s
facilities with the Transmission System under this Agreement and shall, at all
reasonable times, give such other Party, or its agents, free access to such
lines, substations, and equipment, as allowed by applicable ERO, or RRO
policies, standards, or rules. An accessible, protected and satisfactory site
selected upon mutual agreement by the Parties and located on Local Distribution
Company’s premises shall be provided by and at Local Distribution Company’s
expense for installation of metering devices, unless Transmission Owner elects
to install meters on poles or other locations controlled by it. Local
Distribution Company grants to Transmission Owner at all reasonable times and
with reasonable supervision, the right of free ingress and egress to Local
Distribution Company’s premises for the purpose of installing, testing, reading,
inspecting, repairing, operating, altering, or removing any of Transmission
Owner’s property located on Local

24



--------------------------------------------------------------------------------



 



    Distribution Company’s premises or for other purposes necessary to enable
Transmission Owner to receive electric energy, suspend the receipt thereof, or
determine Local Distribution Company’s compliance with this Agreement.

9.3   Each Party shall provide the other Party keys, access codes or other
access methods necessary to gain unassisted access to the other Party’s
facilities to exercise rights under this Agreement. Access shall only be granted
to Qualified Personnel.   9.4   Neither Party shall make changes to the site
topography or accesses, including but not limited to grading or drainage, that
could reasonably be expected to have a material adverse effect upon the other
Party’s facilities or common use drainage or pollution control systems without
the prior written consent of the other Party, such consent not to be
unreasonably withheld.

Article 10. Notifications and Reporting

10.1   Unless otherwise provided, any notice required to be given by either
Party to the other Party in connection with this Agreement shall be given in
writing: (a) personally; (b) by facsimile transmission (if the sender thereafter
sends such notice to the recipient by any of the other methods provided in this
Section 10.1); (c) by registered or certified U.S. mail, return receipt
requested, postage prepaid; or (d) by reputable overnight carrier, with
acknowledged receipt of delivery; or (e) any other method mutually agreed by the
Parties in writing. Notice given personally shall be deemed given on the date of
personal receipt. Notice sent by facsimile shall be deemed given on the date the
transmission is confirmed by sender’s facsimile machine, so long as the
facsimile is sent on a business day during normal business hours of the
recipient. Otherwise, notice by facsimile shall be deemed given on the next
succeeding business day. Notice provided by mail or overnight courier shall be
deemed given at the date of acceptance or refusal of acceptance shown on such
receipt.   10.2   Notice to Transmission Owner shall be to Transmission Owner’s
Site Representative, at the address identified in Exhibit 2. Notice to Local
Distribution Company shall be to Local Distribution Company’s Site
Representative, at the address identified in Exhibit 2   10.3   Each Party shall
provide prompt notice to the other Party describing: (i) the nature and extent
of any Emergency or Network Security Condition that may be reasonably
anticipated to affect the other Party’s equipment, facilities or operations,
(ii) the impact on operations, and (iii) all corrective action. Either Party may
take reasonable and necessary action, both on its own and the other Party’s
system, equipment, and facilities, to prevent, avoid or mitigate injury, danger,
damage or loss to its own equipment and facilities, or to expedite restoration
of service; provided, however, that the Party taking such action shall give the
other Party prior notice, if at all possible, before taking any action on the
other Party’s system, equipment, or facilities.   10.4   In the event of an
Emergency or Network Security Condition contemplated by Section 10.3, each Party
shall provide to the other such information, documents, and data as are
necessary for operation of the Transmission System and Distribution System,
including,

25



--------------------------------------------------------------------------------



 



    without limitation, such information as is to be supplied to any
Governmental Authority, ERO, RRO, Transmission System Operations Center, or
Balancing Authority/Control Area Operator.

10.5   In order to continue interconnection of the Distribution System and
Transmission System, each Party shall promptly provide the other Party with all
relevant information, documents, or data regarding the Distribution System and
the Transmission System that would be reasonably expected to affect the
Distribution System or Transmission System and is reasonably requested by ERO,
RRO, or any Governmental Authority.   10.6   A Party performing routine
maintenance and inspection activities that do not require major equipment or
system outages and have no material impact on the other Party shall provide the
other Party with at least twenty-four (24) hours’ prior notice, if practicable.
A Party performing routine maintenance and inspection activities that will
require major equipment or system outages shall provide the other Party with not
less than seventy-two (72) hours’ prior notice, if practicable; provided that
the provisions of Section 3.7.2 remain applicable to the outages and that the
notice required by this Section 10.6 shall be in addition to, and does not
substitute for, the requirements of Section 3.7. As noted in Article 3.7,
Parties must comply with the applicable RTO procedures.   10.7   Transmission
Owner shall notify Local Distribution Company prior to entering Local
Distribution Company’s facilities for routine measurements, inspections and
meter reads in accordance with the requirements of Section 10.6. Local
Distribution Company shall notify Transmission Owner prior to entering
Transmission Owner’s facilities, including switchyards, for routine maintenance,
operations, measurements, inspections and meter reads, in accordance with the
requirements of Section 10.6.   10.8   Each Party shall provide prompt verbal
notice to the other Party of any system alarm relating to the other Party’s
equipment, unless the system alarm is automatically sent to the other Party.  
10.9   Upon request, each Party shall provide a report or a copy of the data
from a system events recorder or digital fault recorder relating to the other
Party’s equipment.   10.10   Each Party agrees to notify the other Party
immediately verbally, and then in writing, of any labor dispute or anticipated
labor dispute of which its management has actual knowledge that might reasonably
be expected to affect the operations of the other Party with respect to this
Agreement.

Article 11. Safety

11.1   Each Party agrees that all work performed by either Party that may
reasonably be expected to affect the other Party shall be performed in
accordance with Good Utility Practice and all applicable laws, regulations,
safety standards, practices and procedures and other requirements pertaining to
the safety of persons or property (including, but not limited to those of the
Occupational Safety and Health Administration, the National Electrical Safety
Code and those developed or accepted by Transmission Owner and Local
Distribution Company for use on their respective systems) and Good Utility

26



--------------------------------------------------------------------------------



 



    Practice when entering or working in the other Party’s property or
facilities or switching area. A Party performing work within the boundaries of
the other Party’s facilities must abide by the safety rules applicable to the
site.

11.2   Each Party shall be solely responsible for the safety and supervision of
its own employees, agents, representatives, and subcontractors.   11.3  
Transmission Owner shall immediately report any injuries that occur while
working on Local Distribution Company’s property, facilities or switching area
to appropriate agencies and Local Distribution Company’s Site Representative.
Local Distribution Company shall immediately report any injuries that occur
while working on Transmission Owner’s property or facilities or switching area
to appropriate agencies and the Transmission Owner’s Site Representative. Each
Party will provide the other with its clearing/tagging/lockout procedures. Local
Distribution Company’s procedures shall govern clearances requested or initiated
by Local Distribution Company on equipment of Local Distribution Company that
utilizes the Transmission Owner’s equipment as an isolation device. Transmission
Owner’s procedures shall govern clearances requested or initiated by
Transmission Owner on equipment of Transmission Owner that utilizes the Local
Distribution Company’s equipment as an isolation device.

Article 12. Environmental Compliance and Procedures

12.1   Each Party shall immediately provide verbal notification to the other
Party upon the discovery of any Release of any hazardous substance caused by the
Party’s operations or equipment that impacts the assets or facilities of the
other Party or upon discovery of the Release of any hazardous substance that may
reasonably be expected to migrate to, or adversely impact, the property,
facilities or operations of the other Party and shall promptly furnish to the
other Party copies of any reports filed with any governmental agencies
addressing such events. Such verbal notification shall be followed by written
notification within twenty-four (24) hours. The Party responsible for the
Release of any hazardous substance on the property or facilities of the other
Party, or of any hazardous substance that may migrate to, or adversely impact
the property, facilities or operations of the other Party shall be responsible
for the reasonable cost of performing any and all remediation or abatement
activity and submitting all reports or filings required by environmental laws.
Advance written notification (except in emergency situations, in which verbal,
followed by written notification, shall be provided as soon as practicable)
shall be provided by any Party performing any remediation or abatement activity
on the property or facilities of the other Party, or that may adversely impact
the property, facilities, or operations of, the other Party. Except in emergency
situations, such remediation or abatement activity shall be performed only with
the consent of the Party owning the affected property or facilities. The Parties
agree to coordinate, to the extent necessary, the preparation of site plans,
reports or filings required by law or regulation, including but not limited to
Spill Prevention, Control and Countermeasures (SPCC) and Stormwater Pollution
Prevention Plans (SWPP) required by any regulatory agency of competent
jurisdiction.

27



--------------------------------------------------------------------------------



 



Article 13. Billings and Payment

13.1   Any invoices payable under this Agreement shall be provided to the other
Party under this Agreement within a reasonable time after the first day of each
month. Each invoice shall indicate the month in which services were provided,
shall fully describe the services rendered and shall be itemized to reflect the
services performed or provided. The invoice shall be paid within sixty (60) days
of the invoice date.   13.2   Any payments required to be made by Local
Distribution Company under this Agreement shall be made to Transmission Owner at
the following address:

ITC Midwest LLC
39500 Orchard Hill Place
Novi, MI 48375
Fax: (248) 374-7129
Attention: Accounts Receivable

    Any payments required to be made by Transmission Owner under this Agreement
shall be made to Local Distribution Company at the following address:

Interstate Power and Light Company
200 First Street SE
P.O. Box 351
Cedar Rapids, IA, 52406-0351
Fax: (319) 786-4492
Attention: Vern Gebhart, Vice President, Customer Service
Operations.

13.3   The rate of interest on any amount not paid when due shall be equal to
the Interest Rate in effect at the time such amount became due. Interest on
delinquent amounts shall be calculated from the due date of the bill to the date
of the payment. When payments are made by mail, bills shall be considered as
having been paid on the date of receipt by the other Party. Nothing contained in
this Article is intended to limit either Party’s remedies under Article 21 of
this Agreement.   13.4   Payment of an invoice shall not relieve the paying
Party from any responsibilities or obligations it has under this Agreement, nor
shall such payment constitute a waiver of any claims arising hereunder.   13.5  
If all or part of any bill is disputed by a Party, that Party shall promptly pay
the amount that is not disputed and provide the other Party a reasonably
detailed written explanation of the basis for the Dispute pursuant to
Article 26. The disputed amount shall be paid into an independent escrow account
pending resolution of the Dispute, at which time the prevailing Party shall be
entitled to receive the disputed amount, as finally determined to be payable,
along with interest accrued at the Interest Rate through the date on which
payment is made, within ten (10) business days of such resolution.

28



--------------------------------------------------------------------------------



 



13.6   Neither Party shall be responsible for the other Party’s costs of
collecting amounts due under this Agreement, including attorney fees and
expenses and the expenses of arbitration.

Article 14. Applicable Regulations and Interpretation

14.1   Each Party’s performance under this Agreement is subject to the condition
that all requisite governmental and regulatory approvals for such performance
are obtained in form and substance satisfactory to the other Party in its
reasonable judgment. Each Party shall exercise Due Diligence and shall act in
good faith to secure all appropriate approvals in a timely fashion.   14.2  
This Agreement is made subject to present or future state or federal laws,
regulations, or orders properly issued by state or federal bodies having
jurisdiction. This Agreement shall be interpreted pursuant to the laws of the
State of Iowa without regard to any conflicts of law principles and to the
Federal Power Act and the regulatory agency or agencies having jurisdiction over
the particular matter.

Article 15. Force Majeure

15.1   General. Except for the obligation to make any payments under this
Agreement, neither Party shall be considered to be in default or breach of this
Agreement or liable in damages or otherwise responsible to the other Party for
any delay in or failure to carry out any of its obligations under this Agreement
if, and only to the extent that, the Party is unable to perform or is prevented
from performing by an event of Force Majeure. Notwithstanding the foregoing
sentence, neither Party may claim Force Majeure for any delay or failure to
perform or carry out any provision of this Agreement to the extent that such
Party has been negligent or engaged in intentional misconduct and such
negligence or intentional misconduct substantially and directly caused that
Party’s delay or failure to perform or carry out its duties and obligations
under this Agreement.   15.2   Force Majeure Defined. The term Force Majeure
means those events beyond the reasonable control of, and without the fault or
negligence of, the Party claiming Force Majeure which, through the exercise of
Good Utility Practice, that Party could not have avoided and which, by exercise
of Due Diligence, that Party is unable to overcome. Such events include, but are
not limited to, the following, to the extent they conform to the foregoing
criteria: labor disputes (including a strike) flood; lightning strikes;
earthquake; fire; epidemic; war; invasion; riot; civil disturbance; sabotage or
vandalism; explosion; insurrection; military or usurped power; action of any
court or Governmental Authority, or any civil or military authority de facto or
de jure; act of God or the public enemy; or any other event or cause of a
similar nature beyond a Party’s reasonable control. Mere economic hardship does
not constitute Force Majeure.   15.3   Procedures. A Party claiming Force
Majeure must:

  15.3.1   give written notice to the other Party of the occurrence of a Force
Majeure event no later than three (3) business days after learning of the
occurrence of such an event;

29



--------------------------------------------------------------------------------



 



  15.3.2   use Due Diligence to resume performance or the provision of service
hereunder as soon as practicable;     15.3.3   take all commercially reasonable
actions to correct or cure the Force Majeure event;     15.3.4   exercise all
reasonable efforts to mitigate or limit damages to the other Party, except that
neither party shall be required to settle any strike, walkout, lockout or other
labor dispute on terms that, in the sole judgment of the Party involved in the
dispute, are contrary to its interest; and     15.3.5   provide prompt written
notice to the other Party of the cessation of the adverse effect of the Force
Majeure event on its ability to perform its obligations under this Agreement.

Article 16. Limitation of Liability

16.1   With respect to claims by and between the Parties under this Agreement,
notwithstanding any other provision of this Agreement, liability of each Party
shall be limited to direct actual damages, and all other damages at law or in
equity are waived. Under no circumstances shall either Party or its affiliates,
directors, officers, employees and agents, or any of them, be liable to the
other Party, whether in tort, contract or other basis in law or equity for any
special, indirect, punitive, exemplary or consequential damages, including
without limitation such damages for: loss of profits or revenue from work not
performed, loss of use of or under-utilization of the other Party’s facilities,
loss of use of revenues, attorneys’ fees, litigation costs and loss of
anticipated profits resulting from either Party’s performance or non-performance
of an obligation imposed by this Agreement. The limitations on damages specified
in this section are without regard to the cause or causes related thereto,
including the negligence of any Party, whether such negligence be sole, joint or
concurrent, or active or passive. This limitation shall not apply to claims for
death, bodily injury or third party claims.

Article 17. Indemnification

17.1   Local Distribution Company’s Indemnification. Subject to the provisions
of Article 16, Local Distribution Company shall indemnify, hold harmless and
defend Transmission Owner, and its officers, directors, employees, affiliates,
managers, members, trustees, shareholders, agents, contractors, subcontractors,
affiliates’ employees, invitees and successors, from and against any and all
claims, demands, suits, obligations, payments, liabilities, costs, losses,
judgments, damages and expenses (including the reasonable costs and expenses of
any and all actions, suits, proceedings, assessments, judgments, settlements,
and compromises relating thereto, reasonable attorneys’ and experts’ fees and
reasonable disbursements in connection therewith) for damage to property, or
injury to, or death of, any individual, including Transmission Owner’s employees
and affiliates’ employees, Local Distribution Company’s employees, or any other
third parties, to the extent caused wholly or in part by any act or omission,
negligence or otherwise, by Local Distribution Company or its officers,
directors, employees, agents, contractors,

30



--------------------------------------------------------------------------------



 



subcontractors and invitees arising out of or connected with Local Distribution
Company’s performance or breach of this Agreement, or the exercise by Local
Distribution Company of its rights hereunder; provided, however, that the
provisions of this Section shall not apply if any such injury, death or damage
is held to have been caused by the negligence or intentional wrongdoing of
Transmission Owner, its agents or employees. In furtherance of the foregoing
indemnification and not by way of limitation thereof, Local Distribution Company
hereby waives any defense it otherwise might have under applicable workers’
compensation laws.

17.2   Transmission Owner’s Indemnification. Subject to the provisions of
Article 16, Transmission Owner shall indemnify, hold harmless and defend Local
Distribution Company, its parent and its officers, directors, employees,
affiliates, managers, members, trustees, shareholders, agents, contractors,
subcontractors, invitees and successors, from and against any and all claims,
demands, suits, obligations, payments, liabilities, costs, losses, judgments,
damages and expenses (including the reasonable costs and expenses of any and all
actions, suits, proceedings, assessments, judgments, settlements, and
compromises relating thereto, reasonable attorneys’ and expert fees and
reasonable disbursements in connection therewith) for damage to property, or
injury to, or death of any individual, including Local Distribution Company’s
employees and affiliates’ employees, Transmission Owner’s employees, or any
other third parties, to the extent caused wholly or in part by any act or
omission, negligence or otherwise, by Transmission Owner or its officers,
directors, employees, agents, contractors, subcontractors and invitees arising
out of or connected with Transmission Owner’s performance or breach of this
Agreement, or the exercise by Transmission Owner of its rights hereunder;
provided, however, that the provisions of this Section shall not apply if any
such injury, death or damage is held to have been caused by the negligence or
intentional wrongdoing of Local Distribution Company, its agents or employees.
In furtherance of the foregoing indemnification and not by way of limitation
thereof, Transmission Owner hereby waives any defense it otherwise might have
under applicable workers’ compensation laws.   17.3   Indemnification
Procedures. Any Party seeking indemnification under this Agreement shall give
the other Party notice of such claim as soon as practicable. Such notice shall
describe the claim in reasonable detail, and shall indicate the amount
(estimated if necessary) of the claim that has been, or may be sustained by,
said Party. To the extent that the other Party will have been actually and
materially prejudiced as a result of the failure to provide such notice, such
notice will be a condition precedent to any liability of the other Party under
the provisions for indemnification contained in this Agreement. Neither Party
may settle or compromise any claim for which indemnification is sought under
this Agreement without the prior consent of the other Party; provided, however,
said consent shall not be unreasonably withheld or delayed. Each Party’s
indemnification obligation will survive expiration, cancellation or early
termination of this Agreement.

Article 18. Insurance

         
18.1
  (a)   The Parties agree to maintain, at their own cost and expense, general
and automobile liability, worker’s compensation, and other forms of insurance

31



--------------------------------------------------------------------------------



 



         
 
      relating to their operations for the life of this Agreement in the manner,
and amounts, as are usual and customary for similarly situated companies in
their respective industries.
 
       
 
  (b)   Upon request, each Party shall provide to the other Party, properly
executed and current certificates of insurance with respect to all insurance
policies required to be maintained by such Party under this Agreement.
Certificates of insurance shall provide the following information:

  (i)   name of insurance company, policy number and expiration date;     (ii)  
the coverage required and the limits on each, including the amount of
deductibles or self-insured retentions, which shall be for the account of the
Party maintaining such policy;     (iii)   a statement indicating that the other
Party shall endeavor to provide at least thirty (30) days’ prior written notice
of cancellation of a policy.

         
 
  (c)   If any insurance is written on a “claims made” basis, the primary
insured Party shall maintain the coverage for a minimum of three (3) years after
the termination of this Agreement.

Article 19. Several Obligations

19.1   Except where specifically stated in this Agreement to be otherwise, the
duties, obligations and liabilities of the Parties are intended to be several
and not joint or collective. Nothing contained in this Agreement shall ever be
construed to create an association, trust, partnership, or joint venture or to
impose a trust or partnership duty, obligation or liability or agency
relationship on or with regard to either Party. Each Party shall be individually
and severally liable for its own obligations under this Agreement.

Article 20. Confidentiality

         
20.1
  (a)   “Confidential Information” shall mean any confidential, proprietary or
trade secret information of or relating to a Party, including any plan,
specification, pattern, procedure, design, device, list, concept, policy or
compilation relating to the present or planned business of a Party, that is
designated in good faith as Confidential by the Party supplying the information,
whether conveyed orally, electronically, in writing, through inspection or
otherwise. Confidential Information shall include, without limitation, all
information relating to a Party’s technology, research and development, business
affairs, pricing and customer-specific load data that constitutes a trade
secret, and any information supplied by either of the Parties to the other prior
to the execution of this Agreement.
 
       
 
  (b)   General. Each Party will hold in confidence any and all Confidential
Information unless compelled to disclose such information (1) by judicial or
administrative process or other provisions of law or as otherwise provided for
in this Agreement, or (2) to meet obligations imposed by FERC or by a state or
other federal entity or

32



--------------------------------------------------------------------------------



 



         
 
      by membership in ERO, RTO, or RRO (including without limitation
obligations to disclose to other Transmission Owners). Information required to
be disclosed under (b)(l) or (b)(2) above, does not, by itself, cause any
information provided by Local Distribution Company to Transmission Owner to lose
its confidentiality. Notwithstanding the first sentence of this Section 20.1(b),
a Party that receives Confidential Information may disclose the Confidential
Information to a third party to the extent such third party needs to know the
Confidential Information for the purpose of assisting such Party with respect to
such Party’s obligations or rights under this Agreement, provided that any such
disclosure shall be consistent with the applicable rules and regulations of
FERC, including the FERC Standards of Conduct, and provided further that such
Party shall advise said third party of the confidentiality provisions of this
Agreement and use its best efforts to require said third party to agree in
writing to comply with such provisions. Transmission Owner will develop and file
with FERC standards of conduct relating to the sharing of market-related
Confidential Information with and by Transmission Owner employees.
 
       
 
  (c)   Term: During the term of this Agreement, and for a period of three
(3) years after the expiration or termination of this Agreement, except as
otherwise provided in this Article 20, each Party shall hold in confidence and
shall not disclose to any person Confidential Information.
 
       
 
  (d)   Standard of Care: Each Party shall use at lease the same standard of
care to protect Confidential Information it receives as that it uses to protect
its own Confidential Information from unauthorized disclosure, publication or
dissemination.

20.2   Scope: Confidential Information shall not include information that the
receiving Party can demonstrate: (1) is generally available to the public other
than as a result of disclosure by the receiving Party; (2) was in the lawful
possession of the receiving Party on a non-confidential basis prior to receiving
it from the disclosing Party; (3) was supplied to the receiving Party without
restriction by a third party, who, to the knowledge of the receiving Party,
after due inquiry was under no obligation to the disclosing party to keep such
information confidential; (4) was independently developed by the receiving party
without reference to Confidential Information of the Disclosing Party; (5) is,
or becomes, publicly known, through no wrongful act or omission of the receiving
Party or breach of this Agreement; or (6) is required, in accordance with
Section 20.1(b) of this Agreement, to be disclosed by any federal or state
government or agency or is otherwise required to be disclosed by law or
subpoena, or is necessary in any legal proceeding establishing rights and
obligations under this Agreement. Information designated as Confidential
Information will no longer be deemed confidential if the Party that designated
the information as confidential notifies the other Party that it no longer is
confidential.   20.3   Order of Disclosure. If a court or a government agency or
entity with the right power, and apparent authority to do so requests or
requires either Party, by subpoena, oral deposition, interrogatories, requests
for production of documents, administrative order, or

33



--------------------------------------------------------------------------------



 



  otherwise, to disclose Confidential Information, that Party shall provide the
other Party with prompt notice of such request(s) or requirement(s) so that the
other Party may seek an appropriate protective order or waive compliance with
the terms of this Agreement. The notifying Party shall have no obligation to
oppose or object to any attempt to obtain such production except to the extent
requested to do so by the disclosing Party and at the disclosing Party’s
expense. If either Party desires to object or oppose such production, it must do
so at its own expense. The disclosing Party may request a protective order to
prevent any Confidential Information from being made public. Notwithstanding the
absence of a protective order or waiver, the Party may disclose such
Confidential Information as, in the opinion of its counsel, the Party is legally
compelled to disclose. Each Party will use reasonable effort to obtain reliable
assurance that confidential treatment will be accorded any Confidential
Information so furnished.   20.4   Use of Information or Documentation. Each
Party may utilize information or documentation furnished by the disclosing Party
and subject to Section 20.1 in any proceeding under Article 26 or in an
administrative agency or court of competent jurisdiction addressing any dispute
arising under this Agreement, subject to a confidentiality agreement with all
participants (including, if applicable, any arbitrator) or a protective order.  
20.5   Remedies Regarding Confidentiality. The Parties agree that monetary
damages by themselves will be inadequate to compensate a Party for the other
Party’s breach of its obligations under Article 20. Each Party accordingly
agrees that if such Party breaches or threatens to breach its obligations under
Article 20, the other Party shall be entitled to equitable relief, by way of
injunction or otherwise.

Article 21. Breach, Default and Remedies

21.1   General. A breach of this Agreement (“Breach”) shall occur upon the
failure by a Party to perform or observe a material term or condition of this
Agreement. A default of this Agreement (“Default”) shall occur upon the failure
of a Party in Breach of this Agreement to cure such Breach in accordance with
Section 21.4.   21.2   Events of Breach. A Breach of this Agreement shall
include:

  (a)   the failure to pay any amount when due;     (b)   the failure to comply
with any material term or condition of this Agreement, including but not limited
to any material Breach of a representation, warranty or covenant made in this
Agreement;     (c)   a Party’s abandonment of its work or the facilities
contemplated in this Agreement;     (d)   a Party’s: (1) insolvency; (2) filing
of a voluntary petition in bankruptcy under any provision of any federal or
state bankruptcy law or consent to the filing of any bankruptcy or
reorganization petition against such Party under any similar law;

34



--------------------------------------------------------------------------------



 



      (3)general assignment for the benefit of such Party’s creditors; or
(4) consent to the appointment of a receiver, trustee or liquidator;     (e)  
assignment of this Agreement in a manner inconsistent with the terms of this
Agreement;     (f)   either Party’s failure to provide such access rights, or
attempt to revoke or terminate such access rights, as provided under this
Agreement; or     (g)   failure of either Party to provide information or data
to the other Party as required under this Agreement, provided that the Party
entitled to the information or data under this Agreement requires such
information or data to satisfy its obligations under this Agreement.

21.3   Continued Operation. Except as specifically provided in this Agreement,
in the event of a Breach or Default by either Party, the Parties shall continue
to operate and maintain, as applicable, facilities and appurtenances that are
reasonably necessary for the Transmission Owner to operate and maintain the
Transmission System, or for the Local Distribution Company to operate and
maintain the Distribution System, in a safe and reliable manner.   21.4   Cure
and Default. Upon the occurrence of an event of Breach, the non-Breaching Party,
when it becomes aware of the Breach, shall give written notice of the Breach to
the Breaching Party and to any other person a Party to this Agreement identifies
in writing to the other Party in advance. Such notice shall set forth, in
reasonable detail, the nature of the Breach, and where known and applicable, the
steps necessary to cure such Breach. Upon receiving written notice of the Breach
hereunder, the Breaching Party shall have thirty (30) days, to cure such Breach.
If the Breach is such that it cannot be cured within thirty (30) days, the
Breaching Party will commence in good faith all steps as are reasonable and
appropriate to cure the Breach within such thirty (30) day time period and
thereafter diligently pursue such action to completion. In the event the
Breaching Party fails to cure the Breach, or to commence reasonable and
appropriate steps to cure the Breach, within thirty (30) days of becoming aware
of the Breach, the Breaching Party will be in Default of the Agreement. In the
event of a Default, the non-Defaulting Party has the right to seek to terminate
the Agreement or take whatever action at law or equity as may be permitted under
this Agreement. Any termination under this Agreement shall not take effect until
FERC either authorizes the termination of this Agreement or accepts written
notice of its termination.   21.5   Abandonment. Upon abandonment as referenced
in article 21.2.c above, the non-abandoning party shall have the right to
purchase the abandoned facilities at the net book value multiplied by the Net
Premium Multiple.   21.6   Right to Compel Performance. Notwithstanding the
foregoing, upon the occurrence of an event of Default, the non-Defaulting Party
shall be entitled to commence an action to require the Defaulting Party to
remedy such Default and specifically perform its duties

35



--------------------------------------------------------------------------------



 



    and obligations hereunder in accordance with the terms and conditions
hereof, and exercise such other rights and remedies as it may have in equity or
at law.

Article 22. Term

22.1   Term. Subject to Article 22.2, this Agreement shall become effective as
of the Effective Date and shall continue in full force and effect for an initial
period of twenty (20) years and shall be automatically renewed for each
successive one-year period thereafter on the anniversary of the Effective Date.
  22.2   Termination on Default. This Agreement may be terminated upon a Party’s
Default in accordance with the provisions of Article 21.   22.3   Material
Adverse Change.

  (a)   In the event of a material change in law or regulation that adversely
affects, or may reasonably be expected to adversely affect, either Party’s
performance under this Agreement (“Material Adverse Change”), the Parties will
negotiate in good faith any amendment or amendments to the Agreement necessary
to adapt the terms of this Agreement to such change in law or regulation, and
Transmission Owner shall file such amendment or amendments for acceptance by
FERC, as applicable. Material Adverse Changes shall include without limitation:

  (i)   refusal by FERC to accept this Agreement for filing without material
modification or condition;     (ii)   prevention by ERO, RTO, or RRO, in whole
or in part, of either Party from performing any provision of this Agreement in
accordance with its terms; and     (iii)   implementation by FERC, the United
States Congress, any state, or any federal or state regulatory agency or
commission of any change in any law, regulation, rule or practice that
materially affects or is reasonably expected to materially affect either Party’s
ability to perform under this Agreement.

  (b)   If the Parties are unable to reach agreement on any such amendments,
then the Parties shall continue to perform under this Agreement to the maximum
extent possible, taking all reasonable steps to mitigate any adverse effect on
each other resulting from the material change in law or regulation. If the
Parties are unable to reach agreement on any such amendments, Transmission Owner
shall have the right to make a unilateral filing with FERC to modify this
Agreement pursuant to Section 205 of the Federal Power Act and Local
Distribution Customer shall have the right to make a unilateral filing with FERC
to modify this Agreement pursuant to Section 206 of the Federal Power Act. Each
Party shall have the right to protest any such filing by the other Party and to
participate fully in any proceeding before FERC.

36



--------------------------------------------------------------------------------



 



22.4   Regulatory Filing. The Transmission Owner shall file this Agreement with
FERC as a rate schedule within the meaning of 18 C.F.R. Part 35. Local
Distribution Company agrees to cooperate reasonably with Transmission Owner with
respect to such filing and to provide any information, including testimony
reasonably requested by Transmission Owner, needed to comply with applicable
regulatory requirements.   22.5   Survival. The applicable provisions of this
Agreement shall continue in effect during dispute resolution (as provided for in
Article 26) and after expiration, cancellation or termination hereof to the
extent necessary to provide for final billings, billing adjustments and the
determination and enforcement of liability and indemnification obligations
arising from acts or events that occurred while this Agreement was in effect.

Article 23. Amendment

23.1   Section 205 and 206 Rights. Notwithstanding any other provision in this
Agreement to the contrary any Party may unilaterally make application to FERC
under Section 205 or 206 of the Federal Power Act and/or pursuant to FERC’s
rules and regulations promulgated thereunder for a change in any rate, term,
condition, charge, classification of service, rule or regulation under or
related to this Agreement. The standard of review FERC shall apply when acting
on proposed modifications to this agreement, either on FERC’s own motion or on
behalf of a signatory or a non-signatory, shall be the “just and reasonable”
standard of review rather than the “public interest” standard of review.   23.2
  Amendments. Except as provided for in Section 23.1 above, this Agreement may
only be modified, amended, changed or supplemented in writing signed by both
Parties.

Article 24. Assignment/Change in Corporate Identity

24.1   Transmission Owner Assignment Rights. Transmission Owner may not assign
this Agreement or any of its rights, interests, or obligations hereunder without
the prior written consent of Local Distribution Company, which consent shall not
be unreasonably withheld; provided however, that Transmission Owner may assign
this Agreement or any of its rights or obligations hereunder without the prior
written consent of Local Distribution Company and may assign this Agreement to
any entity or entities (collectively, the “Surviving Transmission Entity”) in
connection with a merger, consolidation, or reorganization, provided that the
Surviving Transmission Entity or assignee owns the Transmission System and
agrees in writing to be bound by all the obligations and duties of Transmission
Owner provided for in this Agreement.   24.2   Local Distribution Company
Assignment Rights. Local Distribution Company may not assign this Agreement or
any of its rights, interests or obligations hereunder without the prior written
consent of Transmission Owner, which consent shall not be unreasonably withheld;
provided however, that Local Distribution Company may, without the consent of
Transmission Owner, and by providing prior reasonable notice under the
circumstances to Transmission Owner, assign, this Agreement to any entity or
entities (collectively, the “Surviving Distribution Entity”) in connection with
a merger, consolidation, or reorganization, provided that the Surviving
Distribution Entity or

37



--------------------------------------------------------------------------------



 



    assignee owns the Local Distribution System, agrees in writing to be bound
by all the obligations and duties of Local Distribution Company provided for in
this Agreement.   24.3   Assigning Party to Remain Responsible. Any assignments
authorized as provided for in this Article will not operate to relieve the Party
assigning this Agreement or any of its rights, interests or obligations
hereunder of the responsibility of full compliance with the requirements of this
Agreement unless (a) the other Party consents (which consent shall not be
unreasonably withheld), and (b) the assignee agrees in writing to be bound by
all of the obligations and duties of the assigning Party provided for in this
Agreement.   24.4   This Agreement and all of the provisions hereof are binding
upon, and inure to the benefit of, the Parties and their respective successors
and permitted assigns.

Article 25. Subcontractors

25.1   Nothing in this Agreement shall prevent the Parties from utilizing the
services of subcontractors as they deem appropriate; provided, however, that the
Parties agree that, where applicable, all said subcontractors shall comply with
the terms and conditions of this Agreement.   25.2   Except as provided herein,
the creation of any subcontract relationship shall not relieve the hiring Party
of any of its obligations under this Agreement. Each Party shall be fully
responsible to the other Party for the acts and/or omissions of any
subcontractor it hires as if no subcontract had been made. Any obligation
imposed by this Agreement upon the Parties, where applicable, shall be equally
binding upon and applicable to any subcontractor.   25.3   No subcontractor is
intended to be or shall be deemed a third-party beneficiary of this Agreement.  
25.4   The obligations under this Article 25 shall not be limited in any way by
any limitation on subcontractors’ insurance.   25.5   Each Party shall require
its subcontractors to comply with all federal and state laws regarding insurance
requirements and shall maintain standard and ordinary insurance coverages.

Article 26. Dispute Resolution

26.1   Any claim or dispute that either Party may have against the other arising
out of or relating to this Agreement or the breach, termination or validity
thereof (any such claim or dispute, a “Dispute”) shall be submitted in writing
to the other Party no later than the latter of: (i) sixty (60) days after the
circumstances that gave rise to the Dispute have taken place, or (ii) sixty
(60) days of discovery of such circumstances. The submission of any Dispute
shall be made to either Local Distribution Company’s Site Representative or
Transmission Owner’s Site Representative, and shall include a concise statement
of the question or issue in dispute, together with a statement listing the
relevant facts and documentation that support the claim. In the event
Transmission Owner’s Site

38



--------------------------------------------------------------------------------



 



    Representative and Local Distribution Company’s Site Representative are
unable in good faith to resolve their disagreement satisfactorily within thirty
(30) days from the receipt of notice of the Dispute, either Party may by written
notice to the other refer the Dispute to their respective senior management.  
26.2   If any Dispute arising hereunder is not resolved within thirty (30) days
after notice thereof to the other Party, the Parties shall follow the Dispute
Resolution procedures in Exhibit 9 hereto.

Article 27. Miscellaneous Provisions

27.1   This Agreement shall constitute the entire agreement between the Parties
hereto relating to the subject matter hereof. In all other respects, special
contracts or superseding rate schedules shall govern Transmission Owner’s
transmission service to Local Distribution Company.   27.2   No failure or delay
on the part of Transmission Owner or Local Distribution Company in exercising
any of its rights under this Agreement, no partial exercise by either Party of
any of its rights under this Agreement, and no course of dealing between the
Parties shall constitute a waiver of the rights of either Party under this
Agreement. No waiver shall be effective other than by a written instrument
signed by the Party granting such waiver, and no such waiver shall operate as a
waiver of, or estoppel with respect to, any subsequent failure to comply
therewith.   27.3   Nothing in this Agreement, express or implied, is intended
to confer on any person other than the Parties hereto any rights, interests,
obligations or remedies hereunder.   27.4   In the event that any clause or
provision of this Agreement or any part hereof shall be held to be invalid,
void, or unenforceable by any court or other Governmental Authority of competent
jurisdiction, said holding or action shall be strictly construed and shall not
affect the validity or effect of any other provision hereof, and the Parties
shall endeavor in good faith to replace such invalid or unenforceable provisions
with a valid and enforceable provision that achieves the purposes intended by
the Parties to the greatest extent permitted by law.   27.5   The Parties hereto
agree to execute and deliver promptly, at the expense of the Party requesting
such action, any and all other and further instruments, documents and
information that may be reasonably requested in order to effectuate the
transactions contemplated hereby. The Parties agree to cooperate and assist each
other in acquiring any regulatory approval necessary to effectuate this
Agreement.   27.6   The Article and Section headings herein are inserted for
convenience only and are not to be construed as part of the terms hereof or used
in the interpretation of this Agreement.   27.7   In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute

39



--------------------------------------------------------------------------------



 



  or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” in this
Agreement shall mean including without limitation.   27.8   This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original.   27.9   Each Party shall act as an independent contractor with
respect to the provision of services hereunder.   27.10   Nothing in this
Agreement addresses, or is intended to address, the interconnection service, and
standards governing such service, provided by Transmission Owner to interconnect
the Transmission System with the generating facilities of the Local Distribution
Company or to any generating facilities of any entity affiliated with the Local
Distribution Company.   27.11   Affiliate Status of Parties. For purposes of
this Agreement, neither Party shall be considered an affiliate of the other.  
27.12   Mutual Agreement. Whenever the Parties are called upon to review,
approve or mutually agree regarding any provision of this Agreement, such
review, approval or mutual agreement shall not be unreasonably withheld or
delayed.

40



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Transmission Owner and Local Distribution Company have
caused this instrument to be executed by their duly authorized representatives
as of the day and year first above written.

            ITC MIDWEST LLC
      By:           Name:           Title:        

            INTERSTATE POWER AND LIGHT COMPANY
      By:           Name:           Title:      

41



--------------------------------------------------------------------------------



 



         

Exhibit 1
Identification of the Interconnection Points and Equipment
The Interconnection Points between the Transmission Owner and Local Distribution
Company, for purposes of this agreement are detailed in Attachment A —
Transmission Switching Diagrams. Attachment A may be updated from time to time
as Interconnection Points between the Transmission Owner and Local Distribution
Company are added or deleted.
The Interconnection Point between the Transmission Owner and the Local
Distribution Company shall be defined as the transmission side of the disconnect
device serving the Local Distribution Company.

42



--------------------------------------------------------------------------------



 



Exhibit 2
Contact Information For Local Distribution Company’s Site Representatives
and Transmission Owner’s Site Representatives
Local Distribution Company’s Contact List
Vice President Customer Operations
Interstate Power and Light
200 First St SE
Cedar Rapids, Iowa 52401-1409
Transmission Owner’s Contact List
Vice President, Operations
ITC Midwest LLC
39500 Orchard Hill Place
Suite 200
Novi, Michigan 48375

 



--------------------------------------------------------------------------------



 



Exhibit 3
Transmission Company Switching Procedures
The enclosed Transmission Company Switching Procedure is a document that may be
modified from time to time. The version attached is the latest as of the date
the Interconnection Agreement was executed. It is the responsibility of the
Local Distribution Company to confirm with Transmission Company the latest
approved version of the procedure.

 



--------------------------------------------------------------------------------



 



SWITCHING, TAGGING, AND WORKER PROTECTION AT ITC
MIDWEST TRANSMISSION / IPL DISTRIBUTION INTERFACES

         
(ITC MIDWEST LOGO) [k22397k2239701.gif]
  Category:   External Entity Interface   Type:   Operations/IPL System Control
  Document:   EEI-055   Owner:   Pat Maurer, Director Real Time Operations  
Date/Revision   10/26/2007                    000   Approval:   Elizabeth
Howell, Vice President, Operations

 

*   ITC Midwest is referred to herein as ITC

1.   INTRODUCTION

  1.1.   ITC Midwest is referred to herein as ITC.     1.2.   The purpose of
this procedure is to outline the required process when switching and/or tagging
is required by Interstate Power & Light (IPL) Distribution Dispatch Center
(DDC) and/or ITC to accommodate scheduled or unscheduled outages/work. It also
outlines the method for applying an IPL Hold Card/ ITC Red Personal Protective
Tag for Worker Protection for another company.

2.   SCOPE AND RESPONSIBILITY

  2.1.   This procedure applies to the ITC Operations Control Room (OCR) and IPL
DDC.

3.   REFERENCES

  3.1.   N/A

4.   PRECAUTIONS

  4.1.   Protection — Assurance provided from one company to another that
appropriate equipment has been de-energized, isolated through the use of ITC Red
Personal Protective Tags/ IPL Hold Cards, and will not be reenergized by the
action(s) of the providing company.     4.2.   Clearance — Both IPL and ITC use
the term “Clearance” as an internal control measure and define it as the
following:

  4.2.1.   IPL — “The control of de-energized equipment or line section given to
a person responsible for clearance by an authorized person. Clearance shall
include and identify where tags are located; where system grounds are applied,
if any; what adjacent equipment is energized and a reminder to test for voltage
and install personal protective grounds.”

 
PROPRIETARY, CONFIDENTIAL OR PRIVILEGED INFORMATION
Verify Current Version Prior to Use — Uncontrolled When Printed

          Version # 000   Page 1 of 7   Doc. ID: EEI-055

 



--------------------------------------------------------------------------------



 



SWITCHING, TAGGING, AND WORKER PROTECTION AT ITC
MIDWEST TRANSMISSION / IPL DISTRIBUTION INTERFACES

  4.2.2.   ITC — “The minimum approach distance between energized assets.”

  4.3.   Clearing — ITC uses the term “Clearing” or “Clear” as an internal
control measure and defines it as the following:

  4.3.1.   “The releasing of protection.”

  4.4.   Working Clearance — IPL uses the term “working clearance” as an
internal control measure and defines is as the following:

  4.4.1.   “When clearance has been received and the equipment has been tested
and personal protective grounds have been installed or the equipment has been
isolated in an approved manner.”

  4.5.   NOTE: Because of the differing definitions, the term “Clearance” will
NOT be used between companies.

5.   PROCEDURE

  5.1.   Emergency switching to protect life or limb does not require pre-
notification to either party; however, a verbal report will be issued between
IPL DDC and the ITC Transmission System Coordinator (TSC), as soon as possible,
after the event.     5.2.   IPL DDC will direct all switching operations on
equipment owned by IPL.     5.3.   The ITC TSC will direct all switching
operations on equipment owned by ITC.     5.4.   IPL Switching Coordinator and
ITC Shutdown Coordinator will utilize good operating practices when coordinating
operations that require joint switching and tagging operations. All operations
will ensure that safety and reliability are maintained to regulatory and
corporate standards (including the application of Caution Tags, when
appropriate).     5.5.   The IPL Senior Resource Coordinator and ITC TSC will
discuss all operations for the day. This call should occur between 0001 hours
and 0600 hours, Central time.     5.6.   If either party is unable to meet joint
switching commitments, a call will be initiated immediately to notify the other
Control Center.     5.7.   Prior to beginning switching operations, the IPL
Senior Resource Coordinator and ITC TSC will allow sufficient time to coordinate
switching efforts between the two Control Centers.

 
PROPRIETARY, CONFIDENTIAL OR PRIVILEGED INFORMATION
Verify Current Version Prior to Use — Uncontrolled When Printed

          Doc. ID: EEI-055   Page 2 of 7   Version # 000

 



--------------------------------------------------------------------------------



 



SWITCHING, TAGGING, AND WORKER PROTECTION AT ITC
MIDWEST TRANSMISSION / IPL DISTRIBUTION INTERFACES

  5.8.   Outages fall into two major categories:

  5.8.1.   Scheduled — Contact and coordination between the IPL Switching
Coordinator and the ITC Shutdown Coordinator.     5.8.2.   Unscheduled — Contact
and coordination between IPL DDC and the ITC TSC.

  5.9.   Tagging For Protection: The IPL Hold Cards & ITC Red Personal
Protective Tags are used for worker protection. When a potential source of
electrical energy exists that is not under the control of the company taking the
outage, that company must contact the asset owner and request “protection” for
their worker(s).

  5.9.1.   The company taking the outage will request the asset owner to provide
Protection for interconnecting equipment:

  5.9.1.1.   IPL System Control will contact the ITC TSC and state the
following:

  5.9.1.1.1.   “I am the IPL Senior Resource Coordinator and I am requesting
Protection on (named equipment) for IPL DDC.”     5.9.1.1.2.   The ITC TSC will
repeat the instructions back word for word.

  5.9.1.2.   For ITC, the TSC will contact IPL DDC and state the following:

  5.9.1.2.1.   “The ITC TSC is requesting Protection from IPL DDC at (named
equipment).”     5.9.1.2.2.   The IPL DDC Senior Resource Coordinator will
repeat the instructions back word for word.

  5.9.2.   The asset owner of the device(s) involved will, in accordance with
their safety rules/tagging procedure:

  5.9.2.1.   Open the device(s);

  5.9.2.1.1.   Apply Hold Card(s)/Red Personal Protective Tag(s) for Protection.

 
PROPRIETARY, CONFIDENTIAL OR PRIVILEGED INFORMATION
Verify Current Version Prior to Use — Uncontrolled When Printed

          Version # 000   Page 3 of 7   Doc. ID: EEI-055

 



--------------------------------------------------------------------------------



 



SWITCHING, TAGGING, AND WORKER PROTECTION AT ITC
MIDWEST TRANSMISSION / IPL DISTRIBUTION INTERFACES

  5.9.3.   The asset owner will contact either IPL DDC or the ITC TSC, as
appropriate, and state the following:

  5.9.3.1.   The IPL Senior Resource Coordinator will contact ITC TSC and state
the following “I am providing you with Protection on (named equipment) for ITC
TSC with Hold Card XXXXX installed at 0000 hours.” (Central time)     5.9.3.2.  
ITC TSC will repeat the instructions back word for word.     5.9.3.3.   The ITC
TSC will contact the IPL Senior Resource Coordinator and state the following “I
am providing you with Protection on (named equipment) at 0000 hours.” (Central
time)     5.9.3.4.   The IPL DDC Senior Resource Coordinator will repeat the
instructions back word for word.

  5.9.4.   When protection is no longer needed, the company holding the
Protection will release the Protection to the asset owner.

  5.9.4.1.   IPL DDC will contact the ITC TSC and state the following:

  5.9.4.1.1.   “I am reporting clear of Protection on (named equipment) on
behalf of IPL DDC at 0000 hours.”     5.9.4.1.2.   ITC TSC will repeat the
instructions back word for word.

  5.9.4.2.   For ITC, the TSC will contact IPL DDC and state the following:

  5.9.4.2.1.   “ITC TSC is reporting clear of Protection at (name equipment)
releasing Hold Card XXXXX at 0000 hours.”     5.9.4.2.2.   The IPL DDC Senior
Resource Coordinator will repeat the instructions back word for
word.

  5.10.   Note: At no time will either company hang a tag on the other company’s
device.     5.11.   Note: Applying a Hold Card/Red Personal Protective Tag for
worker protection to an outside company does not preclude either company from

 
PROPRIETARY, CONFIDENTIAL OR PRIVILEGED INFORMATION
Verify Current Version Prior to Use — Uncontrolled When Printed

          Doc. ID: EEI-055   Page 4 of 7   Version # 000

 



--------------------------------------------------------------------------------



 



SWITCHING, TAGGING, AND WORKER PROTECTION AT ITC
MIDWEST TRANSMISSION / IPL DISTRIBUTION INTERFACES

      applying additional Hold Card(s)/Red Personal Protective Tag(s) to the
same device to provide Protection to their own employees.

6.   ATTACHMENTS

  6.1.   ITC Red Tag     6.2.   IPL Hold Card

7.   MISCELLANEOUS

  7.1.   N/A

8.   APPROVALS

             
Owner:
      Date:    
 
       
Approver:
      Date:    

9.   REVISION HISTORY

                  Revision   Individual     Date   Number   Making Edits  
Reason / Comments
xx/xx/2007
           

 
PROPRIETARY, CONFIDENTIAL OR PRIVILEGED INFORMATION
Verify Current Version Prior to Use — Uncontrolled When Printed

          Version # 000   Page 5 of 7   Doc. ID: EEI-055

 



--------------------------------------------------------------------------------



 



SWITCHING, TAGGING, AND WORKER PROTECTION AT ITC
MIDWEST TRANSMISSION / IPL DISTRIBUTION INTERFACES
ITC System Tags:
(GRAPHIC) [k22397k2239702.gif]
ITC Local Tags:
(GRAPHIC) [k22397k2239703.gif]
 
PROPRIETARY, CONFIDENTIAL OR PRIVILEGED INFORMATION
Verify Current Version Prior to Use — Uncontrolled When Printed

          Doc. ID: EEI-055   Page 6 of 7   Version # 000

 



--------------------------------------------------------------------------------



 



SWITCHING, TAGGING, AND WORKER PROTECTION AT ITC
MIDWEST TRANSMISSION / IPL DISTRIBUTION INTERFACES
IPL Tags:
(GRAPHIC) [k22397k2239704.gif]
 
PROPRIETARY, CONFIDENTIAL OR PRIVILEGED INFORMATION
Verify Current Version Prior to Use — Uncontrolled When Printed

          Version # 000   Page 7 of 7   Doc. ID: EEI-055

 



--------------------------------------------------------------------------------



 



Exhibit 4
Local Distribution Company Switching Procedures
The enclosed Local Distribution Company Switching Procedure is a document that
may be modified from time to time. The version attached is the latest as of the
date the Interconnection Agreement was executed. It is the responsibility of the
Transmission Company to confirm with Local Distribution Company the latest
approved version of the procedure.

 



--------------------------------------------------------------------------------



 



(ALLIANT ENERGY LOG) [k22397k2239705.gif]

                 
Practice
  204   ELECTRIC OPERATING PRACTICE   Practice   204  
Issued
  8-28-03     Issued   8-28-03  
Page
  1     Page   1

ELECTRIC TRANSMISSION AND DISTRIBUTION SWITCHING AND HOLD CARD PROCEDURES

1.   PURPOSE       This practice establishes procedures necessary to:

  •   Schedule pre-arranged circuit and equipment outages     •   Safely
de-energize lines and equipment     •   Create and maintain safe working
conditions once the circuit/equipment has been de-energized     •   Safely
re-energize lines and equipment when work has been completed.

This practice supplements safety rule requirements of each pre-merger company.
This practice shall not circumvent requirements of the individual utilities’
safety rules.

2.   GENERAL INFORMATION AND RESPONSIBILITIES

  a.   The American Transmission Company — System Operations Center (SOC)

  1)   The SOC is an entity owned and operated by the American Transmission
Company and is responsible for transmission system switching. Transmission
switching requests shall be made to and coordinated through the SOC. For the
purpose of this practice, Alliant Energy Corporation defines transmission as
follows:         Wisconsin: Lines and transformers with a voltage of 34.5 kV or
higher.
Iowa, Illinois, and Minnesota: Lines and transformers with a voltage of 69 kV or
higher.     2)   The SOC shall communicate specific switching instructions
directly, or indirectly through the appropriate Distribution Dispatch Center
(DDC), or to those persons actually performing the switching. The SOC shall
notify the appropriate DDC of switching being done by the SOC.     3)   The SOC
shall keep records of transmission switching. However, if switching is performed
through the DDC, the DDC shall also keep a record.     4)   The SOC is
responsible for coordinating scheduling of transmission switching when
Municipals, Cooperatives, Regional Security Centers (MISO), or other
companies/entities are involved. The SOC may delegate this responsibility to
other entities.     5)   The Manager of Transmission System Operations is
responsible for approving submitted “Request for Clearance” forms, and for final
approval of switching sequences. The Manager of Transmission System Operations
may delegate this responsibility to other qualified personnel.     6)   The
Manager of Transmission System Operations shall train SOC personnel on this
practice and subsequent changes.     7)   The Manager of Transmission System
Operations shall provide this practice to other entities that perform
transmission switching.

 



--------------------------------------------------------------------------------



 



(ALLIANT ENERGY LOG) [k22397k2239705.gif]

                 
Practice
  204   ELECTRIC OPERATING PRACTICE   Practice   204  
Issued
  8-28-03     Issued   8-28-03  
Page
  2     Page   2



ELECTRIC TRANSMISSION AND DISTRIBUTION SWITCHING AND HOLD CARD PROCEDURES

  b.   Distribution Dispatch Centers (DDC)

  1)   DDC West Operations — AE IP&L

  a)   DDC is responsible for directing switching on the Alliant Energy IP&L
distribution systems. The DDC shall communicate specific switching instructions
directly, or indirectly, to those persons actually performing the switching. The
DDC shall notify the SOC of any switching that may affect the transmission
system.     b)   The DDC shall keep records of distribution switching and
transmission switching they perform.     c)   Pre-arranged distribution outage
requests shall be made to and coordinated through the DDC.     d)   The DDC
manager or operations manager is responsible for approving submitted
distribution Request for Clearance forms, and for final approval of switching
sequences. The DDC manager may delegate this work to trained and qualified
personnel.     e)   The DDC manager shall train DDC personnel on this practice
and subsequent changes.
    f)   DDC is responsible for coordinating scheduling with other companies
involved in the switching.

  2)   DDC East Operations — AE WP&L

  a)   The DDC shall notify the SOC of any switching that may affect the
transmission system.
    b)   The DDC shall keep records of distribution switching and transmission
switching they perform.     c)   The overhead operations manager is responsible
for approving distribution Request for Clearance forms, and for final approval
of switching sequences. The overhead operations manager may delegate this work
to trained and qualified personnel.     d)   The DDC manager shall train DDC
personnel on this practice and subsequent changes.

  c.   Duane Arnold Energy Center (DAEC) Switchyard

  1)   Exhibit B of the Nuclear Power Plant Operating Service Agreement between
Alliant Energy-IESU and the Nuclear Management Company (NMC) specifies the
scope, responsibilities and requirements for coordination and control of access,
design, operation and maintenance of the DAEC switchyard, associated equipment
and transmission lines. It requires that Alliant obtain NMC review and approval
for any procedure changes, design changes, tests and changes to other activities
which might affect compliance with DAEC’s operating license or regulatory
commitments involving the DAEC’s switchyard and associated equipment and
transmission lines.     2)   The DAEC Operations Shift Supervisor (319-851-7266)
will act as the initial point of contact for all issues regarding coordination
and control of DAEC switchyard access, design, operation, testing and
maintenance.

 



--------------------------------------------------------------------------------



 



(ALLIANT ENERGY LOG) [k22397k2239705.gif]

                 
Practice
  204   ELECTRIC OPERATING PRACTICE   Practice   204  
Issued
  8-28-03     Issued   8-28-03  
Page
  3     Page   3



ELECTRIC TRANSMISSION AND DISTRIBUTION SWITCHING AND HOLD CARD PROCEDURES

  d.   “Held for” Person

  1)   The “held for” person is the person in whose name the clearance is
placed. Examples of a “held for” person can include, but are not limited to,
Project Managers, Supervisors, System Operators, Journeyman Lineman, Substation
Electricians, and Dispatchers.     2)   The “held for” person shall safely
manage protective clearance for those working on the project.     3)   The “held
for” person can also be the “responsible” person.

  e.   Switch person

  1)   A switch person is a qualified worker involved in the physical switching
or operation of lines and equipment.     2)   Personnel involved in the
switching process shall know their responsibility and how it fits with the
switching operation.

  f.   “Responsible” Person

  1)   The “responsible” person is accountable for the pre-coordination of the
project and has overall responsibility for the project. Specifically, this
involves working with the appropriate dispatch center and crews to schedule the
project. Examples of a “responsible” person can include, but are not limited to,
Project Managers, Supervisors, System Operators, Journeyman Lineman, Substation
Electricians, and Dispatchers.     2)   The “responsible person” can also be the
“held for” person.

  g.   Switching Sequences

  1)   All parties involved shall review the pre-arranged switching sequence.
Prior to switching, all parties should be provided a copy of the approved
“Request for Clearance”.     2)   Changes to the switching sequence shall be
communicated to those affected by the change. To avoid switching errors, changes
should be kept to a minimum.     3)   In emergencies, switching may be performed
without prearranged switching sequences. All other procedures shall be followed,
(i.e., safety rules, hold cards and caution cards, trained and qualified
employees, etc.)

  h.   Communications

  1)   Switching orders should be communicated with the company radio so
everyone in the area is aware of switching in progress.     2)   To confirm dear
understanding, the receiver shall repeat orders and operations.     3)   When a
device is operated remotely, (from the substation control house, via supervisory
control from the SOC/DDC, etc..) the person operating the device should notify
anyone that could be startled by

 



--------------------------------------------------------------------------------



 



(ALLIANT ENERGY LOGO) [k22397k2239705.gif]

                 
Practice
  204   ELECTRIC OPERATING PRACTICE   Practice   204  
Issued
  8-28-03     Issued   8-28-03  
Page
  4     Page   4



ELECTRIC TRANSMISSION AND DISTRIBUTION SWITCHING AND HOLD CARD PROCEDURES
the operation, (i.e. before operating a circuit breaker remotely, verify all
people known to be working near the breaker have been notified.)

  i.   General Carding Operations

  1)   Clearances shall not be granted or released on a pre-determined time
basis.     2)   Hold cards shall be attached such that the device cannot be
operated without removing or seeing the card. On motor operated switches, the
hold card should be placed on the coupler mechanism lock. On individually
operated three phase switches, the hold card should be attached to the center
blade. On pole-mounted switches without a mechanical lock, the hold card shall
be securely attached to the pole/structure in a conspicuous location, and such
that it will not be accidentally displaced.     3)   A visible open shall be
provided for clearance. An open circuit breaker or other device without visible
contacts shall not be used as the separation between the work area and the
source.

3.   TAGS AND HOLD CARDS       Four types of tags are used to protect personnel,
lines, and equipment, inhibit Supervisory Control And Data Acquisition (SCADA)
operation, and provide information:

  a.   Hold Card

  1)   A hold card is a physical card prohibiting operation of a specific
switch, device, valve or circuit.     2)   When a switch or other device is
opened for clearance, a hold card shall be placed to prevent operation.
Placement of the hold card signifies the device/switch shall not be operated
until the “held for” person has released the clearance and the hold card has
been removed.     3)   Each Hold Card shall have a pre-printed unique number and
include the following information:

Switch/Device number the card is assigned to
Name of the “held for” person
Name of person opening the switch or verifying the switch is already open
Date and time the switch was opened or verified opened
Clearance/Control job number (optional)

  4)   If two or more crews are working independently on the same
circuit/equipment, each crew shall have and place it’s own hold cards.     5)  
If one person will oversee multiple crews working on the same circuit/equipment,
one set of hold cards shall be issued in this person’s name.     6)   Records of
hold card placement shall be kept at the control center issuing the cards.

  b.   Caution Card

  1)   A caution card is a physical card placed on a device indicating
information, instruction, or non clearance warnings.

 



--------------------------------------------------------------------------------



 



(ALLIANT ENERGY LOGO) [k22397k2239705.gif]

                 
Practice
  204   ELECTRIC OPERATING PRACTICE   Practice   204  
Issued
  8-28-03     Issued   8-28-03  
Page
  5     Page   5



ELECTRIC TRANSMISSION AND DISTRIBUTION SWITCHING AND HOLD CARD PROCEDURES

  2)   Records of caution card placement during switching operations shall be
kept at the appropriate control center.     3)   Caution cards shall be placed
on devices/switches where reclosing has been disabled for “hot line” work.    
4)   Caution Cards should be placed where operation of a device may cause damage
to circuits/equipment, interruption of customer service, or other problems. Some
examples include closing an out of phase point, closing into an overload
condition, and closing a normally open switch.     5)   Each Caution Card shall
have a pre-printed unique number and shall include the following information:

Name of the person placing the card
Reason for placement
Date and time the card was placed
Area for “Remarks”, i.e. information, instruction, non-clearance warning(s),
single shot, held for person, condition of equipment, etc.
Switch, valve, or equipment number

  c.   Information Tag

  1)   An information tag is placed on an Energy Management System
(EMS) display. This tag provides information to the system operator or
distribution dispatcher.     2)   Information Tags shall be used where general
information for line and equipment operation or protection is necessary.
Information Tags shall not be used for clearance.

  d.   Inhibit Tag

  1)   An inhibit tag is a tag placed on an EMS display associated with a
Supervisory Control and Data Acquisition (SCADA) controlled device.     2)  
Inhibit Tags block EMS control. Inhibit tagging should be used to block SCADA
operation of devices in close proximity to field personnel in order to avoid
startling of personnel.     3)   Inhibit Tags shall be used as system conditions
warrant. An Iinhibit Tag placed on the EMS system shall show the reason for
inhibit in the tags electronic posting area.     4)   When a device is being
held open for clearance, and its associated breaker or switching device can be
remotely controlled via SCADA system, it shall be rendered inoperable. A
software inhibit tag shall be placed on the SCADA to prevent the associated
device from being operated. Placement of the inhibit tag shall be recorded on
the switching sequence form.

4.   REQUESTING CIRCUIT AND EQUIPMENT OUTAGES

  a.   (Applies to Transmission Operations and Alliant Energy IP&L Distribution
Operations) — The “responsible person” shall request, or designate a person to
request, switching to the appropriate control center. The request should be made
using the standard Alliant Energy “Request for Clearance” (form 75-0506) or

 



--------------------------------------------------------------------------------



 



(ALLIANT ENERGY LOGO) [k22397k2239705.gif]

                 
Practice
  204   ELECTRIC OPERATING PRACTICE   Practice   204  
Issued
  8-28-03     Issued   8-28-03  
Page
  6     Page   6



ELECTRIC TRANSMISSION AND DISTRIBUTION SWITCHING AND HOLD CARD PROCEDURES

      ATC’s “Work Request” form. The control center shall request additional
information as necessary to better understand the work and required clearance.  
  b.   (Applies to Transmission Operations and Alliant Energy IP&L Distribution
Operations) — Pre-arranged clearance requests shall be submitted allowing
adequate time for evaluation of outages and system effects. Except for special
circumstances, transmission outage requests received later than Wednesday of the
week prior to the outage shall not be considered.     c.   Where the electrical
configuration of the system does not match the switch maps or where the work
will change the system configuration, a one-line diagram shall be submitted with
the clearance request.     d.   Information regarding upcoming major projects
should be communicated to the appropriate control center as soon as possible.

5.   SCHEDULING CLEARANCES       The SOC, DDC or overhead operations manager is
responsible for coordinating and finalizing the job schedule. The overhead
operations manager may delegate this work to trained and qualified personnel.
The following shall be completed as necessary:

  a.   Review the request and secure additional data related to the job.     b.
  Check for conflicts, including transfer capability impacts for the requested
period.     c.   Request and perform load flow studies.     d.   Notify and
coordinate with other entities.     e.   Prepare, and/or approve, a step-by-step
procedure for de-energization, clearance, and re-energization of circuits or
equipment. If there is question as to who should prepare the switching sequence,
the “responsible person” and the appropriate control center shall discuss the
clearance needed and determine responsibility for preparing the “Request for
Clearance” form. The SOC, DDC or operations manager shall prepare sequences
requiring system reconfiguration that would not be apparent to the requester.  
  f.   The “held for” person shall review and verify accuracy of the prepared
switching sequence. Review should be completed far enough in advance allowing
time for changes/corrections.

6.   SWITCHING OPERATIONS

  a.   Circuit and Equipment Isolation

  1)   Switching shall be completed per the safety rules of the respective
company. Switching steps shall be completed as listed on the approved “Request
for Clearance” form. Deviations from the written procedure shall be approved the
SOC, DDC, or the operations manager and the “held for” person.     2)   Prior to
operation, the switchperson shall verify the equipment position (open/close),
and inspect the equipment for defects and other operating conditions.

 



--------------------------------------------------------------------------------



 



(ALLIANT ENERGY LOGO) [k22397k2239705.gif]

                 
Practice
  204   ELECTRIC OPERATING PRACTICE   Practice   204  
Issued
  8-28-03     Issued   8-28-03  
Page
  7     Page   7

ELECTRIC TRANSMISSION AND DISTRIBUTION SWITCHING AND HOLD CARD PROCEDURES

  3)   Oral switching orders shall be given per the approved request for
clearance. Orders shall be read back, word for word, to avoid misunderstanding.
    4)   Information recorded on tags shall be legible and complete.     5)  
Following the operation and placement of a card, the switch person shall inform
the control center with necessary information, information including, but not
limited to:

Name or number of device operated.
Time the device was operated.
Pre-printed number of the card placed.
Name of “held for” person.
Verification of the switch status/position

  6)   When the control center has determined all steps have been completed,
they shall notify the “held for” person. The notification shall include card
numbers, device(s) on which cards were placed, time operated, and the switch
person’s name.     7)   The “held for” person shall record and read back hold
card numbers and device(s) numbers. When the “held for” person and the control
center operator agree the steps have been completed with proper clearance
points, the operator shall grant permission to proceed with the work.     8)  
The control center shall maintain a database of active hold cards and caution
cards. The control center shall use card numbers to track the status of carding
activity.

  b.   Protective Grounding and Performing Work

  1)   The “held for” person shall verify proper clearance has been obtained.  
  2)   The “held for” person is responsible for protective grounding. Protective
grounding shall be completed as required per Electric Operating Practice 104.
Placement of grounding locations shall be recorded on the Switch Sequence Form.
    3)   The “held for” person shall inform the control center of deviations to
the original work schedule as they become apparent.

  c.   Releasing Clearance

  1)   Prior to the release of clearance, the “held for” person shall confirm
that all workers and equipment are in the clear and all protective grounds are
removed.     2)   When releasing clearance, the “held for” person shall identity
them self to the control center operator. The control center shall verify the
identity of the caller. The control center shall not authorize clearance release
unless assured of the caller identity.     3)   Release of clearance shall
include:

Hold card and/or caution card numbers.
Device name, number, and/or location associated with each card.
Date and time of clearance release.

 



--------------------------------------------------------------------------------



 



(ALLIANT ENERGY LOG) [k22397k2239705.gif]

                 
Practice
  204   ELECTRIC OPERATING PRACTICE   Practice   204  
Issued
  8-28-03     Issued   8-28-03  
Page
  8     Page   8

ELECTRIC TRANSMISSION AND DISTRIBUTION SWITCHING AND HOLD CARD PROCEDURES

      Statement that protective grounds are verified removed and all personnel
are in the clear.     4)   The control center shall verify the numbers of the
hold or caution cards released match with the associated device and “held for”
person on record.     5)   The control center shall verify no changes have
occurred on the system that may require change in the planned restoration
sequence.

  d.   Returning Circuits and Equipment to Service

  1)   Switching to reenergize circuits and equipment shall be completed per the
safety rules of the respective company. Switching shall be completed as listed
on the approved “Request for Clearance” form. The SOC, DDC or operations
manager, and “held for” person shall approve deviations from the written
procedure. To avoid switching errors, changes should be kept to a minimum.    
2)   Oral switching orders shall be given per the approved request for
clearance. Orders shall be read back, word for word, to avoid misunderstanding.
    3)   Following the completion of the operation ordered, the switch person
shall provide the control center with necessary information, including, but not
limited to:

Name or number of device operated.
Time the device was operated.
Number of the card removed from the device.
Verification of switch status/position.
Name of person operating or verifying switch position.

  4)   The control center shall verify all steps to return circuits and
equipment to normal operation are completed.

  e.   Switching With Other Companies (Utilities, REAs, RECs, Municipals)

  1)   When switching with other companies, communications regarding switching
shall take place between the respective control centers. Unless a written
switching agreement is in place, Alliant Energy control centers shall not give
switching orders directly to other company’s field personnel.     2)   If the
switching requires Alliant Energy personnel operate and card Alliant Energy
circuits and equipment in providing necessary clearance for other company work,
the appropriate card shall be placed and “held for” the other company system
operator. Hold and caution card numbers shall be passed on to the other
company’s control center. It shall be that company’s’ responsibility to keep a
record of the card numbers as a “held for” entity.     3)   If the switching
requires another company operate and card their circuits and equipment to
provide Alliant Energy personnel with the clearance to work on Alliant Energy
circuits and equipment, the hold card(s) on the other company’s circuits and
equipment shall be “held for” the Alliant Energy System Operator or DDC
operator. The Alliant Energy System Operator or DDC operator shall relay hold
card numbers to the “held for” person responsible for the overall job clearance.

 



--------------------------------------------------------------------------------



 



(ALLIANT ENERGY LOG) [k22397k2239705.gif]

                 
Practice
  204   ELECTRIC OPERATING PRACTICE   Practice   204  
Issued
  8-28-03     Issued   8-28-03  
Page
  9     Page   9



     ELECTRIC TRANSMISSION AND DISTRIBUTION SWITCHING AND HOLD CARD PROCEDURES

  f.   Switching in Generating Station Switchyards

  1)   Alliant Energy shall train generating station personnel who perform
generating station substation switching. Generating station operating personnel
shall maintain the experience of routine switching operations. Plant personnel
who perform switching shall switch at least once a year to be considered
qualified.

  g.   Transferring Clearance

  1)   If the “held for” person is not able to remain in charge of the work
site, cards shall be transferred to another individual. The individual accepting
responsibility shall have complete knowledge of the job. This knowledge
includes, but is not limited to, crew locations, the work being done by each
crew, card locations with their associated numbers, and protective ground
locations. The original “held for” person shall properly transfer clearances and
all associated information to the new “held for” person.     2)   The person
giving up clearance shall notify the control center of transfer. The control
center shall amend the control center records for each affected card, showing
the original “held for” person and the new “held for” person. The control center
shall record the time and date responsibility changed. All cards shall remain in
place.

  h.   Transfer of Clearance to a Control Center

  1)   In some emergency situations, it may be beneficial to transfer clearance
to a system operator or dispatcher.     2)   Work shall not be performed on
circuits and equipment if the control center is the “held for” person.     3)  
If protective grounds are left in place, the transfer of clearance shall be kept
to a minimum.

  a)   Transmission Operations — The Manager of Transmission Operations shall
approve transfer of clearance. If approved, the person transferring clearance
shall provide a record detailing protective ground locations. The system
operator shall record the location of the protective grounds on the EMS control
inhibit window at each energization point.

  i.   Release of Clearance by Other Parties

  1)   Every attempt shall be made to locate the “held for” person prior to
pursuing the release of the clearance by another party.     2)   In the extreme
event a release of clearance Is required and the “held for” person is not
available, the manager directly responsible for the “held for” person’s
department shall release the hold cards/caution cards. The manager shall
understand why the clearance was provided and ensure that it is safe to release
the clearance. In the event of such an incident, appropriate documentation of
attempts to contact the “held for” person shall be forwarded for review to the
appropriate general manager and Safety & Health Services.

  j.   Clearance Review

  1)   The Intent of clearance review is identification and correction of
problems to prevent future problems. In order to verify proper carding, and
switching procedures are being followed, the “held

 



--------------------------------------------------------------------------------



 



(ALLIANT ENERGY LOG) [k22397k2239705.gif]

                 
Practice
  204   ELECTRIC OPERATING PRACTICE   Practice   204  
Issued
  8-28-03     Issued   8-28-03  
Page
  10     Page   10



ELECTRIC TRANSMISSION AND DISTRIBUTION SWITCHING AND HOLD CARD PROCEDURES

      for” person or “responsible” person may request collection of all cards
and documentation associated with a switching job. The request shall be made
immediately after the job completion to insure all materials are available. If a
review is requested, all control center documentation shall be copied and
forwarded to the requesting party. The associated switch persons shall be
notified to send specific cards.     2)   If problems occur with switching
related to these procedures, an automatic review of all Hold Cards, Caution
Cards, and applicable control center records shall be performed. Either the
“responsible person” or the appropriate control center manager may complete this
review. (These problems include, but are not limited to, the operation of the
wrong device, operation of a device out of sequence, missing or incorrect hold
card numbers when releasing clearance, switching errors that result in an
interruption of service to customers.)

(END)

 



--------------------------------------------------------------------------------



 



Exhibit 5
[Reserved]

 



--------------------------------------------------------------------------------



 



Exhibit 6
[Reserved]

 



--------------------------------------------------------------------------------



 



Exhibit 7
Form of Easement
The Form of Easement to be used is dependent on the ownership of the substation.
The forms as listed below will be utilized when appropriate:

7.1   Substation Site Easement Agreement (Primarily Transmission with
Generation)   7.2   Electric Line Easement Agreement (Primarily Transmission
with Generation)   7.3   Substation Site Easement Agreement (Primarily
Distribution Substation)   7.4   Substation Site Easement Agreement (Primarily
Transmission Substation)

As noted in Article 9.2 of this agreement, attached to Exhibit 7 are the
Schedules of Easement Agreements. These Schedules may be updated from time to
time as modifications are made.

 



--------------------------------------------------------------------------------



 



     
Prepared By:
  Interstate Power and Light Company — PO Box 351 — Cedar Rapids, IA 52406-9949
(319)786-          
Return To:
  Interstate Power and Light Company — PO Box 351 — Cedar Rapids, IA 52406-9949
(319)786-            
 
  SPACE ABOVE THIS LINE FOR RECORDER

SUBSTATION SITE EASEMENT AGREEMENT
(Primarily Transmission with Generation)
     For and in consideration of the sum of One Dollar ($1.00) and other
valuable consideration, the receipt of which is hereby acknowledged, INTERSTATE
POWER AND LIGHT COMPANY, an Iowa corporation, P.O. Box 351, Cedar Rapids, IA
52406-0351 (“Grantor”), does hereby warrant and convey unto ITC MIDWEST LLC, a
Michigan limited liability company, 39500 Orchard Hill Place, Suite 200, Novi,
Ml 48375, its successor and assigns, (“Grantee”), a perpetual easement with the
right, privilege and authority to construct, reconstruct, maintain, operate,
repair, patrol and remove its facilities located within an electric substation
consisting of poles, towers, crossarms, insulators, wires, guy wires, anchors,
switches, transformers, capacitors, fences and other equipment (also known as,
“Transmission Facilities”) necessary for the transformation, switching and
transmission of electricity and all Corporate purposes together with the power
to extend to any other party the right to use, jointly with the Grantee,
pursuant to the provisions hereof, upon, under, over and across the following
described lands located in the County of                     , and the State of
Iowa:
See Legal Description at attached Exhibit A
together with all the rights and privileges for the full enjoyment or use
thereof for the aforesaid purpose.
Said easement is confined to an area approximately                      feet,
which is limited to the now existing substation site as generally shown in red
on the attached Exhibit B, which by this reference is made a part hereof.
Grantor reserves the right to conduct a future survey, at its sole expense, to
more narrowly and specifically define the substation facility. The purpose of
this future survey is to restrict the Grantee’s access and use to the actual and
future transmission facilities as reasonably contemplated therein and to remove
the blanket easement over Grantor’s entire Generation facility so that property
is not unnecessarily encumbered. At such time Grantor completes this survey,
this Easement Agreement will be terminated upon the agreement of the parties and
the parties will execute a new Easement Agreement covering only the agreed-upon
easement area.
It is agreed and understood that following the effective date of this Easement
Agreement that both Grantor and Grantee will have facilities located upon the
above described real property and within the substation. Grantor and Grantee
shall work together and cooperate fully to allow each other access to and use of
their respective facilities. Grantee shall be solely responsible for maintenance
and repair of all Transmission Facilities located on, under, over or within the
Easement and Grantor shall be solely responsible for maintenance and repair of
ail of its poles, towers, crossarms, insulators, wires, guy wires, anchors,
switches, transformers, capacitors, fences and other equipment, necessary for
the transformation, switching, distribution and generation of electricity
(“Distribution and Generation Facilities”) located on, under, over or within the
Easement.
Grantor and Grantee agree that they will not construct or place any buildings,
structures, plants, or other obstruction on the property described above.
Grantor retains the right and privilege to trim, cut down or control the growth
of any trees or other vegetation on said described land and such other trees and
vegetation adjacent thereto as in the judgment of the Grantor or Grantee may
interfere with construction, reconstruction, maintenance, operation, repair, use
of, or which in falling might touch the said substation, or equipment
appurtenant thereto.

 



--------------------------------------------------------------------------------



 



The Grantee, its contractor or agent, may enter said premises for the purpose of
making surveys and preliminary estimates immediately upon the execution of this
Easement Agreement.
The Grantor also grants to the Grantee the right of ingress and egress to said
substation, over/under lands now owned by the Grantor, for the purpose of
constructing, reconstructing, maintaining, operating, patrolling, repairing and
removing Transmission Facilities, and the Grantee agrees to pay to the Grantor
or its tenants all damages done to the lands (except the cutting and trimming of
trees or other vegetation), fences, livestock or crops of the Grantor or its
tenants, by the Grantee or its employees while constructing, reconstructing,
patrolling or repairing said substation, or equipment appurtenant thereto.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Grantor and Grantee have caused this Agreement to be
effective as of the _____ day of December, 2007 to be effective as of 12:01 a.m.
on this day.
Signed this                      day of December, 2007.

                  INTERSTATE POWER AND LIGHT COMPANY    
 
           
 
  By:                      
 
      Thomas L. Aller, President (GRANTOR)    
 
                ITC MIDWEST LLC    
 
           
 
  BY:                      
 
      Joseph L. Welch, President and Chief Executive Officer (GRANTEE)    

                  ALL PURPOSE ACKNOWLEDGMENT           CAPACITY CLAIMED BY
SIGNER
 
                STATE OF IOWA                         )       o   INDIVIDUAL
COUNTY OF LINN                      ) ss:       þ   CORPORATE
Title(s) of Corporate Officers(s):
 
               
 
             
 
 
               
 
             
 
On this              day of December, AD. 2007, before me, the undersigned, a
Notary Public in and for said State, personally appeared       o
þ
o   N/A
Corporate Seal is affixed
No Corporate Seal procured
 
                Thomas L. Aller
      o   PARTNER(s)
 
      o   Limited Partnership
 
          o   General Partnership              
 
               
 
          o   ATTORNEY-IN-FACT
 
      o   EXECUTOR(s),
 
          o   ADMINISTRATOR(s),
þ
  to me personally known       o   or TRUSTEE(s):
 
          o   GUARDIAN(s)
     or          o
  provided to me on the basis of satisfactory
evidence       o
o   or CONSERVATOR(s)
OTHER
 
                to be the persons(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.                                    
SIGNER IS REPRESENTING:             List name(s)of persons(s) or entity(ies):  
          Interstate Power and Light Company                      NOTARY SEAL
 
       
 
              (Sign in Ink)            
 
               
 
(Print/type name)            
 
                Notary Public in and for the State of Iowa                     
           

 



--------------------------------------------------------------------------------



 



                  ALL PURPOSE ACKNOWLEDGMENT           CAPACITY CLAIMED BY
SIGNER
 
                STATE OF                          )       o   INDIVIDUAL COUNTY
OF                      ) ss:       o   CORPORATE
Title(s) of Corporate Officers(s):
 
               
 
             
 
 
               
 
             
 
On this          day of December, AD. 2007, before me, the undersigned, a Notary
Public in and for said State, personally appeared       o
o
o   N/A
Corporate Seal is affixed
No Corporate Seal procured
 
                 
      o   PARTNER(s)
 
      o   Limited Partnership
 
          o   General Partnership              
 
               
 
          o   ATTORNEY-IN-FACT
 
      o   EXECUTOR(s),
 
          o   ADMINISTRATOR(s),
o
  to me personally known       o   or TRUSTEE(s):
 
          o   GUARDIAN(s)
     or          o
  provided to me on the basis of satisfactory
evidence       o
o   or CONSERVATOR(s)
OTHER
 
                to be the persons(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.                                    
SIGNER IS REPRESENTING:             List name(s) of persons(s) or entity(ies):  
            NOTARY SEAL
 
       
 
              (Sign in Ink)            
 
               
 
(Print/type name)            
 
                Notary Public in and for the State of                     
                                



--------------------------------------------------------------------------------



 



     
Prepared By:
  Interstate Power and Light Company — PO Box 351 — Cedar Rapids, IA 52406-9949
(319)786-          
Return To:
  Interstate Power and Light Company — PO Box 351 — Cedar Rapids, IA 52406-9949
(319)786-            
 
  SPACE ABOVE THIS LINE FOR RECORDER

ELECTRIC LINE EASEMENT AGREEMENT
(Primarily Transmission with Generation)
     For and in consideration of the sum of One Dollar ($1.00) and other
valuable consideration, the receipt of which is hereby acknowledged, INTERSTATE
POWER AND LIGHT COMPANY, an Iowa corporation, P.O. Box 351, Cedar Rapids, IA
52406-0351 (“Grantor”), does hereby warrant and convey unto ITC MIDWEST LLC, a
Michigan limited liability company, 39500 Orchard Hill Place, Suite 200, Novi,
MI 48375, its successor and assigns, (“Grantee”), subject to exceptions and
reservations hereinafter set forth, a perpetual easement with the right,
privilege and authority to construct, reconstruct, maintain, operate, repair,
patrol and remove an electric line or lines, consisting of poles, towers, cross
arms, insulators, wires, guy wires, anchors and other necessary fixtures,
equipment and construction for transmitting electricity (the “Transmission
Facilities”) pursuant to the provisions hereof, over and across the following
described lands located in the County of                      and the State of
See Legal Description at attached Exhibit A
together with all the rights and privileges for the full enjoyment or use
thereof for the aforesaid purpose.
Said easement is limited to a                      foot strip of land which is
                     feet either side of centerline of the now existing electric
transmission line generally shown in red on the attached Exhibit B, which by
this reference is made a part hereof, and the area occupied by the necessary
down guys and anchors at line corners and angle structures on the line
described. Grantor reserves the right to conduct a future survey, at its sole
expense, to more narrowly and specifically define the electric transmission line
corridor. The purpose of this future survey is to restrict the Grantee’s access
and use to the actual and future transmission facilities as reasonably
contemplated therein and to remove the blanket easement over Grantor’s entire
Generation facility so that property is not unnecessarily encumbered. At such
time Grantor completes this survey, this Easement Agreement will be terminated
upon the agreement of the parties and the parties will execute a new Easement
Agreement covering only the agreed-upon defined easement area.
Grantor agrees that it will not construct or place any buildings, structures,
plants, or other obstructions on the property described above..
Grantor also conveys the right and privilege to trim, cut down or control the
growth of any trees or other vegetation on said described land and such other
trees and vegetation adjacent thereto as in the judgment of the Grantee may
interfere with construction, reconstruction, maintenance, operation, repair, use
of, or which in falling might touch energized facilities.
Grantee, its contractor or agent, may enter said premises for the purpose of
making surveys and preliminary estimates immediately upon the execution of this
Easement Agreement.
Grantor also grants to the Grantee the right of ingress and egress to said line
or lines, over/under lands now owned by the Grantor, for the purpose of
constructing, reconstructing, maintaining, operating, patrolling, repairing and
removing said line or lines, and the Grantee agrees to pay to the Grantor or its
tenants all damages done to the lands (except the cutting and trimming of trees
or other vegetation), fences, livestock or crops of the Grantor or its tenants,
by the Grantee or its employees while constructing, reconstructing, patrolling
or repairing said Transmission Facilities.
In the event Grantor should require relocation of the Transmission Facilities
upon the Grantor’s lands for any reason, Grantor shall give reasonable notice
thereof to Grantee who shall relocate such line or lines to a new area or areas
on lands owned by the Grantor as designated by the Grantor. Such relocation
shall be at the expense of the Grantor.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor and Grantee have caused this Agreement to be
effective as of the          day of December, 2007, to be effective as of
12:01 a.m. on this day.
Signed this                      day of December, 2007.

                  INTERSTATE POWER AND LIGHT COMPANY    
 
           
 
  By:                      
 
      Thomas L. Aller, President (GRANTOR)    
 
                ITC MIDWEST LLC    
 
           
 
  BY:                      
 
      Joseph L. Welch, President and Chief Executive Officer (GRANTEE)    

                  ALL PURPOSE ACKNOWLEDGMENT           CAPACITY CLAIMED BY
SIGNER
 
                STATE OF IOWA       )       o   INDIVIDUAL COUNTY OF LINN     )
ss:       þ   CORPORATE
Title(s) of Corporate Officers(s):
 
               
 
             
President 
 
               
 
             
 
On this          day of December, AD. 2007, before me, the undersigned, a Notary
Public in and for said State, personally appeared       o
þ
o   N/A
Corporate Seal is affixed
No Corporate Seal procured
 
                Thomas L. Aller
      o   PARTNER(s)
 
      o   Limited Partnership
 
          o   General Partnership              
 
               
 
          o   ATTORNEY-IN-FACT
 
      o   EXECUTOR(s),
 
          o   ADMINISTRATOR(s),
þ
  to me personally known       o   or TRUSTEE(s):
 
          o   GUARDIAN(s)
     or          o
  provided to me on the basis of satisfactory
evidence       o
o   or CONSERVATOR(s)
OTHER
 
                to be the persons(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.                                    
SIGNER IS REPRESENTING:             List name(s) of persons(s) or entity(ies):  
          Interstate Power and Light Company                      NOTARY SEAL
 
       
 
                   (Sign in Ink)            
 
               
 
(Print/type name)            
 
                Notary Public in and for the State of Iowa
                                                           

 



--------------------------------------------------------------------------------



 



                  ALL PURPOSE ACKNOWLEDGMENT           CAPACITY CLAIMED BY
SIGNER
 
                STATE OF                          )       o   INDIVIDUAL COUNTY
OF                     ) ss:       o   CORPORATE
Title(s) of Corporate Officers(s):
 
               
 
             
President 
 
               
 
             
 
On this          day of December, AD. 2007, before me, the undersigned, a Notary
Public in and for said State, personally appeared       o
o
o   N/A
Corporate Seal is affixed
No Corporate Seal procured
 
                 
      o   PARTNER(s)
 
      o   Limited Partnership
 
          o   General Partnership              
 
               
 
          o   ATTORNEY-IN-FACT
 
      o   EXECUTOR(s),
 
          o   ADMINISTRATOR(s),
o
  to me personally known       o   or TRUSTEE(s):
 
          o   GUARDIAN(s)
     or          o
  provided to me on the basis of satisfactory
evidence       o
o   or CONSERVATOR(s)
OTHER
 
                to be the persons(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.                                    
SIGNER IS REPRESENTING:             List name(s) of persons(s) or entity(ies):  
         
 
NOTARY SEAL
 
     
 
 
                 (Sign in Ink)            
 
               
 
(Print/type name)            
 
                Notary Public in and for the State of                     
                                



--------------------------------------------------------------------------------



 



     
Prepared By:
  Interstate Power and Light Company — PO Box 351 — Cedar Rapids, IA 52406-9949
(319)786-          
Return To:
  Interstate Power and Light Company — PO Box 351 — Cedar Rapids, IA 52406-9949
(319)786-            
 
  SPACE ABOVE THIS LINE FOR RECORDER

SUBSTATION SITE EASEMENT AGREEMENT
(Primarily Distribution)
     For and in consideration of the sum of One Dollar ($1.00) and other
valuable consideration, the receipt of which is hereby acknowledged, INTERSTATE
POWER AND LIGHT COMPANY, an Iowa corporation, P.O. Box 351, Cedar Rapids, IA
52406-0351 (“Grantor”), does hereby warrant and convey unto ITC MIDWEST LLC, a
Michigan limited liability company, 39500 Orchard Hill Place, Suite 200, Novi,
MI 48375, its successor and assigns, (“Grantee”), a perpetual easement with the
right, privilege and authority to construct, reconstruct, maintain, operate,
repair, patrol and remove its facilities located within an electric substation
consisting of poles, towers, crossarms, insulators, wires, guy wires, anchors,
switches, transformers, capacitors, fences and other equipment (also known as,
“Transmission Facilities”) necessary for the transformation, switching and
transmission of electricity and all Corporate purposes together with the power
to extend to any other party the right to use, jointly with the Grantee,
pursuant to the provisions hereof, upon, under, over and across the following
described lands located in the County of                     , and the State of
Iowa:
See Legal Description at attached Exhibit A
together with all the rights and privileges for the full enjoyment or use
thereof for the aforesaid purpose.
It is agreed and understood that following the effective date of this Easement
Agreement that both Grantor and Grantee will have facilities located upon the
above described real property and within the substation. Grantor and Grantee
shall work together and cooperate fully to allow each other access to and use of
their respective facilities. Grantee shall be solely responsible for maintenance
and repair of all Transmission Facilities located on, under, over or within the
Easement and Grantor shall be solely responsible for maintenance and repair of
all of its poles, towers, crossarms, insulators, wires, guy wires, anchors,
switches, transformers, capacitors, fences and other equipment, necessary for
the transformation, switching and distribution of electricity (“Distribution
Facilities”) located on, under, over or within the Easement.
Grantor and Grantee agree that they will not construct or place any buildings,
structures, plants, or other obstruction on the property described above.
Grantor retains the right and privilege to trim, cut down or control the growth
of any trees or other vegetation on said described land and such other trees and
vegetation adjacent thereto as in the judgment of the Grantor or Grantee may
interfere with construction, reconstruction, maintenance, operation, repair, use
of, or which in falling might touch the said substation, or equipment
appurtenant thereto.
The Grantee, its contractor or agent, may enter said premises for the purpose of
making surveys and preliminary estimates immediately upon the execution of this
Easement Agreement.
The Grantor also grants to the Grantee the right of ingress and egress to said
substation, over/under lands now owned by the Grantor, for the purpose of
constructing, reconstructing, maintaining, operating, patrolling, repairing and
removing Transmission Facilities, and the Grantee agrees to pay to the Grantor
or its tenants all damages done to the lands (except the cutting and trimming of
trees or other vegetation), fences, livestock or crops of the Grantor or its
tenants, by the Grantee or its employees while constructing, reconstructing,
patrolling or repairing said substation, or equipment appurtenant thereto.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor and Grantee have caused this Agreement to be
effective as of the           day of December, 2007 to be effective as of
12:01 a.m. on this day.
Signed this                      day of December, 2007.

                  INTERSTATE POWER AND LIGHT COMPANY    
 
           
 
  By:                      
 
      Thomas L. Aller, President (GRANTOR)    
 
                ITC MIDWEST LLC    
 
           
 
  BY:                      
 
      Joseph L. Welch, President and Chief
Executive Officer (GRANTEE)    

                  ALL PURPOSE ACKNOWLEDGMENT           CAPACITY CLAIMED BY
SIGNER
 
                STATE OF IOWA            )       o   INDIVIDUAL COUNTY OF LINN
        ) ss:       þ   CORPORATE
Title(s) of Corporate Officers(s):
 
               
 
             
President 
 
               
 
             
 
On this          day of December, AD. 2007, before me, the undersigned, a Notary
Public in and for said State, personally appeared       o
þ
o   N/A
Corporate Seal is affixed
No Corporate Seal procured
 
                Thomas L. Aller
      o   PARTNER(s)
 
      o   Limited Partnership
 
          o   General Partnership              
 
               
 
          o   ATTORNEY-IN-FACT
 
      o   EXECUTOR(s),
 
          o   ADMINISTRATOR(s),
þ
  to me personally known       o   or TRUSTEE(s):
 
          o   GUARDIAN(s)
     or          o
  provided to me on the basis of satisfactory
evidence       o
o   or CONSERVATOR(s)
OTHER
 
                to be the persons(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.                                    
SIGNER IS REPRESENTING:             List name(s)of persons(s) or entity(ies):  
          Interstate Power and Light Company                         NOTARY SEAL
 
       
 
              (Sign in Ink)            
 
               
 
(Print/type name)            
 
                Notary Public in and for the State of Iowa
                                              

 



--------------------------------------------------------------------------------



 



                  ALL PURPOSE ACKNOWLEDGMENT           CAPACITY CLAIMED BY
SIGNER
 
                STATE OF                           )       o   INDIVIDUAL COUNTY
OF                     ) ss:       o   CORPORATE
Title(s) of Corporate Officers(s):
 
               
 
             
 
 
               
 
             
 
On this          day of December, AD. 2007, before me, the undersigned, a Notary
Public in and for said State, personally appeared       o
o
o   N/A
Corporate Seal is affixed
No Corporate Seal procured
 
                 
      o   PARTNER(s)
 
      o   Limited Partnership
 
          o   General Partnership              
 
               
 
          o   ATTORNEY-IN-FACT
 
      o   EXECUTOR(s),
 
          o   ADMINISTRATOR(s),
o
  to me personally known       o   or TRUSTEE(s):
 
          o   GUARDIAN(s)
     or          o
  provided to me on the basis of satisfactory
evidence       o
o   or CONSERVATOR(s)
OTHER
 
                to be the persons(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.                                    
SIGNER IS REPRESENTING:             List name(s)of persons(s) or entity(ies):  
            NOTARY SEAL
 
       
 
              (Sign in Ink)            
 
               
 
(Print/type name)            
 
                Notary Public in and for the State of                     
                                



--------------------------------------------------------------------------------



 



     
Prepared By:
  Interstate Power and Light Company — PO Box 351 — Cedar Rapids, IA 52406-9949
(319)786-          
Return To:
  Interstate Power and Light Company — PO Box 351 — Cedar Rapids, IA 52406-9949
(319)786-            
 
  SPACE ABOVE THIS LINE FOR RECORDER

SUBSTATION SITE EASEMENT AGREEMENT
(Primarily Transmission)
     For and in consideration of the sum of One Dollar ($1.00) and other
valuable consideration, the receipt of which is hereby acknowledged, ITC MIDWEST
LLC, (“Grantor”), a Michigan limited liability company, 39500 Orchard Hill
Place, Suite 200, Novi, MI 48375, does hereby warrant and convey unto INTERSTATE
POWER AND LIGHT COMPANY, an Iowa corporation, its successor and assigns,
(“Grantee”), P.O. Box 351, Cedar Rapids, IA 52406-0351, a perpetual easement
with the right, privilege and authority to construct, reconstruct, maintain,
operate, repair, patrol and remove its facilities located within an electric
substation consisting of poles, towers, crossarms, insulators, wires, guy wires,
anchors, switches, transformers, capacitors, fences and other equipment also
Known as, (“Distribution Facilities”) necessary for the transformation,
switching and distribution of electricity and all Corporate purposes together
with the power to extend to any other party the right to use, jointly with the
Grantee, pursuant to the provisions hereof, upon, under, over and across the
following described lands located in the County of                     , and the
State of Iowa:
See Legal Description at attached Exhibit A
together with all the rights and privileges for the full enjoyment or use
thereof for the aforesaid purpose.
it is agreed and understood that following the effective date of this Easement
Agreement that both Grantor and Grantee will have facilities located upon the
above described real property and within the substation. Grantor and Grantee
shall work together and cooperate fully to allow each other access to and use of
their respective facilities. Grantee shall be solely responsible for maintenance
and repair of all Distribution Facilities located on, under, over or within the
Easement and Grantor shall be solely responsible for maintenance and repair of
all of its poles, towers, crossarms, insulators, wires, guy wires, anchors,
switches, transformers, capacitors, fences and other equipment, necessary for
the transformation, switching and transmission of electricity (“Transmission
Facilities”) located on, under, over or within the Easement.
Grantor and Grantee agree that they will not construct or place any buildings,
structures, plants, or other obstruction on the property described above.
Grantor retains the right and privilege to trim, cut down or control the growth
of any trees or other vegetation on said described land and such other trees and
vegetation adjacent thereto as in the judgment of the Grantor or Grantee may
interfere with construction, reconstruction, maintenance, operation, repair, use
of, or which in falling might touch the said substation, or equipment
appurtenant thereto.
The Grantee, its contractor or agent, may enter said premises for the purpose of
making surveys and preliminary estimates immediately upon the execution of this
Easement Agreement.
The Grantor also grants to the Grantee the right of ingress and egress to said
substation, over/under lands now owned by the Grantor, for the purpose of
constructing, reconstructing, maintaining, operating, patrolling, repairing and
removing Transmission Facilities, and the Grantee agrees to pay to the Grantor
or its tenants all damages done to the lands (except the cutting and trimming of
trees or other vegetation), fences, livestock or crops of the Grantor or its
tenants, by the Grantee or its employees while constructing, reconstructing,
patrolling or repairing said substation, or equipment appurtenant thereto.





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor and Grantee have caused this Agreement to be
effective as of the           day of December, 2007 to be effective as of
12:01 a.m. on this day.
Signed this                      day of December, 2007.

                  ITC MIDWEST LLC    
 
           
 
  BY:                      
 
      Joseph L. Welch, President and Chief
Executive Officer (GRANTOR           INTERSTATE POWER AND LIGHT COMPANY    
 
           
 
  By:                      
 
      Thomas L. Aller, President (GRANTEE)    
 
           

                  ALL PURPOSE ACKNOWLEDGMENT           CAPACITY CLAIMED BY
SIGNER
 
                STATE OF IOWA        )       o   INDIVIDUAL COUNTY OF LINN
     ) ss:       þ   CORPORATE
Title(s) of Corporate Officers(s):
 
               
 
             
President 
 
               
 
             
 
On this       day of December, AD. 2007, before me, the undersigned, a Notary
Public in and for said State, personally appeared       o
þ
o   N/A
Corporate Seal is affixed
No Corporate Seal procured
 
                Thomas L. Aller
      o   PARTNER(s)
 
      o   Limited Partnership
 
          o   General Partnership              
 
               
 
          o   ATTORNEY-IN-FACT
 
      o   EXECUTOR(s),
 
          o   ADMINISTRATOR(s),
þ
  to me personally known       o   or TRUSTEE(s):
 
          o   GUARDIAN(s)
     or          o
  provided to me on the basis of satisfactory
evidence       o
o   or CONSERVATOR(s)
OTHER
 
                to be the persons(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.                                    
SIGNER IS REPRESENTING:             List name(s) of persons(s) or entity(ies):  
          Interstate Power and Light Company NOTARY SEAL
 
       
 
               (Sign in Ink)            
 
           
 
(Print/type name)            
 
                Notary Public in and for the State of Iowa                     
           

 



--------------------------------------------------------------------------------



 



                  ALL PURPOSE ACKNOWLEDGMENT           CAPACITY CLAIMED BY
SIGNER
 
                STATE OF                     )       o   INDIVIDUAL COUNTY OF
                    ) ss:       o   CORPORATE
Title(s) of Corporate Officers(s):
 
               
 
             
 
 
               
 
             
 
On this       day of                     , AD. 20     , before me, the
undersigned, a Notary Public in and for said State, personally appeared       o
o
o   N/A
Corporate Seal is affixed
No Corporate Seal procured
 
                 
      o   PARTNER(s)
 
      o   Limited Partnership
 
          o   General Partnership              
 
               
 
          o   ATTORNEY-IN-FACT
 
      o   EXECUTOR(s),
 
          o   ADMINISTRATOR(s),
o
  to me personally known       o   or TRUSTEE(s):
 
          o   GUARDIAN(s)
     or          o
  provided to me on the basis of satisfactory
evidence       o
o   or CONSERVATOR(s)
OTHER
 
                to be the persons(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.                                    
SIGNER IS REPRESENTING:             List name(s) of persons(s) or entity(ies):  
            NOTARY SEAL
 
       
 
              (Sign in Ink)            
 
               
 
(Print/type name)            
 
                Notary Public in and for the State of                     
                                



--------------------------------------------------------------------------------



 



Exhibit 7, Schedule 1
Schedule of Easements
Exhibit 7, Schedule 7.1- Joint Use Transmission Site Real Property — PT w/G
Exhibit 7, Schedule 7.2 — Joint Use Transmission Line Real Property — PT w/G
Exhibit 7, Schedule 7.3 — Joint Use Transmission Real Property — PD
Exhibit 7, Schedule 7.4 — Transmission Fee Interests — PT





--------------------------------------------------------------------------------



 



EXHIBIT 7, SCHEDULE 7.1 — JOINT USE TRANSMISSION SITE REAL PROPERTY
PRIMARILY TRANSMISSION WITH GENERATION SUBSTATIONS

                                                  Property                      
          Interest   T/PT   Code   County   City   Section   TWP   Range  
Common Name   Legal Description   IPL File Number
Easement
  PT   10000   Wapello   Chillicothe   23   73N   15W   OGS Substations  
Government Lot 7   90-1
90-10
Easement
  PT   10000   Wapello   Chillicothe   25   73N   15W   OGS Substations   SW 1/4
SW 1/4, SE 1/4 SW 1/4   90-1
90-10
Easement
  PT   10000   Wapello   Chillicothe   26   73N   15W   OGS Substations   E 1/2
NW 1/4, SW 1/4   90-1
90-10
Easement
  PT   10000   Wapello   Chillicothe   27   73N   15W   OGS Substations   SE 1/4
SE 1/4   90-1
90-10
Easement
  PT   10000   Wapello   Chillicothe   35   73N   15W   OGS Substations   NW 1/4
NW 1/4   90-1
90-10
Easement
  PT   10000   Wapello   Chillicothe   36   73N   15W   OGS Substations  
Government Lot 2   90-1
90-10
Easement
  PT   10010
10022   Des Moines   Burlington   29   69N   2W   Burlington Generating Station
  SW 1/4   29-31
29-32
29-33
29-37
Easement
  PT   10026
10027   Linn   Cedar Rapids   21   83N   7W   Sixth Street   SE 1/4 NW 1/4, NE
1/4 SW 1/4
NW 1/4 NE 1/4, SW 1/4 NE 1/4   57-22
57-30
57-31
57-70
Easement
  PT   10029   Appanoose   Centerville   25   69N   18W   Centerville North
Substation   E 1/2 SW 1/4 NE 1/4   491091-4-7
Easement
  PT   10029   Appanoose   Centerville   25   69N   18W   Centerville North
Substation   E 1/2 SW 1/4 NE 1/4   481057-4-4
 
      10079                                
 
      10081                                
 
      10082                                
Easement
  PT   10083   Marshall   Marshalltown   4   83N   17W   Marshalltown-Sutherland
  NE 1/4, NW 1/4   110609-194
 
      10079                                
 
      10081                                
 
      10082                                
Easement
  PT   10083   Marshall   Marshalltown   5   83N   17W   Marshalltown-Sutherland
  NW 1/4, NE 1/4   110605-190
 
      10079                                
 
      10081                                
 
      10082                                
Easement
  PT   10083   Marshall   Marshalltown   6   83N   17W   Marshalltown-Sutherland
  NE 1/4   110605-190
 
      10079                                
 
      10081                                
 
      10082                                
Easement
  PT   10083   Marshall   Marshalltown   31   83N   17W  
Marshalltown-Sutherland   NW 1/4, NE 1/4, SW 1/4, SE 1/4   526918-64-8

November 8, 2007

 



--------------------------------------------------------------------------------



 



EXHIBIT 7, SCHEDULE 7.1 — JOINT USE TRANSMISSION SITE REAL PROPERTY
PRIMARILY TRANSMISSION WITH GENERATION SUBSTATIONS

                                                  Property                      
          Interest   T/PT   Code   County   City   Section   TWP   Range  
Common Name   Legal Description   IPL File Number
 
      10079                                
 
      10081                                
 
      10082                                
Easement
  PT   10083   Marshall   Marshalltown   32   83N   17W  
Marshalltown-Sutherland   NW 1/4, NE 1/4, SW 1/4, SE 1/4   422561-64-33
 
      10079                                
 
      10081                                
 
      10082                                
Easement
  PT   10083   Marshall   Marshalltown   33   83N   17W  
Marshalltown-Sutherland   NW 1/4, SW 1/4, SE 1/4   110609-194
 
      10103                                
Easement
  PT   10104   Linn   Cedar Rapids   3   82N   7W   Prairie Creek   NE 1/4  
99435-57-1D
 
                                  Lot 1 of Lot 1 of Lot 1 of Lot 1 of    
Easement
  PT   10905   Dubuque   Dubuque   19   89N   3E   Dubuque 8th Street  
Congressional Lot 8   511639-1.8091
Easement
  PT   10905   Dubuque   Dubuque   19   89N   3E   Dubuque 8th Street   Lot A —
Dubuque Electric Company“s Subdivision No. 1   511640-1.8092
Easement
  PT   10909   Allamakee   Lansing   2   98N   3W   Lansing   NW 1/4   1.1025
Easement
  PT   10909   Allamakee   Lansing   3   98N   3W   Lansing   NE 1/4   1.1025
Easement
  PT   10922   Clinton   Camanche   23   81N   6E   Clinton - Beaver Channel  
Lot 1, Interstate Subdivision   511283-1.6028
Easement
  PT   10922   Clinton   Camanche   23   81N   6E   Clinton - Beaver channel  
Lot 2, Interstate Subdivision   511284-1.6030
Easement
  PT   10930   Cerro Gordo   Mason City   4   97N   20W   Lime Creek   NE 1/4 SE
1/4, NW 1/4 SE 1/4   511227-1.17035
Easement
  PT   11075   Cerro Gordo   Mason City   35   96N   21W   Emery 161 KV Switch
Station   E 1/2 NW 1/4   19033.100176
Easement
  PT   14005   Martin   Fox Lake   5   102N   32W   Fox Lake Substation and
Switch Station   NW 1/4   512069-2.9015
Easement
  PT   14026   LeSueur   Montgomery   11   111N   23W   Montgomery 69/13.8 KV  
NW 1/4 NW 1/4   512051-2.8006
Easement
  PT   14026   LeSueur   Montgomery   10   111N   23W   Montgomery 69/13.8 KV  
NE 1/4 NE 1/4   512051-2.8006

November 8, 2007

 



--------------------------------------------------------------------------------



 



Exhibit 7, Schedule 7.2
Joint Use Transmission Line Real Property — PT w/G

      ERP     Property     Code **   Name of Generation Site with Electric Line
Easements  
10000
  OTTUMWA GENERATION STATION
10010
  BURLINGTON GENERATING STATION
10022
  BURLINGTON GENERATING STATION
10026
  CEDAR RAPIDS SIXTH STREET
10027
  CEDAR RAPIDS SIXTH STREET
10029
  CENTERVILLE
10079
  MARSHALLTOWN SUTHERLAND STATION
10081
  MARSHALLTOWN SUTHERLAND STATION
10082
  MARSHALLTOWN SUTHERLAND STATION
10083
  MARSHALLTOWN SUTHERLAND STATION
10103
  PRAIRE CREEK GENERATION STATION
10104
  PRAIRE CREEK GENERATION STATION
10905
  DUBUQUE GENERATION STATION
10909
  LANSING GENEARATION STATION
10922
  CLINTON ML KAPP GENERATION STATION
10930
  LIME CREEK
11075
  EMERY GENERATION STATION
14005
  FOX LAKE GENERATION STATION
14026
  MONTGOMERY

 

**NOTES: 1)   New Electric Line Easements for PTw/G substations are provided at
each of the Generation Sites listed above.   2)   ERP Codes are for substations
at Generation Sites.

 



--------------------------------------------------------------------------------



 



EXHIBIT 7, SCHEDULE 7.3 — JOINT USE TRANSMISSION REAL PROPERTY
PRIMARILY DISTRIBUTION SUBSTATIONS

                                                                               
                                  Recorded                           Property  
                            Recording   Document           IPL File       Fee
Int   T/PT   Code   County   City   Section   TWP   Range   Common Name   Legal
Description   Date   Number   Book   Page   Number  
 
  WD   PD   10889   ALLAMAKEE   POSTVILLE   32   96   6   POSTVILLE SW CORNER
TOWN   SEE DEED   1/17/1950   213   79   230     511079-1.1009  
 
  WD   PD   10889   ALLAMAKEE   POSTVILLE   32   96   6   POSTVILLE SW CORNER
TOWN   SEE DEED   11/23/1973   2446   A-16   95     511095-1.1021  
 
  WD   PD   10889   ALLAMAKEE   POSTVILLE   32   96   6   POSTVILLE SW CORNER
TOWN   SEE DEED   4/20/2000   —   2000   908     523861-1.1028  
 
  WD   PD   10981   ALLAMAKEE   WAUKON   30   98   5   WAUKON 69/13.8 SUB   SEE
DEED   4/29/1960   1138   85   382     511081-1.1011  
 
  WD   PD   10248   APPANOOSE   —   6   68   17W   CENTERVILLE SOUTH SUB   SEE
DEED   1/12/1970   —   105   32     491095-4-12  
 
  QCD   PD   10013   BOONE   BOONE   —   —   —   BOONE @ PLANT SUB   SEE DEED  
4/17/1942   64334   262   594     34661-8-4  
 
  QCD   PD   10013   BOONE   BOONE   —   —   —   BOONE @ PLANT SUB   SEE DEEDS &
ABSTRACT   4651   2070   157   585     34662-8-5  
 
  WD   PD   10013   BOONE   BOONE   —   —   —   BOONE @ PLANT SUB   SEE DEED  
5/6/1920   2326   197   65     34659-8-3  
 
  WD   PD   10013   BOONE   BOONE   —   —   —   BOONE @ PLANT SUB   SEE DEED  
1/30/1922   —   202   55     34659-8-3  
 
  WD   PD   10013   BOONE   BOONE   —   —   —   BOONE @ PLANT SUB   SEE DEED  
5/6/1920   2327   197   66     34659-8-3  
 
  WD   PD   10013   BOONE   BOONE   —   —   —   BOONE @ PLANT SUB   SEE DEED  
1/30/1922   —   202   56     34660-8-3  
 
  D   PD   10013   BOONE   BOONE   —   —   —   BOONE @ PLANT SUB   SEE DEED  
9/24/2006   3547   213   131     34658-8-3  
 
  D   PD   10016   BOONE   BOONE   28   84   26   BOONE CONTROL HOUSE   SEE MAP
AND PROPERTY SHEET   —   —   —   —     8-3, 8-4, 8-5  
 
  WD   PD   10074   BOONE   MADRID   25   82   26   MADRID NORTH (69 KV LOOP)  
SEE DEED   5/9/2000   002434   —   —     528583-8-36  
 
  QC   PD   11000   BREMER   TRIPOLI   3   92   12   TRIPOLI-69/14.4/12.5/4.16
KV   SEE DEED   4/10/1968   763   172   275     511107-1.2007  
 
  QC   PD   11000   BREMER   TRIPOLI   3   92   12   TRIPOLI-69/14.4/12.5/4.16
KV   SEE DEED   1/10/1990   19900143             542688-1.2005  
 
  WD   PD   10990   BUTLER   GREENE   1   93   17   EAST GREENE SUB   SEE DEED  
7/9/1964   —   93   454     511160-1.4004  
 
  SWD   PD   10918   CERRO GORDO   MASON CITY   16   96   20   HWY 106 SUB   SEE
DEED   5/31/1957   —   115   151     542621-1.17008  
 
  WD   PD   11037   CERRO GORDO   MASON CITY   10   96   20W   MASON CITY 5TH &
DELAWARE SUB   SEE DOCS   4-11-11932   —   61   512     5112341.107042  
 
  WD   PD   11037   CERRO GORDO   MASON CITY   10   96   20W   MASON CITY 5TH &
DELAWARE SUB   SEE DOCS   4/23/1942   —   76   387     511234-1.17042  
 
  WD   PD   10532   CLARKE   —   14   72   24W   OSCEOLA NORTH SUB   SEE DEED  
11/6/1967   1220   71   13     477595-20-1  
 
  WD   PD   10533   CLARKE   —   24   72   26   OSCEOLA WEST SUB   SEE DEED  
12/26/1985   —   85   181     477599-20-3  
 
  WD   PD   10533   CLARKE   —   24   72   26   OSCEOLA WEST SUB   SEE DEED  
10/24/2000   843   96   711     477599-20-3-1  
 
  WD   PD   10983   CLAYTON   —   14   93   5W   ELKADER SUB   SEE DEED  
10/10/1947   3839   108   378     511244-1.5011  
 
  WD   PD   10877   CLINTON   CLINTON   10   81   6E   CLINTON 2ND AVE SUB   SEE
DEED   6/22/1966   6822   131   48     511287-1.6038  
 
  WD   PD   10877   CLINTON   CLINTON   11   81   6E   CLINTON 2ND AVE SUB   SEE
DEED   6/22/1966   6822   131   48     511287-1.6038  
 
  QCD   PD   10992   CLINTON   CLINTON   7   81   7E   CLINTON SOUTH DIST. 18TH
AVE   SEE DEED   3/5/1966   2602   218   513     511285-1.6036  
 
  WD   PD   11007   CLINTON       15   81   6E   CLINTON MILLCREEK SUB   SEE
DEED   8/5/1969   4755   138   637     511290-1.6041  
 
  WD   PD   10419   DECATUR   LEON   29   69   25   LEON SUBSTATION   SEE DEED  
8/5/1954   2372   298   20     481374-27-5  
 
  WD   PD   10419   DECATUR   LEON   29   69   25   LEON SUBSTATION   SEE DEED  
3/19/1956   929   291   193     481376-27-5A  
 
  WD   PD   10419   DECATUR   LEON   29   69   25   LEON SUBSTATION   SEE DEED  
3/19/1956   9301   298   173     481375-27-5A  
 
  WD   PD   10021   DES MOINES   BURLINGTON   36   70   3W   BURLINGTON AGENCY
ST. SUB   SEE DEED   10/17/1951   11278   210   374     483522-29-35  
 
  WD   PD   10021   DES MOINES   BURLINGTON   36   70   3W   BURLINGTON AGENCY
ST. SUB   SEE DEED   11/27/1953   12382   217   25     483523-29-35  
 
  WD   PD   10182   DES MOINES   BURLINGTON   5   69   2W   BURLINGTON 4TH ST
SUB   SEE DEED   1/10/2004   2004-000354   —   —     19057.100661  
 
  QCD   PD   10182   DES MOINES   BURLINGTON   5   69   2W   BURLINGTON 4TH ST
SUB   SEE DEED   2/19/2004   2004-001074   —   —     19057.100661-1  
 
  WD   PD   10183   DES MOINES   —   20   70   2W   BURLINGTON NORTH SUB   SEE
DEED   5/26/1959   4030   238   71     541811-29-30  
 
  WD   PD   10183   DES MOINES   —   20   70   2W   BURLINGTON NORTH SUB   SEE
DEED   1/5/1960   75   242   209     483516-29-30  
 
  WD   PD   10184   DES MOINES   BURLINGTON   20   69   2W   BURLINGTON SOUTH
SUB   SEE DEED   6/25/1975   —   336   739     483511-29-25  
 
  WD   PD   10185   DES MOINES   BURLINGTON   1   69   3W   BURLINGTON FLINT
RIDGE SUB   SEE DEED   5/12/1987   7046   357   720     483512-29-26  
 
  WD   PD   10487   DES MOINES   MEDIAPOLIS   26   72   3   MEDIAPOLIS SUB   SEE
DEED   9/6/1980   1108   353   403     483505-29-27  
 
  QCD   PD   10487   DES MOINES   MEDIAPOLIS   26   72   3   MEDIAPOLIS SUB  
SES DEED   4/3/1985   4798   354   202     483506-29-27  
 
  QCD   PD   10892   DUBUQUE   DYERSVILLE   32   89   2W   DYERSVILLE SUB   SEE
DEED   10/2/1947   —   125   20     511322-1.8029  
 
  WD   PD   10892   DUBUQUE   DYERSVILLE   32   89   2W   DYERSVILLE SUB   SEE
DEED   6/18/1949   36253   131   363     511609-1.8036  
 
  WD   PD   10945   DUBUQUE   —   11   88   1W   EPWORTH SUBSTATION   SEE DEED  
6/12/1956   82453   L48   126     511614-1.8044  
 
  WD   PD   10946   DUBUQUE   DUBUQUE   36   89   2E   DUBUQUE SOUTH GRANDVIEW  
SEE DEED   9/11/1956   84410   160   17     511679-1.8143  
 
  QCD   PD   10993   DUBUQUE   DUBUQUE   16   89   2E   ASBURY RD SUB   SEE DEED
  3/6/1995   1870-95   —   —     541935-1.8141  
 
  QCD   PD   10993   DUBUQUE   DUBUQUE   16   89   2E   ASBURY RD SUB   SEE DEED
  7/28/2005   2005-12108   —   —     511636-1.8084-1  
 
  QCD   PD   10993   DUBUQUE   DUBUQUE   16   89   2E   ASBURY RD SUB   SEE DEED
- SOLD PT   7/28/2005   2005-12109   —   —     511636-1.8084  
 
  WD   PD   11002   DUBUQUE   —   29   89   2E   DUBUQUE CTR GROVE SUB   SEE
DEED   8/11/1992   10965-92   —         511677-1.8139  

November 17, 2007

 



--------------------------------------------------------------------------------



 



EXHIBIT 7, SCHEDULE 7.3 — JOINT USE TRANSMISSION REAL PROPERTY
PRIMARILY DISTRIBUTION SUBSTATIONS

                                                                               
                                  Recorded                           Property  
                            Recording   Document           IPL File       Fee
Int   T/PT   Code   County   City   Section   TWP   Range   Common Name   Legal
Description   Date   Number   Book   Page   Number  
 
  QCD   PD   11002   DUBUQUE       29   89   2E   DUBUQUE CTR GROVE SUB   SEE
DEED   8/11/1992   10966-92   —   —     511677-1.8139  
 
  WD   PD   11004   DUBUQUE   DUBUQUE   24   89   2E   DUBUQUE 17TH STREET SUB  
SEE DEED   8/2/1967   12699   192   605     511632-1.8080  
 
  WD   PD   11004   DUBUQUE   DUBUQUE   24   89   2E   DUBUQUE 17TH STREET SUB  
SEE DEED   2/18/1976   1295-76       —     511658-1.8115  
 
  QCD   PD   11004   DUBUQUE   DUBUQUE   24   89   2E   DUBUQUE 17TH STREET SUB
  SEE DEED   11/12/1982   6233-82       —     511658-1.8126  
 
  SWD   PD   11064   DUBUQUE   DUBUQUE   25   89   1E   DUBUQUE SEIPPEL ROAD
DIST. SUB   SEE DEED   7/1/2002   11772-02   —   —     19061.100186  
 
  WD   PD   10146   EMMET   —   16   99   31W   ARMSTONG GROVE SUB   SEE DEED  
8/15/2001   1535   2001   1535     534259-32-4  
 
  QCD   PD   14007   FARIBAULT   WINNEBAGO   35   104   28   WBGO 69/12.5 &
69/4.16   SEE DEED   2/20/1954   171473   119   17     541930-2.3012  
 
  QCD   PD   14007   FARIBAULT   WINNEBAGO   35   104   28   WBGO 69/12.5 &
69/4.16   SEE DEED   10/8/1942   142224   100   475     511693-2.3012  
 
  QCD   PD   14007   FARIBAULT   WINNEBAGO   35   104   28   WBGO 69/12.5 &
69/4.16   SEE DEED   11/26/1951   166077   116   142     541930-2.3012-1  
 
  WD   PD   14057   FARIBAULT   —   11   101   25W   BRICELYN SUB   SEE DEED  
12/30/1957   181648   126   86     511694-2.3013  
 
  QD   PD   10913   FAYETTE   WEST UNION   17   94   8   WEST UNION   SEE DEED  
3/4/1948   1117   114   594     511727-1.9035  
 
  WO   PD   10913   FAYETTE   WEST UNION   17   94   8   WEST UNION   SEE DEED  
12/30/1947   6827   119   517     511727-1.9035-1  
 
  QD   PD   10913   FAYETTE   WEST UNION   17   94   8   WEST UNION   SEE DEED  
3/4/1948   1116   110   537     511727-1.9035-2  
 
  WD   PD   10913   FAYETTE   WEST UNION   17   94   8   WEST UNION   SEE DEED  
8/28/1978   —   151   486     511727-1.9035-3  
 
  TITLE OP.   PD   10980   FAYETTE   OELWEIN   21   91   9   OELWEIN SUBSTATION
  SEE TITLE OPINION   —   —   —   —     1.9007  
 
  WD   PD   10980   FAYETTE   OELWEIN   21   91   9   OELWEIN SUBSTATION   SEE
LETTER   —   —   —   —     511706-1.9008  
 
  QCD   PD   10980   FAYETTE   OELWEIN   21   91   9   OELWEIN SUBSTATION   SEE
DEED   8/23/1983   2251   164   167     511731-1.9040  
 
  WD   PD   10980   FAYETTE   OELWEIN   21   91   9   OELWEIN SUBSTATION   SEE
DEED   7/27/1968   2543   77   325     511724-1.9032  
 
  QCD   PD   10980   FAYETTE   OELWEIN   21   91   9   OELWEIN SUBSTATION   SEE
DEED   7/22/1993   2364   195   245     511773-1.9044  
 
  WD   PD   10987   FAYETTE   —   32   95   7W   CLERMONT SUB   SEE DEED  
8/18/1962   4365   130   182     511720-1.9028  
 
  WD   PD   10987   FAYETTE   —   5   94   7W   CLERMONT SUB   SEE DEED  
8/18/1962   4365   130   182     511720-1.9028  
 
  WD   PD   14034   FILLMORE   —   5   104   11W   CHATFIELD SUB   SEE DEED  
8/2/1985   240791   233   719     511781-2.4015  
 
  WD   PD   10988   FLOYD   —   24   96   17   RUDD JCT (69/13.8KV)   SEE DEED  
7/13/1963   1312   92   461     511786-1.10003  
 
  WD   PD   14017   FREEBORN   —   7   102   21W   ALBERT LEA WEST SIDE SUB  
SEE DEED   4/11/1963   202747   7   204     511999-2.5032  
 
  WD   PD   14017   FREEBORN   —   12   102   22W   ALBERT LEA WEST SIDE SUB  
SEE DEED   4/23/1963   202851   107   563     511996-2.5028  
 
  WD   PD   14017   FREEBORN   —   12   102   22W   ALBERT LEA WEST SIDE SUB  
SEE DEED   8/17/2000   411662   —   —     523079-2.5032  
 
  WD   PD   14067   FREEBORN   —   4   101   20   GLENVILLE SUB   SEE DEED  
6/26/1961   195848   165   103     511995-2.5026  
 
  WD   PD   14080   FREEBORN   ALBERT LEA   21   102   21W   ALBERT LEA 19TH ST
SUB   SEE DEED   10/17/1967   222815   189   201     512002-2.5037  
 
  WD   PD   14080   FREEBORN   ALBERT LEA   21   102   21W   ALBERT LEA 19TH ST
SUB   SEE DEED   8/2/1967   221795   188   291     512002-2.5037  
 
  WD   PD   14094   FREEBORN   ALBERT LEA   9   102   21W   ALBERT LEA SOUTH
BROADWAY   NO DEED IN FILE   —   —   —   —     512007-2.5045  
 
  WD   PD   14094   FREEBORN   ALBERT LEA   9   102   21W   ALBERT LEA SOUTH
BROADWAY   NO DEED IN FILE   —       —   —     512008-2.5046  
 
  WD   PD   10878   HOWARD   CRESCO   22   99   11   CRESCO SUB   SEE DEED  
1/3/1972   —   69   70     512019-1.11008  
 
  SWD   PD   10089   JASPER   NEWTON   33   80   19   NEWTON 8TH ST. SUB   SEE
DEED   8/9/1961   5211   573   399     481386-50-9  
 
  WD   PD   10089   JASPER   NEWTON   33   80   19   NEWTON 8TH ST. SUB   SEE
DEED   11/16/1937   9540   407   110     481380-50-5  
 
  WD   PD   10089   JASPER   NEWTON   33   80   19   NEWTON 8TH ST. SUB   SEE
DEED   11/16/1937   9539   407   109     481381-50-5  
 
  WD   PD   10089   JASPER   NEWTON   30   80   19   NEWTON 8TH ST. SUB   SEE
DEED   11/16/1937   9538   393   209     481382-50-5  
 
  QCD   PD   10089   JASPER   NEWTON   30   80   19   NEWTON 8TH ST. SUB   SEE
DEED   4/30/1953   —   500   379     481383-50-6  
 
  QCD   PD   10089   JASPER   NEWTON   30   80   19   NEWTON 8TH ST. SUB   PT
SOLD - SEE DEED   6/27/1997   4468   1093   224     509370-50-13  
 
  QCD   PD   10518   JASPER   NEWTON   26   80   19   NEWTON - AURORA HEIGHTS
SUB   SEE DEED   4/27/1959   —   557   420     481385-50-8  
 
  WD   PD   10518   JASPER   NEWTON   26   80   19   NEWTON - AURORA HEIGHTS SUB
  SEE DEED   9/23/1953   —   503   360     481384-50-7  
 
  QCD   PD   10311   JEFFERSON   FAIRFIELD   26   72   10   FAIRFIELD 7TH ST.
SUB   SEE DEED   8/28/1984   756   172   350     97358-51-1  
 
  D   PD   10311   JEFFERSON   FAIRFIELD   26   72   10   FAIRFIELD 7TH ST. SUB
  SEE DEED   8/11/1978   369   159   500     51-2  
 
  WD   PD   10311   JEFFERSON   FAIRFIELD   26   72   10   FAIRFIELD 7TH ST. SUB
  SEE DEED   3/14/1917   739   —   —     97359-51-2  
 
  AFF   PD   10311   JEFFERSON   FAIRFIELD   26   72   10   FAIRFIELD 7TH ST.
SUB   SEE AFFIDAVIT   11/7/1983   1789   —   —     51-2  
 
  QCD   PD   10311   JEFFERSON   FAIRFIELD   26   72   10   FAIRFIELD 7TH ST.
SUB   SEE DEED   11/20/2001   2925   223   193     5418S7-51-2  
 
  QCD   PD   10311   JEFFERSON   FAIRFIELD   26   72   10   FAIRFIELD 7TH ST.
SUB   SEE DEED   8/1/1991   2122   194   730     374532-51-9  
 
  WD   PD   10311   JEFFERSON   FAIRFIELD   26   72   10   FAIRFIELD 7TH ST. SUB
  SEE DEED   10/1/1990   —   193   281     330030-51-8  
 
  AD   PD   10315   JEFFERSON   FAIRFIELD   26   72   10W   FAIRFIELD WASHINGTON
SUB   SEE DEED   —   —   —   —     97360-51-2  
 
  WD   PD   10315   JEFFERSON   FAIRFIELD   26   72   10W   FAIRFIELD WASHINGTON
SUB   SEE DEED   6/15/90   3720   191   463     330029-51-7  
 
  WD   PD   10315   JEFFERSON   FAIRFIELD   26   72   10   FAIRFIELD WASHINGTON
SUB   SEE DEED   4/23/1930   —   91   114     541856-51-2  

November 17, 2007

 



--------------------------------------------------------------------------------



 



EXHIBIT 7, SCHEDULE 7.3 — JOINT USE TRANSMISSION REAL PROPERTY
PRIMARILY DISTRIBUTION SUBSTATIONS

                                                                               
                                  Recorded                           Property  
                            Recording   Document           IPL File       Fee
Int   T/PT   Code   County   City   Section   TWP   Range   Common Name   Legal
Description   Date   Number   Book   Page   Number  
 
  WD   PD   10315   JEFFERSON   FAIRFIELD   26   72   10   FAIRFIELD WASHINGTON
SUB   SEE DEED   4/23/1930   —   91   115     97364-51-2  
 
  QCD   PD   10315   JEFFERSON   FAIRFIELD   26   72   10   FAIRFIELD WASHINGTON
SUB   SEE DEED   12/30/1954   5302   118   338     97361-51-2  
 
  WD   PD   01031   JONES   ANAMOSA   10   84   4   ANAMOSA (AT PLANT) TRANS SUB
  SEE PLAT OF SURVEY   9/29/98   98 99 1513   N   27     53-3  
 
  WD   PD   10500   JONES   MONTICELLO   21   86   3   MONTICELLO INDUSTRIAL SUB
  SEE DEED   12/20/2000   2000-3868   —   —     528119-53-17  
 
  QCD   PD   10352   KEOKUK   —   34   74   13   HEDRICK-TRANS SUB   SEE DEED  
1/15/1985   —   100   192     541853-54-3  
 
  QCD   PD   10352   KEOKUK   —   34   74   13   HEDRICK-TRANS SUB   SEE DEED  
10/15/1985   —   101   297     481391-54-3  
 
  WD   PD   10591   KEOKUK   SIGOURNEY   35   76   12W   SIGOURNEY SUB   SEE
DEED   2/19/1927   —   57   154     483525-54-8  
 
  WD   PD   10591   KEOKUK   SIGOURNEY   35   76   12W   SIGOURNEY SUB   SEE
DEED   9/24/1926   —   37   63     483525-54-8-1  
 
  WD   PD   10591   KEOKUK   SIGOURNEY   35   76   12W   SIGOURNEY SUB   SEE
DEED   10/5/1960   3974   80   244     483527-54-10  
 
  WD   PD   10591   KEOKUK   SIGOURNEY   35   76   12W   SIGOURNEY SUB   SEE
DEED   9/26/1973   —   87   458     481393-54-4  
 
  QCD   PD   10591   KEOKUK   SIGOURNEY   35   75   12   SIGOURNEY SUB   SEE
DEED   9/26/1973   1705   87   459     481392-54-4  
 
  WD   PD   10919   KOSSUTH   —   19   99N   27W   LAKOTA TRANSFER SUB   SEE
DEED   12/30/1957   —   92   402     541901-1.12005  
 
  WD   PD   10919   KOSSUTH   —   19   99N   27W   LAKOTA TRANSFER SUB   SEE
DEED   —   —   —   —     512047-1.12007  
 
  PERMIT   PD   10068   LEE   FT. MADISON   2   67   4   LEE 69 KV SUB   SEE
PERMIT   7/29/1947   —   —   —     —  
 
  WD   PD   10392   LEE   KEOKUK   27   65   5   WEST KEOKUK   SEE DEED  
3/10/1995   95S-15 83   —   —     476098-56-54  
 
  WD   PD   10394   LEE   KEOKUK   23   65   5W   KEOKUK MESSENGER   SEE DEED  
1/11/1993   93S-5 D1   —   —     488642-56-49  
 
  WD   PD   10203   LINN   CEDAR RAPIDS   34   84   7W   DRY CREEK SUB   SEE
DEED   7/24/2002   —   4758   257     19113-106978  
 
  SWD   PD   10205   LINN   CEDAR RAPIDS   —   —   —   E AVENUE SUB   SEE DEED  
11/8/2003   —   2058   140     441843-57-80  
 
  WD   PD   10460   LINN   MARION   33   84   5   MARION SWAMP FOX   SEE DEED  
6/7/2001   72418   4348   46     534641-57-91  
 
  WD   PD   11076   LINN   MARION   36   84   7   MARION OLD SETTLERS   SEE DEED
  11/6/2002   —   4895   71     542019-57-92  
 
  QCD   PD   11076   LINN   MARION   36   84   7   MARION OLD SETTLERS   SEE
DEED- SOLD PT   1/10/2007   —   6566   602     19113.100144-S1  
 
  QCD   PD   11076   LINN   MARION   36   84   7   MARION OLD SETTLERS   SEE
DEED- SOLD PT   12/29/2003   —   5520   19     19113.10014-S2  
 
  WO   PD   11083   LINN   CEDAR RAPIDS   9   83   7   SAINTS RUN DIST SUB   SEE
DEED   3/6/1948   —   785   22     99442-57-4  
 
  WD   PD   11083   LINN   CEDAR RAPIDS   9   83   7   SAINTS RUN DIST SUB   SEE
DEED   4/21/1972   6122   1530   329     99446-57-4B  
 
  SWD   PD   11083   LINN   CEDAR RAPIDS   9   83   7   SAINTS RUN DIST SUB  
SEE DEED-SOLD PT   4/19/1978   —   1711   340     99444-57-4  
 
  WD   PD   11083   LINN   CEDAR RAPIDS   9   83   7   SAINTS RUN DIST SUB   SSE
DEED   12/15/2005   —   6211   144     57-4C  
 
  WD   PD   11083   LINN   CEDAR RAPIDS   9   83   7   SAINTS RUN DIST SUB   SEE
DEED   12/16/2005   —   6212   108     57-4C  
 
  WD   PD   11083   LINN   CEDAR RAPIDS   9   83   7   SAINTS RUN DIST SUB   SEE
DEED   12/16/2005   —   6212   106     57-4C  
 
  WD   PD   11117   LINN   HIAWATHA   —   —   —   HIAWATHA BOYSON COMMERCIAL  
SEE DEED   6/8/2007   12357500002   6695   413     19113.11096  
 
  WD   PD   10262   LOUISA   —   25   75   5   COLUMBUS JCT. NE SUB   SEE DEED  
5/14/1964   1717   247   419     486043-58-1  
 
  QCD   PD   10262   LOUISA   —   25   75   5   COLUMBUS JCT. NE SUB   SEE DEED
  5/19/1964   1765   247   408     58-1  
 
  WD   PD   10627   LOUISA   WAPELLO   34   74   3   WAPELLO SUBSTATION   SEE
DEED   3/4/1936   634   184   35     486045-58.2  
 
  WD   PD   10627   LOUISA   WAPELLO   34   74   3   WAPELLO SUBSTATION   SEE
DEED   3/12/1973   335   289   396     486044-58.2  
 
  WD   PD   10250   LUCAS   CHARITON   20   72   21   CHARITON SUB   SEE DEED  
6/6/1924   —   3   316     486053-59-5  
 
  WD   PD   10250   LUCAS   CHARITON   20   72   21   CHARITON SUB   SEE PAGE
FROM ABSTRACT   3/18/1924   —   4   167     59-5  
 
  WD   PD   50166   MARSHALL   MTOWN   32   84   18   MARSHALLTOWN (HIGHLAND
ACRES)   SEE DEED   8/17/1971   3376   22   446     105720-64-17  
 
  WD   PD   50166   MARSHALL   MTOWN   32   84   18   MARSHALLTOWN (HIGHLAND
ACRES)   SEE DEED   11/26/2002   209682   —   —     542031-64-17  
 
  WD   PD   50166   MARSHALL   MTOWN   32   84   18   MARSHALLTOWN (HIGHLAND
ACRES)   SEE DEED   11/26/2002   209684   —   —     542032-64-17  
 
  WD   PD   10884   MITCHELL   —   24   99   18   ST. ANSGAR SUB   SEE DEED  
9/27/1943   3205   60   267     512079-1.13010  
 
  WD   PD   10884   MITCHELL   —   24   99   18   ST. ANSGAR SUB   SEE DEED  
11/24/1972   1571   68   48     512083-1.13014  
 
  WD   PD   10884   MITCHELL   —   24   99   18   ST. ANSGAR SUB   SEE DEED  
7/15/1973   240   68   105     541932-1.13014  
 
  WD   PD   10884   MITCHELL   —   25   99   18   ST. ANSGAR SUB   SEE DEED  
6/5/1973   964   68   245     541933-1.13014  
 
  WD   PD   10914   MITCHELL   —   36   99   15   RICEVILLE   SEE DEED  
12/5/1956   —   64   54     512080-1.13011  
 
  WD   PD   10179   MONROE   —   12   73   16W   BRIDGEPORT 69 KV SUB   SEE DEED
  8/8/1951   2408   128   405     19135.10514  
 
  QCD   PD   10179   MONROE   —   12   73   16W   BRIDGEPORT 69 KV SUB   SEE
DEED   8/9/1951   2410   126   166     19135.105124-1  
 
  WD   PD   14025   MURRAY   FULDA   36   105   40   FULDA JCT SUB (69/24KV)  
SEE DEED   5/10/1972   147557   —   —     512105-2.11008  
 
  WD   PD   14008   OLMSTED   —   16   106   11W   DOVER SUB & SWITCH STAT.  
SEE DEED   3/15/1949   184323   227   305     512113-2.12005  
 
  WD   PD   10344   POWESHIEK   GRIN NELL   16   80   16   GRINNELL SUBSTATION  
SEE DEED   12/27/1958   4993   241   240     486069-79-5  
 
  ABST   PD   10344   POWESHIEK   GRIN NELL   16   80   16   GRINNELL SUBSTATION
  SEE ABSTACT   12/12/1925   —   161   150     79-5  
 
  WD   PD   10345   POWESHIEK   GRIN NELL   4   79   16   GRINNELL SOUTH   SEE
DEED   8/21/1973   2233   324   212     483533-79-1  

November 17, 2007

 



--------------------------------------------------------------------------------



 



EXHIBIT 7, SCHEDULE 7.3 — JOINT USE TRANSMISSION REAL PROPERTY
PRIMARILY DISTRIBUTION SUBSTATIONS

                                                                               
                                  Recorded                           Property  
                            Recording   Document           IPL File     Fee Int
  T/PT   Code   County   City   Section   TWP   Range   Common Name   Legal
Description   Date   Number   Book   Page   Number
 
  WD   PD   14037   REDWOOD   LAMBERTON   23   109   37W   LAMBERTON SUB   SEE
DEED   10/28/1946   —   96   545     512116-2.13002  
 
  WD   PD   14068   REDWOOD   —   23   111   37   WABASSO SUB 69/12.5 KV   SEE
DEED   9/5/1961   186112   111   404     512122-2.13008  
 
  QCD   PD   14081   STEELE   —   33   105   20   ELLENDALE COUNTY LINE SUB  
SEE DEED   12/28/1949   102706   111   540     512134-2.16005  
 
  WD   PD   10092   STORY   NEVADA   6   83   22   NEVADA (AT PLANT)   SEE DEED
  6/3/1913   188   40   169     108951-85-4-1  
 
  WD   PD   10092   STORY   NEVADA   6   83   22   NEVADA (AT PLANT)   SEE DEED
  2/26/1918   475   65   127     108949-85-4  
 
  WD   PD   10092   STORY   NEVADA   6   83   22   NEVADA (AT PLANT)   SEE DEED
  9/23/1925   5426   68   376     108949-85-4-1  
 
  WD   PD   10092   STORY   NEVADA   6   83   22   NEVADA (AT PLANT)   SEE DEED
  5/29/1930   4023   72   305     108950-85-4  
 
  WD   PD   10092   STORY   NEVADA   6   83   22   NEVADA (AT PLANT)   SEE DEED
  9/13/1930   6517   60   563     108948-85-4  
 
  WD   PD   10093   STORY   NEVADA   6   83   22   NEVADA NORTH   SEE DEED  
12/13/1946   11258   86   51     108953-85-4  
 
  WD   PD   10093   STORY   NEVADA   6   83   22   NEVADA NORTH   SEE DEED  
9/6/1946   8648   85   27     108952-85-4  
 
  WD   PD   10093   STORY   NEVADA   6   83   22   NEVADA NORTH   SEE DEED  
1/7/1929   139   61   112     108954-85-5  
 
  WO   PD   10093   STORY   NEVADA   6   83   22   NEVADA NORTH   SEE DEED  
6/4/1979   9101   177   207     541898-85-11  
 
  WD   PD   10511   STORY   NEVADA   8   83   22   NEVADA 19TH STREET   SEE DEED
  3/3/2000   00-02262   —   —     522852-85-18  
 
  QD   PD   11078   STORY   HUXLEY   23   82   24   HUXLEY IND. PARK   SEE DEED
  4/17/1972   1942   147   499     108957-85-7  
 
  QCD   PD   10268   UNION   CRESTON   1   72   31   CRESTON SUB   SEE DEED  
4/21/1970   —   372   56     486086-88-8  
 
  WD   PD   10268   UNION   CRESTON   1   72   31   CRESTON SUB- SOLO PT   SEE
DEED   2/11/2000   000223   665   033     522470-88-8  
 
  TITLE OP.   PD   10268   UNION   CRESTON   1   72   31   CRESTON SUB   SEE
TITLE OPINION   1/25/2000   —   —   —     88-8  
 
  WD   PD   10011   VanBUREN   —   7   68   8   BONAPARTE 69 KV SUB   SEE DEED  
10/11/1983   —   111   839     109323-89-11  
 
  WO   PD   14043   WABASHA   PLAINVIEW   17   108   11   PLAINVIEW   SEE DEED  
11/23/1949   97555   —   —     512138-2.19002  
 
  WD   PD   14043   WABASHA   PLAINVIEW   17   108   11   PLAINVIEW   SEE DEED  
1/19/2000   235510   —   —     528584-2.19002  
 
  WD   PD   10534   WAPELLO   OTTUMWA   35   72   14W   OTTUMWA SOUTH SUB   SEE
DEED   9/5/1974   4339   383   600     488656-90-7  
 
  WD   PD   10538   WAPELLO   —   1   72   14W   OTTUMWA - RUTLEDGE SUB   SEE
DEED   9/4/1958   7227   275   549     488651-90-3  
 
  QCD   PD   10635   WASHINGTON   WASHINGTON   17   75N   7W   WASHINGTON SUB  
SEE DEED AND NOTE   9/18/46   —   25   602     486151-92-6  
 
  QCD   PD   10635   WASHINGTON   WASHINGTON   17   75N   7W   WASHINGTON SUB  
SEE DEED AND NOTE   2/16/82   —   57   142     486152-92-6  
 
  WD   PD   14065   WATONWAN   —   33   106   30   LEWISVILLE   SEE DEED  
9/28/1983   142270   123   4149     512145-2.18007-1  
 
  WD   PD   14065   WATONWAN   —   33   106   30   LEWISVILLE   SEE DEED  
6/20/1960   103793   70   42     512145-2.18007  
 
  WD   PD   10897   WINNEBAGO   BUFFALO CTR   20   99   26W   BUFFALO CTR SUB  
SEE DEED   12/29/1948   4574   86   642     512156-1.14002  
 
  WD   PD   10906   WINNESHIEK   DECORAH   15   98   8W   DECORAH SUB   SEE DEED
  2/26/1942   707   199   360     512176-1.15045  
 
  WD   PD   10906   WINNESHIEK   DECORAH   22   98   8W   DECORAH SUB   SEE DEED
  6/7/1982   2281   341   199     512172-1.15039  
 
  WD   PD   10906   WINNESHIEK   DECORAH   15   98   8W   DECORAH SUB   SEE
DEED-PT SOLD   2/22/1971   —   273   478     512176-1.15045-1  
 
  QCD   PD   10906   WINNESHIEK   DECORAH   22   98   8W   DECORAH SUB   SEE
DEED   4/27/1972   739   278   403     512176-1.15045-2  
 
  WD   PD   10906   WINNESHIEK   DECORAH   15   98   8W   DECORAH SUB   SEE
DEED-PT SOLD   6/29/1982   2527   341   226     512176-1.15045-3  
 
  WD   PD   10982   WINNESHIEK   OSSIAN   11   96   8W   OSSIAN SUB   SEE DEED  
1/13/1941   —   178   314     512166-1.15028  
 
  WD   PD   11057   WINNESHIEK   —   36   97   9W   CALMAR SUB   SEE DEED  
4/20/1951   —   215   611     512168-1.15031  
 
  WD   PD   14093   WINONA   LEWISTON   14   106   9   LEWISTON SUBSTATION   SEE
DEED   11/9/1939   —   179   323     542623-2.17001  
 
  WD   PD   14093   WINONA   LEWISTON   14   106   9   LEWISTON SUBSTATION   SEE
DEED   8/30/1962   194504   251   167     512179-2.17004  
 
  WD   PD   10956   WORTH   —   21   98   20W   MANLY — INTER SUB   SEE DEED  
7/30/1958   —   27   502     512184-1.16004  
 
  WD   PD   10005   WRIGHT       25   93   24   BELMOND AT PLANT   SEE DEED  
7/2/48   —   82   28     109337-99-4  
 
  WD   PD   10005   WRIGHT       25   93   24   BELMOND AT PLANT   SEE DEED  
1/18/05   —   156   459     109337-99-4-1  

November 17, 2007

 



--------------------------------------------------------------------------------



 



EXHIBIT 7, SCHEDULE 7.4 — TRANSMISSION FEE INTERESTS
Primarily Transmission Substations — Reference IPL Schedule 4.4(g)

                                                                               
                                  Recorded               Line           Property
                              Recording   Document           IPL File   No.  
Fee Int   T/PT   Code   County   City   Section   TWP   Range   Common Name  
Legal Description   Date   Number   Book   Page   Number  
 
  WD   PT   10001   APPANOOSE       11   68   16W   APPANOOSE COUNTY SUB   SEE
DEED   1/12/70   —   105   32     491096-4-13  
 
  WD   PT   10004   BENTON   BELLE PLAINE   20   82   12W   BELLE PLAINS JCT.
SUB   SEE DEED   7/31/41   1595   108   544     33524-6-6  
 
  WD   PT   10014   BOONE   BOONE   21   84   26   BOONE ROCHO SUB   SEE DEED  
4/2/56   3083   334   534     34676-8-17  
 
  WD   PT   10911   BUCHANAN       22   90   9   HAZELTON SUB   SEE DEED  
3/3/65   —   324   464     511125-1.3009  
 
  WD   PT   10911   BUCHANAN       27   90   9   HAZELTON SUB   SEE DEED  
3/3/65   —   324   464     511125-1.3009  
 
  QCD   PT   10911   BUCHANAN       22   90   9   HAZELTON SUB   SEE DEED-PT
SOLD   12/4/90   1289   518   341     511129-1.3014-1  
 
  WD   PT   10911   BUCHANAN       22   90   9   HAZELTON SUB   SEE DEED  
5/1/53   3758   288   282     511130-1.3015  
 
  WD   PT   10912   BUCHANAN   INDEPENDENCE   27   89   9W   INDEPENDENCE
SUBSTATION   SEE DEED   12/29/53   8409   293   215     511123-1.3006  
 
  WD   PT   10910   CLAYTON   MANONA   11   95N   5W   MONONA SUB   SEE WD  
10/3/47   3355   108   374     511242-1.5009  
 
  WD   PT   10036   CLINTON   DEWITT   19   81N   4E   DEWITT 161 SUB   SEE WD  
8/10/77   5927-77   —   —     41679-23-6  
 
  WD   PT   10916   CLINTON       19   82   7E   NORTH CLINTON SWITCH STATION  
SEE DEED   2/27/46   2205   —   —     511300-1.06052  
 
  WD   PT   14092   COTTONWOOD   STORDEN   28   107   37   STORDEN SUBSTATION  
SEE DEED   7-28-51   117852   84   539     511304-2.2004  
 
  WD   PT   10095   DALLAS   PERRY   9   81N   28W   PERRY SUBSTATION   SEE
WARRANTY DEED   12/28/65   3413   463   14     41690-25-5A  
 
  WD   PT   10095   DALLAS   PERRY   9   81N   28W   PERRY SUBSTATION   SEE
WD-SELL PORTION   3/28/73   —   —   —     41691-25-5A  
 
  QCD   PT   10915   DUBUQUE       11   89   2E   GARDNER’S LANE SUB   SEE
DEED-PT SOLD   —   —   —   —     511686-1.8148  
 
  WD   PT   10915   DUBUQUE       11   89   2E   GARDNER’S LANE SUB   SEE PAGE
FROM ABSTR.   5/4/1927   —   97   279     542620-1.8030  
 
  WD   PT   14000   FARIBAULT       15   102   27W   BLUE EARTH SUBSTATION   SEE
DEED   5/19/48   157105   112   494     511689-2.3005  
 
  QCD   PT   14000   FARIBAULT       15   102   27W   BLUE EARTH SUBSTATION  
SEE DEED   5/19/48   157104   108   422     511689-2.3005-1  
 
  D   PT   14000   FARIBAULT       15   102   27W   BLUE EARTH SUBSTATION   SEE
DEED   12/8/42   142562   101   323     542619-2.3001  
 
  WD   PT   14041   FARIBAULT       13   102   24W   WALTERS SUB   SEE DEED  
8/3/43   —   101   451     2.3003  
 
  WD   PT   14041   FARIBAULT       13   102   24W   WALTERS SUB   SEE DEED  
12/7/92   281266   —   —     511700-2.3020  
 
  QCD   PT   14001   FILLMORE   SPR. VALLEY-MN   27   103N   13W   SPRING VALLEY
SUB   SEE QCD   9/7/93   275144   241   1001     511783-2.4017  
 
  WD   PT   14001   FILLMORE   SPR. VALLEY-MN   34   103N   13W   SPRING VALLEY
SUB   SEE DEED   10/27/47   134465   184   354     542624-2.4011  
 
  WD   PT   14009   FREEBORN       8   102   20W   HAYWARD SUB & SWITCHING STA.
  SEE DEED   12/19/52   157941   132   313     511792-2.5011  
 
  WD   PT   14009   FREEBORN       8   102   20W   HAYWARD SUB & SWITCHING STA.
  SEE DEED   8/1/59   187959   158   455     511994-2.5025  
 
  COURT DEED   PT   10054   GRUNDY       35   88   17   GRUNDY CENTER 69kV   SEE
DEED   1/20/66   —   269   218     97255-38-A  
 
  WD   PT   10568   GRUNDY       27   87N   15W   REINBECK SUBSTATION   SEE DEED
  12/10/60   —   251   599     97259-38-4  
 
  WD   PT   10020   HANCOCK       33   96N   25W   BRITT 69 KV SUB   SEE DEED  
6/28/49   3445   —   —     97282-41-1  
 
  WD   PT   10020   HANCOCK       33   96N   25W   BRITT 69 KV SUB   SEE DEED  
10/28/48   3212   30   565        
 
  WD   PT   10020   HANCOCK       33   96N   25W   BRITT 69 KV SUB   SEE DEED  
4/12/99   99-0834   —   —     528688-41-1  
 
  WD   PT   10446   IOWA   MARENGNO   25   81   11W   MARENGO SOUTH SUB   SEE
DEED   6/12/29   1693   28   289     137055-48-1  
 
  D   PT   10446   IOWA   MARENGO   25   81   11W   MARENGO SOUTH SUB   SEE DEED
  8/6/14   —   23   242     137056-48-1  
 
  WD   PT   14006   JACKSON   HERON LAKE   17   104   37W   HERON LAKE SUB   SEE
DEED   6/24/47   121986   164   602     512025-2.7002  
 
  WD   PT   14006   JACKSON   HERON LAKE   17   104   37W   HERON LAKE SUB   SEE
DEED   7/10/51   129134   160   188     512026-2.7003  
 
  WD   PT   11104   JONES       34   85N   3W   Amber Creamery Substation   SEE
DEED   1/11/06   2006-0132             19105.104258  
 
  WD   PT   10051   LINN       28   84N   7W   HIAWATHA 161/34.5 KV SUB   SEE
DEED   11/4/69   17821   1438   290     103267-57-55B  
 
  WD   PT   10052   LINN       28   84N   7W   HIAWATHA 161/115 KV SUB   SEE WD
  11/4/69   17821   1438   290     103267-57-55B  
 
  WD   PT   10052   LINN       28   84   7W   HIAWATHA 161/115 KV SUB   SEE DEED
  11/4/69   17821   1438   290     103267-57-55B  
 
  WD   PT   10105   LINN   CEDAR RAPIDS   3   82   7W   PRAIRIE CREEK INDUSTRIAL
  SEE DEED   12/20/96   —   3429   192     502592-57-87  
 
  WD   PT   11082   LINN   MARION   20   84   6   MARION LEWIS FIELDS DIST SUB  
SEE DEED   12/28/04   —   5870   117     19113.10053  
 
  WD   PT   10019   MONROE       12   73   16W   BRIDGEPORT 161 KV SUB   SEE
DEED   2/28/56   581   130   521     19135.105124  
 
  WD   PT   10019   MONROE       12   73   16W   BRIDGEPORT 161 KV SUB   SEE
DEED   9/17/93   445   260   146     19135.105124-3  
 
  WD   PT   10040   MONROE       12   73   16W   EDDYVILLE IND SUBSTATION   SEE
DEED   5/21/93   1918   256   164     486058-68-2  
 
  WD   PT   14020   MOWER       18   101N   15W   ADAMS 161/69 KV SUB   SEE DEED
  7/26/65   —   259   214     512094-2.10020  
 
  WD   PT   14020   MOWER       7   101   15W   ADAMS 161/69 KV SUB   SEE DEED  
7/26/65   —   259   214     512094-2.10020  
 
  WD   PT   10099   OSCEOLA       11   99N   40W   OSCEOLA 69/34.5 KV   SEE DEED
  5/28/68   504   39   608     106817-72-4  
 
  WD   PT   10099   OSCEOLA       11   99N   40W   OSCEOLA 69/34.5 KV   SEE DEED
  5/28/68   503   39   607     106817-72-4  

November 17, 2007

 



--------------------------------------------------------------------------------



 



EXHIBIT 7, SCHEDULE 7.4 — TRANSMISSION FEE INTERESTS
Primarily Transmission Substations — Reference IPL Schedule 4.4(g)

                                                                               
                                  Recorded               Line           Property
                              Recording   Document           IPL File   No.  
Fee Int   T/PT   Code   County   City   Section   TWP   Range   Common Name  
Legal Description   Date   Number   Book   Page   Number  
 
  WD   PT   10086   RINGGOLD       6   68   29   MT. AYR   SEE DEED   2/5/64   —
  171   580     486077-80-4  
 
  ABST   PT   10086   RINGGOLD       6   68   29   MT. AYR   SEE ABSTRACT PAGE  
3/24/17   —   84   478     80-4  
 
  WD   PT   14012   ROCK   MAGNOLIA   35   103N   44W   MAGNOLIA N & W SUB   SEE
WD   1/9/56   80260   39   89-90     512127-2.14004  
 
  WD   PT   11079   STORY   MAXWELL   15   82   22   MAXWELL NORTH SUBSTATION  
SEE DEED   12/27/00   00-14202   —   —     528118-85-20  
 
  WD   PT   10120   TAMA   TOLEDO   35   84N   15W   TOLEDO SUBSTATION   SEE WD
  8/14/64   4704   301   625     109122-86-34A  
 
  WD   PT   10120   TAMA   TOLEDO   35   84N   15W   TOLEDO SUBSTATION   SEE WD
  2/17/65   1736   303   389     109122-86-34A  
 
  WD   PT   10269   UNION       7   72N   30W   EAST CRESTON SUB   SEE WD  
8/10/76   239   396   108     486082-88-5  
 
  WD   PT   10084   VanBUREN   MILTON   20   68N   11W   MILTON SUBSTATION   SEE
DEED   6/8/72   —   104   389     109318-89-6  
 
  WD   PT   10125   WAPELLO       29   72   13W   WAPELLO COUNTY SUB   SEE DEED
  1/15/70   000155   353   265     488653-90-4  
 
  WD   PT   10125   WAPELLO       29   72   13W   WAPELLO COUNTY SUB   SEE DEED
  5/25/56   04477   266   28     488653-90-4  
 
  WD   PT   10635   WASHINGTON   WASHINGTON   17   75N   7W   WASHINGTON SUB  
SEE ABSTRACT PAGE   9/21/25   —   51   281     486152-92-6  
 
  WO   PT   10265   WAYNE       19   69   21W   ADDITION TO CORYDON SUB   SEE
DEED   9/27/55   3111   33   509     486217-93-8  
 
  WD   PT   10265   WAYNE       19   69   21W   CORYDON SUB   SEE DEED  
12/29/47   4599   82   30     486218-93-8  
 
  WD   PT   10926   WORTH       30   98   21W   HANLONTOWN SUB   SEE DEED  
7/23/65   —   30   422     512188-1.6008  
 
  WD   PT   10926   WORTH       30   98   21W   HANLONTOWN SUB   SEE DEED  
7/17/86   —   39   324     512189-1.6009  

November 17, 2007

 



--------------------------------------------------------------------------------



 



Exhibit 8
Metering Specifications
Performance criteria:

1.   Meters shall meet or exceed the latest version of ANSI C12.1 (American
National Standard for Electric Meters Code for Electricity Metering).   2.  
Current transformers used for metering shall meet or exceed an accuracy class of
0.3%. Secondary connected burdens shall not exceed rated burden of any current
transformer. Current transformers shall comply with most current applicable ANSI
Standards including C57.13 (IEEE Standard Requirements for Instrument
Transformers) and C12.ll (Instrument Transformers for Revenue Metering 10KV BIL
through 350 KV BIL). Local Distribution Company shall comply with the
manufacturer’s accuracy and burden class information on the nameplate of each
device.   3.   Voltage transformers used for metering shall meet or exceed an
accuracy class of 0.3%. Secondary connected burdens shall not exceed rated
burden of any voltage transformer. Voltage transformers shall comply with most
current applicable ANSI Standards including C57.13 (IEEE Standard Requirements
for Instrument Transformers), C12.11 (Instrument Transformers for Revenue
Metering 10KV BIL through 350 KV BIL), and C93.1 (Power Line Coupling Carrier
Capacitors and Coupling Capacitor Voltage Transformers (CCVT)). Local
Distribution Company shall comply with the manufacturer’s accuracy and burden
class information on the nameplate of each device.

 



--------------------------------------------------------------------------------



 



Exhibit 9
Dispute Resolution Procedures
Section 1.1 When Required
     Any Dispute subject to this Exhibit that has not been resolved through the
informal or mediation procedures specified herein shall be resolved by
arbitration in accordance with the procedures specified herein; provided,
however, that unless both Parties agree to arbitrate, (a) any dispute subject to
the jurisdiction of any regulatory authority shall only be heard by such
regulatory authority, and (b) any dispute wherein one Party seeks an injunction
or other equitable relief shall be heard only by a court having jurisdiction
over the matter.
Section 1.2 Initiation
     (a) A Party to a Dispute that wishes to commence arbitration proceedings
shall send a written demand for arbitration to an officer or managing or general
agent (or other agent authorized by appointment or law to receive service of
process) of the other Party. The demand for arbitration shall state each claim
for which arbitration is being demanded, the relief being sought, a brief
summary of the grounds for such relief, and the basis for the claim, and shall
identify all other parties to the dispute.
     (b) Any Party receiving such notice may, if the proviso in Section 1.1 is
applicable, notify the other Party within 14 days of receiving the demand for
arbitration, that it intends to have the matter heard by a regulatory or
judicial authority and shall thereafter have a further 60 days in which to make
the necessary filing to commence proceedings at such regulatory or judicial
authority. If the filing necessary to commence proceedings before such
regulatory or judicial authority is not made within the foregoing 60-day period,
then the Party seeking to invoke jurisdiction of a regulatory authority shall be
deemed to have consented to arbitration, and the Dispute shall revert to
arbitration.
Section 1.3 Selection of Arbitrator
     The Parties agree that arbitration initiated under this Agreement shall be
conducted before a single neutral arbitrator appointed by the parties. If the
Parties are unable to agree on an arbitrator, such arbitrator shall be appointed
from a panel of knowledgeable arbitrators provided to the parties by the
American Arbitration Association. The selection of the arbitrator and the
arbitration process shall then proceed according to the Commercial Dispute Rules
of the American Arbitration Association.
Section 1.4 Procedures
     The Parties shall compile and make available to the arbitrator and the
Parties standard procedures for the arbitration of disputes (i) from the
American Arbitration Association, (ii) as mutually agreed by the Parties, or
(iii) as the arbitrator deems appropriate. Upon selection of the arbitrator,
arbitration shall go forward in accordance with applicable procedures.

9-1



--------------------------------------------------------------------------------



 



Section 1.5 Summary Disposition and Interim Measures
     (a) The procedures for arbitration of a Dispute shall provide a means for
summary disposition of a demand for arbitration, or response to a demand for
arbitration, that in the reasoned opinion of the arbitrator does not have a good
faith basis either in law or fact. If the arbitrator determines that a demand
for arbitration, or response to a demand for arbitration, does not have a good
faith basis either in law or fact, the arbitrator shall have discretion to award
the costs of the time, expenses, and other charges of the arbitrator to the
prevailing Party.
     (b) The procedures for the arbitration of a Dispute shall provide a means
for summary disposition without discovery if there is no dispute as to any
material fact, or with such limited discovery as the arbitrator shall determine
is reasonably likely to lead to the prompt resolution of any disputed issues of
material fact.
     (c) The procedures for arbitration of a Dispute shall permit any Party to a
Dispute to request that the arbitrator render a written interim decision
requiring that any action or decision that is the subject of a Dispute either
be, or not be, put into effect, or imposing such other interim measures as the
arbitrator deems necessary or appropriate. The arbitrator may grant or deny, in
whole or in part, a request for such a written interim decision. The Parties
shall be bound by any such written decision pending the outcome of the
arbitration proceeding.
Section 1.6 Discovery of Facts
     (a) The arbitration procedures for the resolution of a Dispute shall
include adequate provision for the discovery of relevant facts, including the
taking of testimony under oath, production of documents and things, and
inspection of land and tangible items. The nature and extent of such discovery
shall be determined as provided herein and shall take into account (i) the
complexity of the dispute, (ii) the extent to which facts are disputed, and
(iii) the amount of money in controversy.
     (b) The arbitrator shall be responsible for establishing the timing,
amount, and means of discovery, and for resolving discovery and other
pre-hearing disputes. If a Dispute involves contested issues of fact, promptly
after the selection of the arbitrator, the arbitrator shall convene a meeting of
the parties for the purpose of establishing a schedule and plan of discovery and
other pre-hearing actions.
Section 1.7 Evidentiary Hearing
     The procedures established by the arbitrator shall provide for an
evidentiary hearing, with provision for the cross-examination of witnesses,
unless both Parties consent to the resolution of the matter on the basis of a
written record. The forms and methods for taking evidence shall be as agreed by
the Parties, or if the Parties cannot agree, as established by the arbitrator.
The arbitrator may require such written or other submissions from the Parties as
shall be deemed appropriate, including submission of the direct testimony of
witnesses in written form. The arbitrator may exclude any evidence that is
irrelevant, immaterial, or unduly repetitious, and, except to the extent
hereinafter otherwise provided, shall exclude any material that is covered by
the attorney-client privilege, the accountant-client privilege, other
evidentiary privileges, or the attorney-work product doctrine. One or both
Parties may arrange for the preparation of a record

9-2



--------------------------------------------------------------------------------



 



of the hearing and, except to the extent otherwise provided, shall pay the costs
thereof. Such Party or Parties shall have no obligation to provide, or to agree
to the provision of, a copy of the record of the hearing to any Party that does
not pay a proportionate share of the cost of the record. At the request of any
Party, the arbitrator shall determine a fair and equitable allocation of the
cost of the preparation of a record between or among the Parties to the
proceeding who are willing to share such costs.
Section 1.8 Confidentiality
     (a) Any information requested from another Party in the course of an
arbitration proceeding, and not otherwise available to the receiving Party,
including any such information contained in documents or other means of
recording information created during the course of the proceeding, may be
designated “Confidential” by the producing Party to the extent that such
information is of a proprietary nature. The Party designating documents or other
information as “Confidential” shall have 20 days from the request for such
material to submit a request to the arbitrator to establish such requirements
for the protection of such documents or other information designated as
“Confidential” as may be reasonable and necessary to protect the confidentiality
and commercial value of such information and the rights of the Parties. Prior to
the decision of the arbitrator on a request for confidential treatment,
documents or other information designated as “Confidential” need not be
produced. “Confidential” information shall not be used by the arbitrator, or
anyone working for or on behalf of any of the foregoing, for any purpose other
than the arbitration proceeding, and shall not be disclosed in any form to any
Person not involved in the arbitration proceeding without the prior written
consent of the Party producing the information, or as permitted by the
arbitrator or as required by law.
     (b) Any Person receiving a request or demand for disclosure, whether by
compulsory process, discovery request, or otherwise, of documents or information
obtained in the course of an arbitration proceeding that have been designated
“Confidential” and that are subject to a non-disclosure requirement under this
Exhibit, or that are subject to a decision of the arbitrator, shall immediately
inform the Person from which the information was obtained, and shall take all
reasonable steps to afford the Person from which the information was obtained an
opportunity to protect the information from disclosure. In the event the
requesting Party discloses information in violation of this Exhibit or
requirements established by the arbitrator shall be deemed to waive any right to
introduce or otherwise use such information in any judicial, regulatory, or
other legal or dispute resolution proceeding, including the proceeding in which
the information was obtained.
     (c) Nothing in this Exhibit shall preclude any Person from using documents
or information properly and previously obtained outside of an arbitration
proceeding, or otherwise public, for any legitimate purpose, notwithstanding
that the information was also obtained in the course of the arbitration
proceeding.
Section 1.9 Timetable
     Promptly after the selection of the arbitrator, the arbitrator shall set a
date for resolution of the dispute, which shall be not later than eight months
(or such earlier date as may be agreed to by the parties) from the date of the
selection of the arbitrator, with other dates, including the

9-3



--------------------------------------------------------------------------------



 



dates for an evidentiary hearing, or other final submissions of evidence, set in
light of this date. The date for the evidentiary hearing, or other final
submission of evidence, shall not be changed absent extraordinary circumstances.
The arbitrator shall have the power to impose sanctions for dilatory tactics or
undue delay in completing the arbitration proceedings.
Section 1.10 Decisions
     The arbitrator shall issue either an oral decision that is transcribed or a
written decision, which may, at the arbitrator’s discretion, include findings of
fact. The arbitration decision shall be based on (i) the evidence in the record,
(ii) the relevant agreements between the Parties, (iii) applicable federal and
state legal standards, including the FPA and any applicable state and FERC
regulations and decisions and (iv) relevant decisions in previous arbitration
proceedings under this Agreement. All decisions of the arbitrator shall be shall
be subject to any applicable confidentiality provisions, and shall be made
available on request, to the Parties and to federal and state regulatory
authorities. Any arbitration decision that affects matters subject to the
jurisdiction of the FERC under section 205 or section 206 of the FPA shall be
filed with the FERC and any arbitration decision that affect matters subject to
the jurisdiction of a state authority shall be filed with that authority.
Section 1.11 Costs
     Unless the arbitrator shall decide otherwise, the costs of the time,
expenses, and other charges of the arbitrator shall be borne by the parties to
the dispute, with each side on an arbitrated issue bearing one-half of such
costs, and each Party to an arbitration proceeding shall bear its own costs and
fees. The arbitrator may require all of the costs of the time, expenses, and
other charges of the arbitrator, plus all or a portion of the costs of
arbitration, attorneys’ fees, and the costs of mediation, if any, to be paid by
any Party that substantially loses on an issue determined by the arbitrator to
have been raised without a substantial basis.
Section 1.12 Enforcement
     The decision of the arbitrator shall be final, binding and not appealable,
except to the extent reviewable by FERC (as permitted or required by law). Any
party may petition any state or federal court having jurisdiction to enter
judgment upon the arbitration award.
Section 1.13 Regulatory Jurisdiction
     If a Party fails to invoke regulatory jurisdiction of a dispute involving
matters subject to FERC or state regulatory jurisdiction within 60 days in
accordance with Section 1.2 of this Exhibit, the Party shall be deemed to have
waived its right to invoke such jurisdiction; provided, however, that this
waiver only applies to the Party and does not affect any right that the FERC or
state regulatory authority may have to act on its own. If such Party nonetheless
invokes FERC or applicable state regulatory jurisdiction following the
arbitration proceedings provided for herein, that Party shall be responsible for
all attorneys’ fees incurred by other parties to the Dispute, whether or not the
FERC or state regulatory authority concludes that such Party has waived its
right to invoke FERC or state regulatory jurisdiction.

9-4



--------------------------------------------------------------------------------



 



Exhibit 10
Reserved

